Exhibit 10.18

 

Connecticut General Life Insurance Company

Loan No.             

Master Loan Agreement

 

MASTER LOAN AGREEMENT

 

THIS MASTER LOAN AGREEMENT (the “Loan Agreement”) is executed and delivered as
of October 12, 2010 by and between STAG GI INVESTMENTS HOLDINGS, LLC, a Delaware
limited liability company (“Prime Borrower” and, together with the Site
Borrowers, as defined below, collectively and individually referred to as the
“Borrower” or “Borrowers”); and CONNECTICUT GENERAL LIFE INSURANCE COMPANY, a
Connecticut corporation (together with its successors, affiliates, nominees,
subsidiaries, investors, participants and assignees, “Lender”).

 

Recitals

 

A.            Lender and STAG Capital Partners, LLC, a Delaware limited
liability company (“STAG Capital”), are parties to a Letter of Intent dated
August 20, 2010 (the “Commitment”), pursuant to which, inter alia, Lender will
make a mortgage loan to Prime Borrower and Site Borrowers in the maximum
aggregate original principal amount of Sixty-Five Million and No/100 Dollars
($65,000,000) (the “Loan” or the “Portfolio Loan”).

 

B.            Prime Borrower is wholly owned by STAG GI Investments, LLC, a
Delaware limited liability company (“STAG GI Investments”).  Prime Borrower
intends to own all of the membership interests in one or more special purposes
entities (each, a “Site Borrower” and, collectively, the “Site Borrowers”)
created to acquire various parcels of real property and all improvements thereon
and all rights and appurtenances thereto (each a “Site” and, collectively, the
“Portfolio Properties”).

 

C.            The Portfolio Loan will be evidenced and secured by (i) one or
more promissory notes by Prime Borrower and one or more Site Borrowers (as the
same may be amended, modified, substituted or supplemented from time to time,
collectively and individually referred to as the “Notes” or the “Portfolio
Notes”), (ii) a mortgage, deed of trust, or indemnity deed of trust, assignment
of leases, rents and contracts, security agreement and fixture filing that
encumbers a Site (one from the applicable Site Borrower for each Site, each, a
“Portfolio Mortgage” and collectively, the “Portfolio Mortgages,” as the same
may be amended, modified, substituted or supplemented from time to time) and
other items of collateral, and (iii) such other security agreements, loan
agreements, disbursement agreements, supplemental agreements, environmental
indemnity agreements, guaranties, assignments (both present and collateral) and
other instruments of indebtedness or security, including, without limitation,
those set forth on Exhibit B hereto (including the Notes, the Portfolio
Mortgages and this Loan Agreement, as the same may be amended, modified,
substituted or supplemented from time to time, the “Loan Documents”).  All
indebtedness and obligations hereunder and under the other Loan Documents are
collectively referred to as the “Indebtedness.”

 

--------------------------------------------------------------------------------


 

D.            Reference is made to the Master Loan Agreement (as the same may be
amended, modified, substituted or supplemented from time to time, the “STAG IV
Loan Agreement”), dated as of July 9, 2010, as amended, by and between  Prime
Borrower and Lender, among others, whereby, inter alia, Lender agreed, subject
to the terms of the STAG IV Loan Agreement, to make a mortgage loan (the
“STAG IV Loan”) to Prime Borrower and certain affiliates of the Prime Borrower
(the “STAG IV Site Borrowers”) in the maximum aggregate original principal
amount of Sixty-Three Million and No/100 Dollars ($63,000,000) (together with
all other obligations under the STAG IV Loan, collectively referred to as the
“STAG IV Indebtedness”).  Lender, Prime Borrower, Site Borrowers and STAG IV
Site Borrowers have agreed that this Loan Agreement shall provide additional
security for the payment of all amounts payable now and in the future under the
STAG IV Loan Agreement and the other STAG IV Loan Documents (as defined below).

 

E.             Lender and Borrowers are entering into this Loan Agreement to
reflect the agreements of Lender and Borrowers regarding the terms of the Loan.

 

Agreements

 

NOW THEREFORE, for and in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrowers, jointly and severally, hereby agree as
follows:

 

1.             Incorporation of Recitals; Defined Terms.  The recitals are
hereby incorporated into this Agreement.  Initially capitalized terms used but
not otherwise defined in this Loan Agreement have the same meanings given them
in the Loan Documents.

 

2.             Initial Advance and Additional Advances.

 

2.1         Initial Advance.

 

(a)           Subject to fulfilling the requirements of this Loan Agreement,
Lender has agreed to advance to Prime Borrower and one or more to-be-determined
Site Borrowers (the “Initial Site Borrower(s)”), and Prime Borrower has agreed
to accept, and shall cause the Initial Site Borrower(s) to accept, an initial
advance of the Loan proceeds in the original principal amount equal to sixty-two
and one-half percent (62.5%) of (i) the gross purchase price of the Sites to be
purchased by the Initial Site Borrower(s) (the “Initial Site(s)”), to be set
forth on Exhibit H hereto, plus (ii) all amounts due to Lender or its attorneys
or Affiliates (as defined below) with respect to the closing and funding of the
initial advance of the Loan, plus (iii) the fees payable to STAG Capital or STAG
Capital Partners III, LLC (“STAG III”) or their respective Affiliates or
successors in connection with the acquisition of the Initial Site(s) in
accordance with the Limited Liability Company Operating Agreement of STAG GI
Investments dated as of July 6, 2010, plus (iv) the fees payable to Holiday,
Fenoglio, Fowler, L.P. in connection with the initial advance of the Loan, plus
(v) all other reasonable third party costs incurred in connection with the
underwriting and acquisition of the Initial Site(s) including, without
limitation, for the Title Commitment, Title Policy and Survey (as those terms
are defined below) expenses, brokerage fees, recording fees and transfer taxes,
mortgage recording fees, legal fees and disbursements, the cost of obtaining the
Zoning Materials and Environmental and Engineering Reports, and the cost of the
Searches, Tenant Bankruptcy Searches (as those terms are defined below) and
similar

 

2

--------------------------------------------------------------------------------


 

searches and reports (the “Initial Advance”).  Borrower and Lender shall update
Exhibit H simultaneously with the acquisition of the Initial Site(s) in
accordance with the terms of this Loan Agreement.

 

As used in this Loan Agreement, “Affiliate(s)” means a person or an entity that
controls, is controlled by, or is under common control with the person or entity
with respect to which the determination is to be made, and the terms “control,”
“controls,” and “under common control with,” mean the direct or indirect power
to direct or cause the direction of the management and policies of the company,
partnership, limited liability company, trust or entity with respect to which
the determination is to be made, whether through the ownership of voting
securities, by contract or otherwise.

 

(b)           Prime Borrower may seek to obtain the Initial Advance hereunder by
identifying the Initial Site(s) to secure the Loan.  Prime Borrower shall
deliver to Lender preliminary underwriting materials in support thereof (the
“Preliminary Underwriting Materials”).  Lender shall have the right to review,
underwrite, accept or reject any proposed Initial Site(s) and the Initial
Advance, in accordance with its then current underwriting standards, which will
be applied in Lender’s sole and absolute discretion, including Lender’s right to
review such proposed Initial Site(s) and Initial Advance in accordance with
Lender’s customary application and approval process.  Without limiting the
generality of the foregoing, the Preliminary Underwriting Materials shall
contain the items identified in Section 2.1(c)(i) below, together with a
“Transaction Summary,” describing the primary salient features of the Initial
Site(s) and the Initial Advance.  Prime Borrower shall reimburse Lender for all
actual costs and expenses incurred in connection with the proposed Initial
Site(s) and the Initial Advance, whether or not the Initial Advance is ever
made, including, without limitation, consultant’s fees for the Environmental and
Engineering Reports, the costs of the Title Commitments and Surveys and legal
fees of in-house and outside counsel.

 

Lender shall notify Prime Borrower in writing within fourteen (14) days
following receipt of the Preliminary Underwriting Materials whether or not the
Initial Site(s), or any of them, and the Initial Advance are approved.  In all
events, as of the Initial Advance (a) the loan-to-value ratio of the Initial
Site(s) as reasonably determined by Lender must be less than or equal to
sixty-two and one-half percent (62.5%), (b) the Debt Coverage Ratio (as defined
below) for each Initial Site must be at least 1.50 times, (c) each Initial Site
must be an industrial property, primarily used for warehouse/distribution,
manufacturing and flex/R&D purposes, (d) each Initial Site must be located in a
primary or secondary market, as reasonably determined by Lender, and (e) each
Initial Site must be a Class A or Class B property, as reasonably determined by
Lender.

 

If approved by Lender as provided above, Lender shall notify Prime Borrower in
writing of its agreement regarding the Initial Site(s) and Initial Advance,
whereupon Lender shall be obligated to make the Initial Advance pursuant to this
Loan Agreement so long as the requirements of Section 2.1(c) below are
satisfied.

 

(c)           Prior to making the Initial Advance, and as a condition of
Borrower’s right to receive any Loan proceeds as contemplated by this Agreement,
the following conditions shall be satisfied to Lender’s satisfaction:

 

3

--------------------------------------------------------------------------------


 

(i)                                     Borrower shall have delivered to Lender
true, correct and complete copies of each fully-executed Lease (as hereinafter
defined) affecting each Initial Site, together with a current rent roll and an
abstract of each Lease prepared by Borrower, which Leases shall be in form and
substance reasonably satisfactory to Lender.

 

(ii)                                  Borrower shall have delivered to Lender a
Lease Estoppel Certificate from each tenant under each Lease of each Initial
Site, substantially in the form attached hereto as Exhibit C (unless the Lender
shall expressly agree, in Lender’s sole discretion, to accept a Lease Estoppel
Certificate from Borrower for any of the Initial Site(s) in a form that differs
from the form attached hereto as Exhibit C), and otherwise in form and substance
reasonably satisfactory to Lender (a “Tenant Estoppel”).

 

(iii)                               Borrower shall have delivered to Lender a
Subordination Non-Disturbance and Attornment Agreement from each tenant under
each Lease of each Initial Site, substantially in the form attached hereto as
Exhibit D, and otherwise in form and substance reasonably satisfactory to Lender
(a “SNDA”).

 

(iv)                              Borrower shall have delivered to Lender a
true, correct and complete copy of the outstanding Purchase and Sale Agreement
for each Initial Site.

 

(v)                                 Borrower shall have delivered to Lender
true, correct and complete copies of the organizational documents of each Site
Borrower, together with evidence of the authority of Prime Borrower and each
Site Borrower to execute and deliver the Loan Documents and perform its
obligations thereunder, all in form and substance reasonably satisfactory to
Lender.

 

(vi)                              Borrower shall have delivered a title
commitment for a mortgagee’s title insurance policy in form and substance
acceptable to Lender (the “Title Commitment”), issued by a title insurance
company or companies acceptable to Lender (the “Title Company”), with the Title
Company’s assurance that all of the requirements for the issuance of the
mortgagee’s title insurance policy contemplated thereby have been satisfied and
that the Title Company is unconditionally and irrevocably prepared to issue such
policy to Lender, with such endorsements, reinsurance and/or co-insurance as
Lender may reasonably require, insuring the first priority lien of the Portfolio
Mortgage on each Initial Site Borrower’s interests in its applicable Initial
Site, free from all liens and encumbrances other than those expressly approved
by Lender and without exception for (A) filed or unfiled mechanics’ liens,
(B) survey matters, (C) rights of parties in possession (except for tenants
under Leases as specifically noted on the Title Commitment), (D) environmental
liens, and (E) any other matters of any kind or nature whatsoever other than
those expressly approved by Lender and the Loan Documents (the “Title Policy”).

 

4

--------------------------------------------------------------------------------


 

(vii)                           Borrower shall have delivered to Lender a
current instrument survey of each Initial Site, acceptable in form and content
to Lender and the Title Company, prepared in accordance with the requirements
set forth in EXHIBIT E attached hereto (the “Survey”), and a certificate
substantially in the form of EXHIBIT F attached hereto (the “Surveyor’s
Certificate”), prepared and signed by a surveyor, acceptable to Lender and the
Title Company, licensed to do business in the State/Commonwealth of the
applicable Initial Site with his or her seal affixed thereto.  The Survey must
show that all buildings and improvements are within lot and building lines and
must locate all above or below ground easements, improvements, appurtenances,
utilities and rights of way, and ingress and egress, number and size of parking
spaces and otherwise contain information outlined on EXHIBIT E attached hereto.

 

(viii)                        Borrower shall have delivered to Lender such
evidence as Lender may reasonably require that all outstanding Impositions (as
hereinafter defined) pertaining to each Initial Site which are due and payable
as of the date hereof have been paid in full.

 

(ix)                                Borrower shall have delivered evidence,
reasonably acceptable to Lender, that Borrower and each Initial Site are not
subject to any federal or state tax liens, outstanding judgments or bankruptcy
matters (collectively, the “Searches”) and that the tenants under the Leases are
not subject to any bankruptcy matters (the “Tenant Bankruptcy Searches”), which,
in the case of the Tenant Bankruptcy Searches, may be satisfied by a
representation to that effect from the tenant in its Tenant Estoppel.

 

(x)                                   Borrower shall have delivered to Lender
engineering, environmental, asbestos and other reports reasonably requested by
Lender, in form and content satisfactory to the Lender, regarding the physical
and environmental condition of each Initial Site (collectively, the
“Environmental and Engineering Reports”).

 

(xi)                                Borrower shall have delivered to Lender a
report prepared by Planning and Zoning Resources, Inc. (a “PZR Report”)
regarding the zoning for each Initial Site, in form and substance reasonably
acceptable to Lender, together with copies of certificates of occupancy (if
reasonably available) and zoning certificates from the local jurisdiction of the
applicable Initial Site (if reasonably available) (together with the PZR Report,
the “Zoning Materials”).

 

(xii)                             Borrower shall have delivered to Lender
insurance policies and/or certificates of insurance required pursuant to the
terms and provisions of this Loan Agreement.

 

(xiii)                          Borrower shall have delivered to Lender any
Management Agreements (as hereinafter defined), together with a written
subordination of the

 

5

--------------------------------------------------------------------------------


 

Management Agreements by the managers thereunder to the terms of the Loan
Documents, all in form and substance satisfactory to Lender.

 

(xiv)                         Borrower shall have delivered financial statements
(A) of Borrower, covering at least the previous three (3) calendar years in
reasonable detail, sworn by Borrower to be true and complete, in form and
substance acceptable to Lender, and (B) of each Initial Site for the previous
three (3) calendar years, or such shorter time as may be reasonably available to
Borrower, in reasonable detail, sworn by Borrower, to the best of Borrower’s
knowledge, to be true and complete in all material respects, in form and
substance acceptable to Lender.

 

(xv)                            Borrower shall have delivered such evidence as
Lender may require as to the satisfaction of such of the terms and conditions of
the Commitment, this Loan Agreement and the other Loan Documents as may by their
nature be satisfied prior to the making of the Initial Advance.

 

(xvi)                         Borrower shall have fully executed and delivered
the Loan Documents, in form and substance satisfactory to Lender.

 

(xvii)                      Borrower shall have delivered opinions, in form and
substance reasonably acceptable to Lender, subject to customary limitations and
qualifications in opinions for transactions of this type, from Borrower’s
counsel and from local counsel for each Initial Site, regarding (A) the due
execution, authority and enforceability of the Loan Documents, (B) the
compliance of the Loan Documents with applicable usury laws, and (C) such other
matters as Lender may reasonably require (collectively the “Opinions”),
substantially in the forms attached hereto as Exhibit G.

 

(xviii)                   Borrower shall have delivered such evidence as Lender
may reasonably require that (A) there has been no material adverse change in
(I) the financial position of Borrower or any Constituent Owner (as hereinafter
defined), (II) each Initial Site, (III) the Rents, (IV) the Leases, (V) any
other material features or characteristics of the transaction or due diligence
materials and documentation submitted to Lender by or on behalf of the Borrower
from that which existed on the date Borrower submitted the Commitment to the
Lender, and/or (B) Borrower is not involved in any bankruptcy, reorganization or
insolvency proceeding, or in any criminal, government receivership or FDIC
proceeding, investigation or review (each, a “Material Adverse Change”).

 

(xix)                           Borrower shall have fully executed and delivered
amendments to the STAG IV Loan Documents, in form and substance satisfactory to
Lender, evidencing the cross-collateralization and the cross-default of the
STAG IV Loan and the Loan.

 

6

--------------------------------------------------------------------------------


 

(xx)                              No Event of Default, nor any event which, with
the giving of notice or passage of time, or both, would constitute an Event of
Default, shall exist hereunder or under any other Loan Document.

 

(xxi)                           All of the representations and warranties made
hereunder and under the other Loan Documents shall be true and correct in all
material respects.

 

(xxii)                        Such other conditions as Lender may reasonably
require.

 

(d)           All conditions for Lender’s making the Initial Advance must be
satisfied by Borrowers within sixty (60) days after the date hereof, or Lender’s
obligations under this Loan Agreement shall terminate, Lender shall not be
required to make the Initial Advance or any Additional Advances under the Loan
and this Loan Agreement and all other Loan Documents shall terminate and be of
no further force or effect, except for such obligations of Borrower as expressly
survive the termination of the Loan Documents.

 

2.2         Additional Advances.

 

(a)           Prime Borrower, together with each Site Borrower that is the owner
of an Additional Portfolio Property (as hereinafter defined), may elect to
obtain one or more additional advances of the Loan proceeds prior to the
expiration of the Advancement Period (as hereinafter defined) in the maximum
aggregate original principal amount as of the date hereof of up to the
difference of (i) Sixty-Five Million and No/100 Dollars ($65,000,000) less
(ii) the amount of the Initial Advance (individually and collectively, the
“Additional Advances”) under the terms and provisions provided herein.  The
amount of the Additional Advances will be equal to sixty-two and one-half
percent (62.5%) of (a) the gross purchase price of the applicable Additional
Portfolio Property, to be set forth on Exhibit H hereto, plus (b) all amounts
due to Lender or its attorneys or Affiliates (as defined below) with respect to
the closing and funding of the applicable Additional Advance, plus (c) the fees
payable to STAG Capital or STAG III or their respective Affiliates or successors
in connection with the acquisition of the applicable Additional Portfolio
Property in accordance with the Limited Liability Company Operating Agreement of
STAG GI Investments dated as of July 6, 2010, plus (d) the fees payable to
Holiday, Fenoglio, Fowler, L.P. in connection with the applicable Additional
Advance, plus (e) all other reasonable third party costs incurred in connection
with the underwriting and acquisition of the applicable Additional Portfolio
Property including, without limitation, for the Title Commitment, Title Policy
and Survey expenses, brokerage fees, recording fees and transfer taxes, mortgage
recording fees, legal fees and disbursements, the cost of obtaining the Zoning
Materials and Environmental and Engineering Reports, and the cost of the
Searches, Tenant Bankruptcy Searches and similar searches and reports.  Borrower
and Lender shall update Exhibit H simultaneously with the acquisition of each
Additional Portfolio Property in accordance with the terms of this Loan
Agreement.

 

(b)           Prime Borrower may seek to obtain Additional Advances hereunder by
identifying additional Site(s) (each, an “Additional Portfolio Property,” which
also constitute Sites and Portfolio Properties hereunder) to secure the Loan. 
Prime Borrower shall deliver to Lender the Preliminary Underwriting Materials in
support thereof.  Lender shall have the right to review, underwrite, accept or
reject any proposed Additional Portfolio Properties and Additional Advances, in
accordance with its then current underwriting standards, which will be applied
in

 

7

--------------------------------------------------------------------------------


 

Lender’s sole and absolute discretion, including Lender’s right to review such
proposed Additional Portfolio Properties and Additional Advances in accordance
with Lender’s customary application and approval process.  Without limiting the
generality of the foregoing, the Preliminary Underwriting Materials shall
contain the items identified in Section 2.2(c)(i) below, together with a
“Transaction Summary,” describing the primary salient features of the Additional
Portfolio Property and Additional Advances.  Prime Borrower shall reimburse
Lender for all actual costs and expenses incurred in connection with any
proposed Additional Portfolio Properties and Additional Advances, whether or not
the Additional Advance is ever made, including, without limitation, consultant’s
fees for the Environmental and Engineering Reports, the costs of the Title
Commitments and Surveys and legal fees of in-house and outside counsel.

 

Lender shall notify Prime Borrower in writing within fourteen (14) days
following receipt of the Preliminary Underwriting Materials whether or not the
Additional Portfolio Properties and Additional Advances are approved.  In all
events, as of each Additional Advance (a) the loan-to-value ratio of the
Portfolio Properties (including the Additional Portfolio Properties) as
reasonably determined by Lender must be less than or equal to sixty-two and
one-half percent (62.5%), (b) the Debt Coverage Ratio (as defined below) must be
at least 1.50 times, (c) the Portfolio Properties (including the Additional
Portfolio Properties) must be diversified with respect to geography, tenancy and
industry, as reasonably determined by Lender, (d) the Portfolio Properties
(including the Additional Portfolio Properties) must be industrial properties,
primarily used for warehouse/distribution, manufacturing and flex/R&D purposes,
(e) the Portfolio Properties must be located in primary and secondary markets,
as reasonably determined by Lender, and (f) the Portfolio Properties must be
Class A or Class B properties, as reasonably determined by Lender.

 

If approved by Lender as provided above, Lender shall notify Prime Borrower in
writing of its agreement regarding the Additional Portfolio Properties and
Additional Advances, whereupon Lender shall be obligated to make the Additional
Advance(s) pursuant to this Loan Agreement so long as the requirements of
Section 2.2(c) below are satisfied.  All of the terms and conditions of this
Loan Agreement and all other Loan Documents shall pertain to the Site Borrowers,
the Additional Notes (as defined below), the Additional Portfolio Mortgages (as
hereinafter defined) and the Additional Portfolio Properties to the same extent
as if part of the Initial Advance.

 

(c)           Prior to making any Additional Advances, and as a condition of
Borrower’s right to receive any Loan proceeds beyond the Initial Advance as
contemplated by this Agreement, the following conditions shall be satisfied to
Lender’s satisfaction with respect to the Additional Portfolio Properties:

 

(i)                                     Borrower shall have delivered to Lender
true, correct and complete copies of each fully-executed Lease (as hereinafter
defined) affecting the Additional Portfolio Properties, together with a current
rent roll and an abstract of each Lease prepared by Borrower, which Leases shall
be in form and substance reasonably satisfactory to Lender.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  Borrower shall have delivered to Lender a
Tenant Estoppel from tenants occupying not less than seventy-five percent (75%)
of the leasable area of the Additional Portfolio Properties.

 

(iii)                               Borrower shall have delivered to Lender a
SNDA from tenants occupying not less than seventy-five percent (75%) of the
leasable area of the Additional Portfolio Properties.

 

(iv)                              Borrower shall have delivered to Lender true,
correct and complete copies of each Purchase and Sale Agreement for each
Additional Portfolio Property.

 

(v)                                 Borrower shall have delivered to Lender
true, correct and complete copies of the organizational documents of each Site
Borrower, together with evidence of the authority of each Borrower to execute
and deliver the Additional Loan Documents (as hereinafter defined) and perform
its obligations thereunder, all in form and substance reasonably satisfactory to
Lender.

 

(vi)                              Borrower shall have delivered a Title
Commitment issued by the Title Company, with the Title Company’s assurance that
all of the requirements for the issuance of the mortgagee’s title insurance
policy contemplated thereby have been satisfied and that the Title Company is
unconditionally and irrevocably prepared to issue such policy to Lender, with
such endorsements, reinsurance and/or co-insurance as Lender may reasonably
require, insuring the first priority lien of the Additional Portfolio Mortgages
on the Site Borrowers’ interest in the Additional Portfolio Properties, free
from all liens and encumbrances other than those expressly approved by Lender
and without exception for (A) filed or unfiled mechanics’ liens, (B) survey
matters, (C) rights of parties in possession (except for tenants under Leases as
specifically noted on the Title Commitment), (D) environmental liens, and
(E) any other matters of any kind or nature whatsoever other than those
expressly approved by Lender and the Loan Documents; together with any
endorsements to the existing Title Policy requested by Lender to evidence the
Additional Advance and the Additional Portfolio Mortgages.

 

(vii)                           Borrower shall have delivered to Lender a Survey
of each Additional Portfolio Property and Surveyor’s Certificate with respect
thereto, prepared and signed by a surveyor, acceptable to Lender and the Title
Company, licensed to do business in the state of the respective Additional
Portfolio Property with his or her seal affixed thereto.

 

(viii)                        Borrower shall have delivered to Lender such
evidence as Lender may reasonably require that all outstanding Impositions (as
hereinafter defined) pertaining to the Additional Portfolio Properties which are
due and payable as of the date of the Additional Advances have been paid in
full.

 

9

--------------------------------------------------------------------------------


 

(ix)                                Borrower shall have delivered updated
Searches for the Prime Borrower and the Site Borrower that will obtain the
applicable Additional Advance (but not for the other Site Borrowers); provided,
however, that (i) such Searches shall not be required (unless Lender otherwise
so reasonably requests) for any Borrower as to which Lender has received and
approved Searches within the last calendar quarter, and (ii) such Searches shall
not be required with respect to any Site Borrower created within thirty (30)
days of the closing of the Additional Advance.  Borrower shall have also
delivered prior to each Additional Advance the Tenant Bankruptcy Searches
related to the Additional Portfolio Property being acquired with the proceeds of
the Additional Advance; provided, however, that such Bankruptcy Searches shall
not be required with respect to any tenant that makes an appropriate
representation in its Tenant Estoppel.

 

(x)                                   Borrower shall have delivered to Lender
the Environmental and Engineering Reports with respect to the Additional
Portfolio Properties.  Lender will use reasonable efforts to use Borrower’s
existing Environmental and Engineering Reports in connection with the Additional
Advances.

 

(xi)                                Borrower shall have delivered to Lender the
Zoning Materials with respect to the Additional Portfolio Properties.

 

(xii)                             Borrower shall have delivered to Lender
insurance policies and/or certificates of insurance required pursuant to the
terms and provisions of this Loan Agreement.

 

(xiii)                          Borrower shall have delivered to Lender any
Management Agreements (as hereinafter defined), together with a written
subordination of the Management Agreements by the managers thereunder to the
terms of the Loan Documents, all in form and substance satisfactory to Lender.

 

(xiv)                         Borrower shall have delivered financial statements
for each Additional Portfolio Property for the previous three (3) calendar
years, or such shorter time as may be reasonably available to Borrower, in
reasonable detail, sworn by Borrower, to the best of Borrower’s knowledge, to be
true and complete in all material respects, in form and substance acceptable to
Lender.

 

(xv)                            Borrower shall have delivered such evidence as
Lender may require as to the satisfaction of such of the terms and conditions of
the Commitment, this Loan Agreement and of the other Loan Documents as may by
their nature be satisfied prior to the making of the Additional Advance.

 

(xvi)                         Borrower shall have fully executed and delivered
the Additional Loan Documents, in form and substance satisfactory to Lender.

 

10

--------------------------------------------------------------------------------

 


 

(xvii)                      Borrower shall have delivered the Opinions with
respect to the Additional Loan Documents.

 

(xviii)                   Borrower shall have delivered such evidence as Lender
may reasonably require that there has been no Material Adverse Change since the
date of the Preliminary Underwriting Materials.

 

(xix)                           No Event of Default, nor any event which, with
the giving of notice or passage of time, or both, would constitute an Event of
Default, shall exist hereunder or under any other Loan Document.

 

(xx)                              All of the representations and warranties made
hereunder and under the other Loan Documents shall continue to be true and
correct in all material respects (except to the extent modified consistent with
the terms of the Loan Documents).

 

(xxi)                           The Additional Advance must occur no later than
twelve (12) months from the date of the Initial Advance (the “Advancement
Period”).

 

(xxii)                        Such other conditions as Lender may reasonably
require.

 

2.3         Advances, Generally.

 

(a)           Without at any time waiving any of Lender’s rights hereunder,
Lender shall have the right to make advances of Loan proceeds hereunder without
the satisfaction of each and every condition precedent to Lender’s obligation to
make such advance, and Borrower agrees to accept such advance as Lender may
elect to make in connection with the acquisition of an Additional Portfolio
Property.

 

(b)           The Initial Advance and the Additional Advances shall each be
evidenced by one or more Portfolio Notes, in substantially the form attached
hereto as Exhibit I, of even date with the Initial Advance or Additional
Advances, as applicable, executed by Prime Borrower and each Site Borrower, each
of which shall mature at the same time as the Note evidencing the Initial
Advance (the “Initial Note(s)”).  The interest rate (the “Interest Rate”) for
the Initial Notes shall be five and 75/100 percent (5.75%) per annum.  The
Interest Rate for any Additional Note executed and delivered within six
(6) months after the earlier to occur of (i) the date that is sixty (60) days
after the date hereof and (ii) the date of the Initial Advance (the “Initial
Interest Rate Period”) shall equal the Interest Rate set forth in the Initial
Notes.  Thereafter, for each Additional Advance made within the immediately
succeeding six (6) month period following the expiration of the Initial Interest
Rate Period (the “Additional Interest Rate Period”), the Interest Rate on such
Additional Notes shall be equal to the 7-Year Treasury Yield (hereinafter
defined) plus a spread offered to borrowers of substantially similar reputation
and experience as the Prime Borrower for a loan secured by properties
substantially similar in quality and geographical diversification as the
Portfolio Properties (including the Additional Portfolio Properties), such
Interest Rate to be determined within thirty (30) days prior to the expiration
of the Initial Interest Rate Period; provided, however, that the Interest Rate
shall never be less than five and 75/100 percent (5.75%) per annum.  Lender
agrees to provide prompt written notice to Prime Borrower of the Interest Rate
for the Additional Interest Rate Period.  In no event will Lender receive

 

11

--------------------------------------------------------------------------------


 

interest in excess of that allowed by applicable law.  As used herein, the term
“Additional Notes” means any Portfolio Note(s) evidencing the applicable
Additional Advance(s).

 

Notwithstanding the foregoing, if after twelve months from the date of the
Initial Advance the aggregate outstanding principal balance of the Loan is less
than Forty-Five Million and No/100 Dollars ($45,000,000), then commencing on the
first (1st) day of the thirteenth (13th) month after the Initial Advance (the
“Interest Rate Adjustment Date”), the Interest Rate with respect to the entire
outstanding principal balance of the Loan shall increase automatically on the
Interest Rate Adjustment Date to the greater of (a) fifty (50) basis points more
than the current Interest Rate, or (b) six and 25/100 percent (6.25%) per annum.

 

The Portfolio Notes shall provide for monthly installments of interest only
until the date six (6) months after the date of the Initial Advance, and
thereafter monthly installments of interest and principal (based upon a 30-year
amortization schedule from the date of such principal payments), which shall be
due and payable on each Monthly Payment Date (as defined in the Initial Notes).

 

As used herein, the “7-Year Treasury Yield” will be determined by reference to
the end of day yields on U.S. Treasuries having a 7 year maturity date and
reported in the federal reserve Statistical Release H.15
(http://www.federalreserve.gov/releases/H15/update/), or in the event the
website is discontinued or otherwise generally unavailable, any comparable
electronic rate index that is readily available and verifiable to Lender, for
the fifth (5th) Business Day prior to the Additional Advance.

 

Subject to the provisions of Section 4(b) hereof, the Initial Note(s) shall be
secured by (a) one or more first priority mortgages, deeds of trust, or
indemnity deeds of trust, assignments of leases, rents and contracts, security
agreements and fixture filings, in the full amount of the Loan that encumber
each Initial Site, substantially in the form attached hereto as Exhibit J (as
the same may be amended, modified, substituted or supplemented from time to
time, the “Initial Portfolio Mortgage(s)”), (b) one or more first priority
assignments of rents and leases that encumber each Initial Site, substantially
in the form attached hereto as Exhibit O, and (c) the STAG IV Loan Documents. 
All other Loan Documents shall be amended, as necessary, to reflect the Initial
Advances, the Initial Site Borrowers and the Initial Site, to the extent
necessary in Lender’s reasonable discretion, including, without limitation,
pursuant to an Omnibus Amendment to Loan Documents substantially in the form
attached hereto as Exhibit K (as the same may be amended, modified, substituted
or supplemented from time to time, the “Omnibus Amendment”).  The documents set
forth above in this paragraph shall constitute part of the Loan Documents
hereunder.

 

Subject to the provisions of Section 4(b) hereof, the Additional Notes shall be
secured by (a) first priority mortgages, deeds of trust, or indemnity deeds of
trust, assignments of leases, rents and contracts, security agreements and
fixture filings, each in the full amount of the Loan (as the same may be
amended, modified, substituted or supplemented from time to time, each, an
“Additional Portfolio Mortgage” and collectively part of the Portfolio Mortgages
and the Loan Documents) that encumber the Additional Portfolio Properties,
substantially in the forms attached hereto as Exhibit J, (b) first priority
assignments of rents and leases (as the same may be amended, modified,
substituted or supplemented from time to time, each, an “Additional

 

12

--------------------------------------------------------------------------------


 

Assignment” and collectively part of the Loan Documents) that encumber the
Additional Portfolio Properties, substantially in the forms attached hereto as
Exhibit O, and (c) the STAG IV Loan Documents.  All other Loan Documents shall
be amended, as necessary, to reflect the Additional Advances, the Site Borrowers
and the Additional Portfolio Properties, to the extent necessary in Lender’s
reasonable discretion, including, without limitation, pursuant to an Omnibus
Amendment.  The Additional Notes, the Additional Portfolio Mortgages, the
Additional Assignments, the Omnibus Amendment and the amendments to the other
Loan Documents as the same may be amended, modified, substituted or supplemented
from time to time, are collectively called the “Additional Loan Documents,”
which shall constitute part of the Loan Documents hereunder.

 

(c)           Commencing with the Initial Advance and continuing with each
Additional Advance thereafter made, Borrowers shall deliver to Lender a rent
roll that accurately reflects in all material respects the Leases and income
from the Portfolio Properties as of the date indicated thereon, which rent roll
shall be attached hereto at the time of such advance as Exhibit N.

 

(d)           Commencing with the Initial Advance and continuing with each
Additional Advance thereafter made, Prime Borrower will use good faith efforts
to deliver Preliminary Underwriting Materials for multiple Portfolio Properties
with each requested advance to streamline Lender’s application and approval
process described herein.

 

3.             Allocation of Loan Amount.  The original principal amount of the
Loan advanced shall be allocated among the Sites as shown in the table attached
as Exhibit L.  The amount allocated to each Site is referred to as the
“Allocated Loan Amount.”

 

Allocated Loan Amounts shall be reduced on a Site-specific basis to reflect any
release of a Site in accordance with Section 20 below, and the amount by which
any Release Prepayment exceeds the applicable Allocated Loan Amount shall be
allocated as provided for in Section 20.  Allocated Loan Amounts also shall be
reduced on a Site-specific basis to reflect the application of any casualty or
condemnation proceeds with respect to such Site or any other partial prepayment
made with respect to such Site in accordance with the terms of the Loan
Documents.  All other payments of any portion of the Principal Indebtedness (as
defined in the Notes) shall be applied against the Allocated Loan Amounts in the
manner determined by Lender in its reasonable discretion and shall cause a
re-calculation of debt service payments based upon the reduced Loan balance, the
remaining amortization schedule and the Interest Rate.  No Site shall be
released from the lien of the Portfolio Mortgages until the applicable Allocated
Loan Amount has been paid in full.

 

4.             Payment of Indebtedness.  (a) Borrower will pay the principal
indebtedness and interest thereon in accordance with the provisions of the Notes
and all prepayment charges, late charges and fees required thereunder, and all
extensions, renewals, modifications, amendments and replacements thereof, and
will keep and perform all of the covenants, promises and agreements, and pay all
sums provided in (i) each of the Notes or any other promissory note or notes at
any time hereafter issued to evidence the Indebtedness, (ii) the Portfolio
Mortgages, (iii) this Loan Agreement, and (iv) any and all other Loan Documents,
all in the manner herein or therein set forth.  Each of the Borrowers hereunder
shall be fully liable for such payment and performance, and such liability shall
be joint and several.

 

13

--------------------------------------------------------------------------------


 

(b)           Each Borrower acknowledges and agrees that each of the Portfolio
Properties (including, without limitation, any Additional Portfolio Properties)
is granted as security for the entire Loan (including, without limitation, the
Initial Advance and all Additional Advances) and shall be deemed to be
additional collateral securing the complete payment, performance, observance and
fulfillment of all of the terms, covenants, conditions and warranties of this
Loan Agreement and the other Loan Documents.  Notwithstanding the foregoing or
anything else to the contrary in this Agreement or any other Loan Document,
however, to the extent any state imposes a mortgage tax, transfer tax or other
fee in an amount other than a nominal amount (collectively, a “Mortgage Tax”) on
a Portfolio Mortgage based upon the full amount of the Loan, Lender agrees that
such Portfolio Mortgage shall only secure 125% of the Allocated Loan Amount
attributable to the Site, and Lender shall make such other adjustments to the
Amended Loan Documents as may be reasonable and/or necessary, in Lender’s
reasonable opinion, to reduce the burden of the Mortgage Tax on Borrower.

 

(c)           Each Borrower acknowledges and agrees that (i) each of the
Portfolio Properties (including, without limitation, any Additional Portfolio
Properties) is granted as security for the STAG IV Indebtedness and shall be
deemed to be additional collateral securing the complete payment, performance,
observance and fulfillment of all of the terms, covenants, conditions and
warranties of the STAG IV Loan, the STAG IV Loan Agreement and all of the other
security agreements, loan agreements, disbursement agreements, supplemental
agreements, environmental indemnity agreements, guaranties, assignments (both
present and collateral) and other instruments of indebtedness or security
related to the STAG IV Loan (including, without limitation, the STAG IV Loan
Agreement, as the same may be amended, modified or supplemented from time to
time, the “STAG IV Loan Documents”), and (ii) any Event of Default under the
STAG IV Loan Documents shall constitute an Event of Default under this Agreement
and the other Loan Documents.

 

5.             Usury.  It is hereby expressly agreed that Borrowers and Lender
intend for the Loan to comply in all respects with applicable federal and state
law governing the maximum rate of interest and other charges that may be charged
or received in connection with a commercial loan.  Notwithstanding the
foregoing, if from any circumstances whatsoever fulfillment of any provision of
the Notes, the Portfolio Mortgages, this Loan Agreement or any other Loan
Documents, at the time performance of such provision shall be due, shall involve
transcending the limit of validity presently prescribed by any applicable usury
statute or any other law, with regard to obligations of like character and
amount, then ipso facto the obligation to be fulfilled shall be reduced to the
limit of such validity, so that in no event shall any exaction be possible under
the Loan Documents that is in excess of the limit of such validity.  In no event
shall Borrower be bound to pay for the use, forbearance or detention of the
money loaned pursuant to the Loan Documents, interest of more than the current
legal limit; the right to demand any such excess being hereby expressly waived
by Lender and Lender further agrees that it is Lender’s express intent that all
excess amounts taken if usury has been charged or collected shall be refunded to
Borrower with interest, or credited to the outstanding principal Indebtedness,
to the extent as provided under applicable law, but so as to permit the recovery
of the fullest amount otherwise called for hereunder.

 

6.             Impositions.  Borrower shall pay or cause to be paid, not later
than the last day on which the same may be paid without penalty or interest, all
real estate taxes, sewer rents, water

 

14

--------------------------------------------------------------------------------


 

charges, fees and other payments to be made to any local, State or federal
department, board or agency, or any other agency or governmental board or entity
having jurisdiction over the Portfolio Properties (a “Governmental Authority”)
in connection with the Real Property (as defined in the Portfolio Mortgages),
and all other municipal and governmental assessments, rates, charges,
impositions and liens (collectively hereinafter referred to as “Impositions”)
which now or hereafter are imposed by law upon the Portfolio Properties.  If any
Imposition is not paid within the time hereinabove specified, Lender shall have
the right to pay the same, together with any penalty and interest thereon, and
the amount or amounts so paid or advanced shall forthwith be payable by Borrower
to Lender and shall be secured by the lien of the Portfolio Mortgages. 
Notwithstanding the foregoing, Borrower may in good faith contest, at its own
cost and expense, by proper legal proceedings, the validity or amount of any
Imposition, on the condition that Borrower first shall deposit with Lender, as
security for the payment of such contested item, an amount equal to the
contested item plus all penalties and interest that would be payable if Borrower
is ultimately required to pay such contested item, and on the further condition
that no amount so contested may remain unpaid for such length of time as shall
permit the Portfolio Properties, or the lien thereon created by the item being
contested, to be sold for the nonpayment thereof, or as shall permit an action,
either of foreclosure or otherwise, to be commenced by the holder of any such
lien.  Borrower will not claim any credit on, or make any deduction from the
Indebtedness by reason of the payment of any Imposition.

 

Borrower hereby assigns to Lender all rights of Borrower now or hereafter
arising in and to the refund of any Imposition and any interest thereon.  If
following receipt of any such refund by Lender, there exists no Event of Default
(as hereinafter defined) hereunder, then Lender shall pay over the same to
Borrower promptly after demand; if there exists an Event of Default hereunder,
Lender may apply said refund in reduction of the Indebtedness in whatever order
Lender may elect (subject, however, to any refund or credit owed to any tenant
under a Lease where such tenant is not in default under its Lease).

 

7.             Tax Deposits.  Borrower and Lender have entered into a Real
Estate Tax Escrow and Security Agreement of even date herewith (as the same may
be amended, modified, substituted or supplemented from time to time, the “Tax
Escrow Agreement”), the terms of which provide for the escrow and payments of
money with respect to real estate taxes, assessments and other payments to
Governmental Authorities in lieu thereof (“Taxes”) that are not payable directly
to the applicable Governmental Authority by tenants under Leases approved by
Lender or otherwise entered into in accordance with the Loan Documents. 
Notwithstanding the provisions of Section 6 hereof, Borrower covenants to
perform its obligations under the Tax Escrow Agreement and Lender has agreed
that Borrower may perform its obligations under this Loan Agreement with respect
to the Taxes in accordance with the Tax Escrow Agreement.  In the event that
Borrower defaults under the Tax Escrow Agreement, or the Tax Escrow Agreement is
terminated for any reason, or in the event that the Tax Escrow Agreement becomes
ineffective or otherwise unenforceable, then the balance of the terms and
conditions of this Section shall be applicable and control with respect to the
Taxes.

 

Subject to the last paragraph of this Section 7, Borrower shall deposit with
Lender or with an escrow agent selected by Lender, on the first (1st) day of the
calendar month immediately following the date of the Initial Advance and on the
first (1st) day of each calendar month thereafter (each of which dates is
hereinafter called the “Monthly Tax Deposit Date”) until the

 

15

--------------------------------------------------------------------------------


 

payment in full of the Indebtedness a sum equal to one-twelfth (1/12) of the
Taxes to be levied, charged, assessed or imposed upon or for the Portfolio
Properties within one (1) year after the Monthly Tax Deposit Date.  If on any
Monthly Tax Deposit Date the amount of Taxes to be levied, charged, assessed or
imposed within the ensuing one (1) year period shall not be fixed, such amount
for the purpose of computing the deposit to be made by Borrower hereunder, shall
be reasonably estimated by Lender, with appropriate adjustment when the amount
of such Taxes is fixed.

 

The sums deposited by Borrower under this Section shall be held in an
interest-bearing account with interest being retained by Lender and free of
trust except to the extent, if any, that applicable law shall otherwise require
and applied in payment of such Taxes when due and except as provided in the
paragraph immediately below.  Borrower shall give thirty (30) days’ prior
written notice to Lender in each instance when any Taxes are due, specifying the
Taxes to be paid and the amount thereof, the place of payment and the last day
on which the same may be paid in order to be within the time limit specified in
Section 6 hereof entitled “Impositions.”

 

Notwithstanding the foregoing provisions and so long as Borrower holds title to
and controls the Portfolio Properties (subject to any Site that has been
released from the lien of the Loan Documents in  accordance with this
Agreement), Taxes are paid in full when due (subject to Borrower’s right to
contest as set forth herein) and there has been no Event of Default, or any
state of facts which, with the passage of time or giving of notice, or both,
would constitute an Event of Default under the Loan Documents, the interest
earned by such escrows, less reasonable escrow costs, will be credited to
Borrower against such escrow amounts next due, following Lender’s receipt of
evidence that such Taxes have been paid in full.

 

If for any reason the sums on deposit with Lender or escrow agent under this
Section shall not be sufficient to pay any Taxes within the time specified in
Section 6 hereof, then Borrower shall, within ten (10) Business  Days after
demand by Lender, deposit sufficient sums so that Lender may pay such Taxes in
full, together with any penalty and interest thereon.  Lender, acting
reasonably, may change its estimate of Taxes for any period, on the basis of a
change in an assessment or tax rate or on the basis of a prior miscalculation or
for any other reason, in which event Borrower shall deposit with Lender or
escrow agent within ten (10) Business Days after demand the amount of any excess
of the deposits which would theretofore have been payable under the revised
estimate over the sums actually deposited.

 

If any Taxes shall be levied, charged, assessed or imposed upon or for the
Portfolio Properties, or any portion thereof, and if such Taxes shall also be a
levy, charge, assessment or imposition upon or for any other premises not
covered by the lien of the Portfolio Mortgages, then the computation of the
amounts to be deposited under this Section shall be based upon the entire amount
of such Imposition and Borrower shall not have the right to apportion any
deposit with respect to such Imposition.

 

Upon an assignment of the Portfolio Mortgages, Lender shall have the right to
arrange to transfer all amounts deposited and still in its possession to the
assignee and Lender shall thereupon be completely released from all liability
with respect to such deposit and Borrower and/or any other owner of the
Portfolio Properties shall look solely to the assignee or transferee in
reference thereto.

 

16

--------------------------------------------------------------------------------


 

Upon the payment in full by Borrower of the entire Indebtedness, any sums then
held by Lender under this Section shall be refunded to Borrower.

 

All amounts deposited shall be held by Lender as additional security for the
sums secured by the Portfolio Mortgages, and Borrower hereby grants to Lender a
security interest in such sums, and upon the occurrence of an Event of Default
hereunder Lender may, in its sole and absolute discretion, apply said amounts to
the payment of the Indebtedness and/or the STAG IV Indebtedness in whatever
order Lender may elect.

 

Promptly upon receipt of such by Borrower, Borrower shall deliver to Lender
copies of all notices, demands, claims, bills and receipts in relation to the
Impositions.  Additionally, within thirty (30) days after the final date that
Taxes can be paid without penalty or interest, Borrower shall deliver to Lender
evidence of the payment in full of all Taxes, whether or not such Taxes are
payable directly to the applicable Governmental Authority by tenants under
Leases approved by Lender or otherwise entered into in accordance with the Loan
Documents.

 

Notwithstanding the foregoing provisions, (a) Lender hereby waives the
requirement for deposits as to that portion of Taxes payable directly to the
applicable Governmental Authority by tenants under the terms of Leases (as
hereinafter defined) approved by Lender or otherwise entered into in accordance
with the Loan Documents, provided satisfactory proof of payment is promptly
furnished to Lender; and (b) Borrower may elect to provide Lender with an
unconditional and irrevocable sight draft letter of credit, in form and
substance reasonably satisfactory to Lender, drawn on a bank satisfactory to
Lender, payable to Lender and in the amount that would otherwise be required to
be funded into the escrow provided by this Section 7.

 

8.             Change in Taxes.  In the event any tax shall be due or become due
and payable to the United States of America, the Commonwealth of Massachusetts,
the state or commonwealth of any Site or any political subdivision thereof with
respect to the execution and delivery or recordation of the Portfolio Mortgages
or any other Loan Document or the interest of Lender in the Portfolio
Properties, Borrower shall pay such tax at the time and in the manner required
by applicable law and Borrower shall hold Lender harmless and shall indemnify
Lender against any liability of any nature whatsoever as a result of the
imposition of any such tax (provided that in no case shall the foregoing apply
to any income tax, franchise tax, or similar tax on the income or profits of
Lender).  In the event of the enactment, after the date of this instrument, of
any law changing in any way the present law as to the taxation of notes or debts
secured by mortgages, for Federal, State or local purposes, or the manner of
collection of any Impositions, so as to affect this Loan Agreement, the
Portfolio Mortgages or the Note secured thereby, then Borrower shall, within
sixty (60) days from written demand, make such payments to Lender and take such
other steps, as may be necessary in Lender’s reasonable judgment, to place
Lender in the same financial position as it was prior to any such enactment,
failing which, or if the Borrower is not permitted by law to make such payments,
the Indebtedness shall, at the option of Lender, become due and payable one
hundred and twenty (120) days after written notice to Borrower (provided that in
no case shall the foregoing apply to any income tax, franchise tax, or similar
tax on the income or profits of Lender).

 

17

--------------------------------------------------------------------------------


 

9.             Sidewalks, Municipal Charges.  Borrower will, not later than the
last day on which the same may be paid without penalty or interest, and except
to the extent that the same is the obligation of a tenant to pay directly to the
applicable Governmental Authority under a Lease approved by Lender or otherwise
entered into in accordance with the Loan Documents, pay and discharge any and
all license fees and similar charges, with penalties and interest thereon, which
may be imposed by the municipality in which the Portfolio Properties are
situated, for the use of vaults, chutes, areas and other space beyond the lot
line and under or abutting the public sidewalks in front of or adjoining the
Portfolio Properties, and except to the extent that the same is the obligation
of a tenant to pay directly to the applicable Governmental Authority under a
Lease approved by Lender or otherwise entered into in accordance with the Loan
Documents, Borrower will promptly cure any violation of law and comply in all
material respects with any order of such municipality respecting the repair,
replacement or condition of the sidewalk or curb in front of or adjoining the
Portfolio Properties, and in default thereof Lender may, upon ten (10) Business
Days’ prior written notice to Borrower, pay any and all such license fees or
similar charges, with penalties and interest thereon, and the charges of the
municipality for such repair or replacement, and any amount so paid or advanced
by Lender and all costs and expenses incurred in connection therewith
(including, without limitation, attorneys’ fees), with interest thereon at the
Default Rate (as defined below), shall be a demand obligation of Borrower to
Lender, and, to the extent permitted by law, shall be added to the Indebtedness
and shall be secured by the lien of the Portfolio Mortgages.

 

10.           Insurance.  Borrower shall at all times until the Indebtedness
shall be paid in full, keep the Portfolio Properties insured against loss or
damage for its full replacement cost (which cost shall be reset once a year at
Lender’s option) under policies of All Risk Replacement Cost Insurance with
Agreed Amount Endorsement (including nuclear explosion, if available), and
otherwise upon the following terms and conditions:

 

(a)           Borrower shall further provide the following insurance in such
amounts as shall be reasonably approved by Lender:  flood insurance (if any Site
is situated in an area which is considered a flood risk area by the federal
government or any agency thereof); boiler and machinery insurance; earthquake
and windstorm insurance; rent loss insurance in an amount sufficient to cover
the total of all Rents (as defined in the Portfolio Mortgages) accruing from the
Portfolio Properties for a one (1) year period; worker’s compensation as
required by law; comprehensive general liability insurance in a minimum amount
of $1,000,000, and excess or umbrella liability of at least $10,000,000, a
Demolition and Increased Cost of Construction endorsement; and such other
appropriate insurance as Lender may reasonably require from time to time.

 

(b)           Such insurance shall contain no exclusion for acts of terrorism
and shall include coverages, limits, deductibles and amounts relating to acts of
terrorism acceptable to Lender in its sole discretion, including without
limitation, (i) coverage for acts of domestic and international terrorism,
(ii) coverage whether or not a specific act is certified under the Terrorism
Risk Insurance Act of 2002 as an act of terrorism by the U.S. Secretary of the
Treasury, and (iii) coverage amounts, deductibles and limits/sublimits
acceptable to Lender in its sole discretion; provided, however, that
notwithstanding anything to the contrary herein, in no case shall Borrower be
required to provide terrorism coverage with respect to any Site unless such
coverage is generally

 

18

--------------------------------------------------------------------------------


 

available on commercially reasonable terms and unless the incremental premium
for such coverage would not exceed 150% of the cost thereof as of the Initial
Advance.

 

(c)           During any period of construction or restoration, Borrower shall
provide a policy or policies of builder’s “all risk” insurance in an amount not
less than the full insurable value of the Site(s).

 

(d)           The insurance policies must include a waiver of subrogation in
favor of Lender.

 

(e)           Within 90 days after the issuance or renewal of any insurance
policies required to be provided hereunder, Borrower will deliver to Lender
certified copies of each such policy.  Each policy of insurance provided by
Borrower shall (i) be issued by a company or companies approved by Lender and
rated not less than A-/X in accordance with the latest “Best Insurance Guide,”
(ii) name Lender as an additional insured, and as Mortgagee/Loss Payee under any
mortgagee clauses, (iii) provide that all proceeds shall be payable to Lender,
(iv) provide that it may not be cancelled or modified except upon thirty (30)
days prior written notice to Lender (if an ACCORD 25 form is given as evidence
of liability coverage, the words “endeavor to” and “but failure to mail such
notice shall impose no obligation or liability of any kind upon the company, its
agents or representatives” must be stricken from the clause on the
certificate(s)), (v) provide that no act or thing done by Borrower shall
invalidate the policy as against Lender, (vi) be endorsed with standard
noncontributory mortgagee clauses in favor of and in form acceptable to Lender,
(vii) indicate the exact location of the Portfolio Properties, (viii) name
Borrower as the named insured exactly as Borrower is named in the Loan
Documents, and (ix) otherwise be in such form as shall be reasonably acceptable
to Lender, so that at all times until the payment in full of the Indebtedness,
Lender shall have and hold the said policy and policies as further collateral
for the payment of all Indebtedness.  Throughout the term of this Loan, Borrower
will provide reasonable evidence indicating the anticipated renewal of such
insurance to Lender at least thirty (30) days prior to the expiration of any
policy or policies of insurance.  Notwithstanding the foregoing, Borrower shall
be permitted to maintain the policies with insurance companies that do not meet
the above rating requirement (an “Otherwise Rated Insurer”), but in no event
with a rating of less than A, provided Borrower obtains a so-called
“cut-through” endorsement (i.e., an endorsement which permits recovery directly
from insurer’s reinsurers) from the Otherwise Rated Insurer.  In addition, if
Borrower desires to maintain insurance required hereunder from an insurance
company which does not meet the rating set forth above but the parent company of
such insurance company, which owns at least fifty-one percent (51%) of such
insurance company, and is itself an insurance company, maintains such ratings,
Borrower may use such insurance companies but only if such parent and the
Otherwise Rated Insurer have contractually agreed to honor each other’s
financial obligations.

 

(f)            If Borrower shall fail to obtain any such policy or policies
required by Lender, or shall fail to assign and deliver the same to Lender,
then  Lender may obtain such insurance and pay the premium or premiums herefore,
in which event Borrower shall, on demand of Lender, repay such premium or
premiums to Lender and such repayment shall be secured by the lien of the
Portfolio Mortgages. If Borrower fails to

 

19

--------------------------------------------------------------------------------


 

maintain the level of insurance required under this Loan Agreement, then
Borrower shall indemnify Lender to the extent that a casualty occurs and
insurance proceeds would have been available had such insurance been maintained.

 

(g)           Borrower shall promptly provide to Lender copies of any and all
notices (including notice of non-renewal), claims, and demands which Borrower
receives from insurers of the Portfolio Properties.

 

(h)           Effective from and after any Event of Default, Borrower hereby
assigns to Lender all rights of Borrower in and to any unearned premiums on any
insurance policy required to be furnished by Borrower.

 

Notwithstanding anything to the contrary in this Section 10, to the extent that
the provisions of a Lease, existing as of the date hereof or entered into after
the date hereof with Lender’s prior written approval, requires the tenant to
maintain and/or pay for insurance that does not satisfy the above requirements,
the insurance required by such Lease will be deemed to satisfy the above
provisions with respect to the applicable Site.  The foregoing sentence,
however, shall not apply to a Lease that otherwise satisfies the Approval Waiver
Requirements set forth below and is not otherwise previously approved in writing
by Lender.

 

11.           Insurance/Condemnation Proceeds.  Subject to the provisions of
this Section and of Sections 12 and 13 hereof, Borrower hereby assigns to Lender
all proceeds of any insurance or condemnation awards which Borrower may be
entitled to receive for loss or damage to, or a taking of, the Portfolio
Properties.  In the event of loss or damage to, or a taking of, any Site, the
proceeds of said insurance or condemnation award shall be payable to Lender
alone and Borrower hereby authorizes and directs any affected insurance company
or government agency to make payment of the insurance proceeds or condemnation
awards directly to Lender; provided, however, that so long as (a) no Event of
Default exists hereunder, or any event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default, (b) the
insurance proceeds or condemnation awards do not exceed Two Hundred Fifty
Thousand Dollars ($250,000) (the “Loss Threshold”), and (c) if the casualty or
condemnation affects any Site owned under a ground lease, such ground lease
remains in full force and effect and is not terminable as a result of a casualty
or condemnation, Lender hereby authorizes payment of the insurance proceeds or
condemnation awards directly to Borrower.  In the event that any such insurance
proceeds or condemnation awards are paid directly to Borrower in contravention
of the provisions of this Loan Agreement, Borrower shall make such proceeds or
awards available to Lender within five (5) Business Days of Borrower’s receipt
thereof.  No such loss or damage shall itself reduce the Indebtedness.  Upon any
Event of Default, Lender is authorized to adjust and compromise such loss
without the consent of Borrower, to collect and receive such proceeds or awards
in the name of Lender and Borrower and to endorse Borrower’s name upon any check
in payment thereof.  Subject to the provisions of Sections 12, 13 and 14 hereof,
such proceeds or awards shall be applied first toward reimbursement of all costs
and expenses of Lender in collecting said proceeds or awards, then toward
payment of the Indebtedness or any portion thereof, whether or not then due and
payable, in whatever order Lender may elect, or Lender may, at its option, apply
said insurance proceeds or condemnation awards in whole or in part toward
restoration of the Site(s) for which such insurance proceeds or condemnation
awards shall have been paid.

 

20

--------------------------------------------------------------------------------

 


 

In the event of foreclosure of the Portfolio Mortgages or other transfer of
title to the Portfolio Properties and extinguishment, in whole or in part, of
the Indebtedness, all right, title, and interest of Borrower in and to any
insurance policy, or premiums or payments in satisfaction of claims or any other
rights thereunder then in force, shall pass to the purchaser or grantee
notwithstanding the amount of any bid at such foreclosure sale.  Nothing
contained herein shall prevent the accrual of interest as provided in the Notes
on any portion of the principal balance due under the Notes until such time as
the insurance proceeds or condemnation awards are actually received and applied
to reduce the principal balance outstanding.

 

12.           Restoration Following Fire and Other Casualty or Condemnation.  In
the event of damage to any Site by reason of fire or other hazard or casualty,
Borrower shall give prompt written notice thereof to Lender and shall proceed
with reasonable diligence to perform repair, replacement and/or rebuilding work
(hereinafter referred to as the “Work”) to restore the Site(s) to its condition
prior to such damage in full compliance with all legal requirements.  In the
event of a taking by power of eminent domain or conveyance in lieu thereof
(“condemnation”), if restoration is feasible as reasonably determined by
Borrower and Lender, then Borrower shall proceed with reasonable diligence to
perform such restoration (also referred to as the “Work”).  Before commencing
the Work with a cost in excess of the Loss Threshold, Borrower shall obtain the
approval of Lender with respect to any plans and specifications and any material
design or construction contracts, which approval shall not be unreasonably
withheld, conditioned, or delayed, and thereafter Borrower shall perform the
Work diligently and in good faith substantially in accordance with the approved
plans and specifications and shall cause the lien free completion of such Work. 
Upon completion of the Work, Borrower shall deliver to Lender a reasonably
acceptable survey, architect’s and/or engineer’s certificate, title endorsement,
certificate of occupancy, and such other documentation as is reasonably required
by Lender.  If  Lender shall have elected or, as provided in Section 13 hereof,
is required to apply any insurance proceeds or condemnation awards toward repair
or restoration of the Site(s), then Borrower shall enter into
escrow/construction funding arrangements reasonably satisfactory to Lender prior
to the disbursement of any proceeds.

 

13.           Disposition of Condemnation or Insurance Proceeds.

 

(a)           Loss Less Than or Equal to Loss Threshold.  Notwithstanding
anything herein to the contrary, with respect to any casualty or condemnation as
to which the insurance proceeds or condemnation awards do not exceed the Loss
Threshold, and so long as (a) no Event of Default exists hereunder, or any event
which, with the giving of notice or the passage of time, or both would
constitute an Event of Default (other than an Event of Default that will be
cured by the repair of the casualty in question), and (b) if the casualty or
condemnation affects a Site owned under a ground lease, such ground lease
remains in full force and effect and is not terminable as a result of a casualty
or condemnation (or any such termination rights have been irrevocable waived),
Lender agrees to make insurance proceeds and condemnation awards available to
Borrower for repair and restoration of the Site(s).  If the above conditions are
not satisfied with respect to any casualty or condemnation as to which the
insurance proceeds or condemnation awards do not exceed the Loss Threshold,
Lender, in its absolute discretion (except as set forth below), may decide
whether and to what extent, if any, proceeds of insurance or condemnation awards
will be made available to Borrower for repair or restoration of the Site(s), but
(except if

 

21

--------------------------------------------------------------------------------


 

an Event of Default exists) Borrower shall be relieved of any repair or
restoration obligations to the extent that Lender does not make such proceeds
available for that purpose.

 

(b)           Loss In Excess of Loss Threshold.  With respect to any casualty or
condemnation as to which the insurance proceeds or condemnation awards exceed
the Loss Threshold, Lender, in its absolute discretion (except as set forth
below), may decide whether and to what extent, if any, proceeds of insurance or
condemnation awards will be made available to Borrower for repair or restoration
of the Site(s), but (except if an Event of Default exists) Borrower shall be
relieved of any repair or restoration obligations to the extent that Lender does
not make such proceeds available for that purpose.  Notwithstanding the
foregoing to the contrary, with respect to any insurance proceeds or
condemnation awards that exceed the Loss Threshold, Lender agrees to make such
casualty insurance and condemnation proceeds available to Borrower for
restoration or repair of the Real Property, provided:

 

(i)                                     In the case of a condemnation, the
portion of the Real Property remaining after the taking is still an economically
viable unit for the purposes set forth in the Loan Documents in the reasonable
opinion of Lender;

 

(ii)                                  There has been no Event of Default under
the Loan Documents in the twelve (12) months preceding the damage or taking, and
there does not then exist an Event of Default, or any state of facts which, with
the passage of time or the giving of notice, or both, would constitute an Event
of Default under any of the Loan Documents (other than an Event of Default that
will be cured by the repair of the casualty in question);

 

(iii)                               Borrower can demonstrate to Lender’s
reasonable satisfaction that Borrower has the financial ability to make all
scheduled payments when due under the Loan Documents during reconstruction from
the proceeds of rent insurance and/or Borrower’s own funds;

 

(iv)                              Such damage or destruction (or renovation or
restoration of the remainder of the Site(s) in the event of a condemnation) can
be fully restored or repaired prior to the last six (6) months of the term of
the Loan;

 

(v)                                 The funds are released under
escrow/construction funding arrangements reasonably satisfactory to Lender;

 

(vi)                              Annual income from Leases in place and
approved by Lender that are not terminable as a result of the casualty or
condemnation provide annual debt service coverage on the portion of the Loan
allocated to the Site(s) that is at least equal to that which existed as to the
Site(s) prior to such casualty or condemnation;

 

(vii)                           The repairs and restoration will restore the
Improvements to substantially the size, design and utility (or in the event of a
condemnation, to an economically viable unit for purposes set forth in the Loan
Documents) as existed immediately prior to the casualty or condemnation;

 

22

--------------------------------------------------------------------------------


 

(viii)                        Borrower can demonstrate to Lender’s reasonable
satisfaction that Borrower has the financial ability to complete such repair and
restoration from the proceeds of such insurance and Borrower’s own funds; and

 

(ix)                                if the casualty or condemnation affects a
Site owned under a ground lease, such ground lease remains in full force and
effect and is not terminable as a result of a casualty or condemnation (or any
such termination rights have been irrevocably waived).

 

If the conditions set forth in this Section 13 are not satisfied and Lender
elects not to make the proceeds available for the Work, then notwithstanding
anything in the Loan Documents to the contrary:  (1) so long as there exists no
Event of Default at the time of prepayment other than one related to the
casualty or condemnation in question, such proceeds shall be applied to reduce
the Indebtedness by first applying the same to any accrued but unpaid expenses,
then to any accrued but unpaid interest and then to principal; (2) so long as
there exists no Event of Default at the time of prepayment other than one
related to the casualty or condemnation in question, any principal reduction
from an early involuntary payment as a result of the application of condemnation
awards or insurance proceeds will be at par without payment of any Prepayment
Fee with respect to such awards or proceeds and shall cause a re-calculation of
debt service payments based upon the reduced Loan balance, the remaining
amortization schedule and the Interest Rate; provided, however, that if there
exists an Event of Default other than one related solely to the casualty or
condemnation in question, a pro rata Prepayment Fee (as provided for in the
Note) shall also be due, (3) if the insurance or condemnation proceeds that
Lender applies to the Indebtedness equal or exceed the Allocated Loan Amount for
the applicable Site, and provided that no Event of Default exists (other than
one related to the casualty or condemnation in question), (y) Lender shall
release such Site from the lien and other provisions of the applicable Portfolio
Mortgage and all other Loan Documents and (z) any amount by which such proceeds
exceed the applicable Allocated Loan Amount shall be applied to the Indebtedness
(without Prepayment Fee) and shall cause a re-calculation of debt service
payments based upon the reduced Loan balance, the remaining amortization
schedule and the Interest Rate, and (4) if the insurance or condemnation
proceeds that Lender applies to the Indebtedness are less than the Allocated
Loan Amount for the applicable Site, Borrower shall have the right to prepay the
balance of the applicable Allocated Loan Amount at par without payment of any
Prepayment Fee, in which event Lender shall release such Site from the lien and
other provisions of the applicable Portfolio Mortgage and all other Loan
Documents.

 

14.           Fire and Other Casualty; Self-Help.  If within one hundred twenty
(120) days after the occurrence of any damage to the Site(s) in excess of the
Loss Threshold or the condemnation of any material portion of the Site(s),
Borrower shall not have submitted to Lender and received Lender’s approval of
plans and specifications for the Work pursuant to Section 12, or shall not have
obtained approval of such plans and specifications from all Governmental
Authorities whose approval is required, or if, after such plans and
specifications are approved by Lender and all such Governmental Authorities,
Borrower shall fail to promptly commence the Work, or if thereafter Borrower
fails to perform the Work diligently or is delinquent in the payment to
mechanics, materialmen or others of the costs incurred in connection with the
Work, or, in the case of any loss or damage not in excess of the Loss Threshold,
if Borrower shall fail to complete the Work promptly, then, in addition to all
other rights herein set forth, and after giving

 

23

--------------------------------------------------------------------------------


 

Borrower thirty (30) days’ written notice of the nonfulfillment of one or more
of the foregoing conditions Lender, or any lawfully appointed receiver of the
Site(s), may at its respective option, and subject to the rights of tenants
under Leases, perform or cause the Work to be performed, and may take such other
steps as it deems advisable to perform the Work, and may enter upon the
Site(s) for any of the foregoing purposes, and Borrower hereby waives, for
Borrower and all others holding under Borrower, any claim against Lender or such
receiver arising out of anything done by Lender or such receiver pursuant to
this Section, and Lender may apply insurance proceeds (without the need to
fulfill the requirements of Section 13 hereof) to reimburse Lender, and/or such
receiver for all amounts expended or incurred by them, respectively, in
connection with the performance of the Work, and any excess costs shall be paid
by Borrower to Lender upon demand, with interest at the Default Rate (as
hereinafter defined), and such payment shall be secured by the lien of the
Portfolio Mortgages.  Notwithstanding the foregoing, provided that no Event of
Default exists, (1) the foregoing time periods for obtain approvals and
commencing the Work shall be extended as reasonably necessary so long as
Borrower has commenced and is diligently pursuing cure of such matters not to
exceed a total of an additional one hundred twenty (120) days, and (2) except if
an Event of Default exists, Borrower shall be relieved of any obligation to
repair or restore to the extent that Lender elects not to make insurance or
condemnation proceeds available for such purpose.

 

15.           Rent Insurance Proceeds.  So long as Borrower is proceeding
diligently under the terms of Section 12 and/or 13 hereof, and there is no Event
of Default under the Loan Documents, then (a) Lender shall hold the rent
insurance proceeds in an interest-bearing account, with interest for the benefit
of Borrower, and (b) Lender shall each month pay to Borrower out of the rent
insurance proceeds held by Lender a sum equal to that amount, if any, of the
rent insurance proceeds paid by the insurer which is allocable to the rental
loss for the current month.  Lender, at its option, may waive any of the
foregoing conditions to the payment of rent insurance proceeds.  If Borrower
does not fulfill the foregoing conditions entitling Borrower to monthly
disbursements of rent insurance proceeds, together with the interest thereon,
then such rent insurance proceeds may be applied by Lender, at Lender’s option,
to the payment of the Indebtedness in whatever order Lender may elect.

 

16.           Transfers; Encumbrances.  Except as specifically provided in this
Agreement, (i) Borrower shall not transfer, sell or assign the Portfolio
Properties, any interest in the Portfolio Properties, or any controlling
interest in Borrower or any controlling interest in an entity that owns or
controls Borrower, and (ii) Borrower shall not (a) encumber the Portfolio
Properties with any lien other than the lien of the Portfolio Mortgages, nor
(b) pledge or otherwise encumber all or any of the direct interests in any
Borrower as security for any financings.  For purposes of this Section, the
terms “control” and “controlling” mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
Borrower, whether through the ownership of voting securities, by contract or
otherwise.

 

17.           Right to Transfer Portfolio Properties.  Notwithstanding the
provisions contained in Section 16 hereof or in any other provision of the Loan
Documents, Borrower shall have the right to a one-time sale, transfer or
assignment in whole or in part of its interest in the Portfolio Properties to
any party that is a Qualified Real Estate Investor (hereinafter defined) or
that, directly or indirectly, is at least 51% owned by one or more Qualified
Real Estate Investors (collectively, a “Permitted Transferee”), provided:

 

24

--------------------------------------------------------------------------------


 

(a)           there is no Event of Default under the Loan Documents at the time
of transfer;

 

(b)           a property inspection by Lender or Lender’s designee shows that
all reasonably necessary maintenance on or damage or destruction to the
Portfolio Properties has been completed or repaired (except to the extent that
the same is the responsibility of the tenant under a Lease that is in full force
and effect);

 

(c)           the Debt Coverage Ratio on the Loan exceeds 1.50 times;

 

(d)           At least thirty (30) days prior to such a transfer, Borrower
provides Lender with all of the material provisions of such transfer, including
without limitation the proposed date of transfer, and the name, net worth,
background and address of the proposed transferee and the purchase price;

 

(e)           The proposed transferee executes and delivers to Lender such
documents as Lender may reasonably require evidencing that the proposed
transferee shall fulfill each and every obligation of Borrower under the Loan
Documents arising from and after the transfer and that such transfer shall not
affect or impair Lender’s security and rights under the Loan Documents;

 

(f)            Except as otherwise expressly provided below, at the closing of
the assignment and assumption, Borrower or the transferee pays Lender a
non-refundable fee in the amount of one-half of one percent (0.5%) of the then
outstanding principal balance of the Loan in cash or certified check or by wire
transfer of immediately available funds to be retained by Lender in order to
induce Lender to allow the proposed transferee to assume the obligations of
Borrower under the Loan Documents;

 

(g)           the loan-to-value ratio of the Loan based on the purchase price in
the applicable sale must not exceed sixty-two and one-half percent (62.5%)
(Borrower or the transferee shall have the right to make a partial paydown of
the Loan at the time of the transfer to the extent necessary to satisfy this
condition, subject to payment of the Prepayment Fee);

 

(h)           Borrower provides Lender with such evidence as Lender may
reasonably require that such transfer shall not affect or impair Lender’s
security and rights under the Loan Documents; and

 

(i)            Borrower or the transferee pays for all of Lender’s costs and
expenses associated with the transfer, including without limitation, attorney’s
fees charged by Lender’s counsel.

 

If Prime Borrower is a Publicly Traded Entity (as defined below) or is owned
(directly or indirectly) by a Publicly Traded Entity during the Term and all
other requirements of this Section 17 are satisfied, Lender agrees to waive the
requirement of payment of the fee pursuant to Section 17(f) above.  As used
herein, “Publicly Traded Entity” means an entity whose stock is listed on the
New York Stock Exchange or any other nationally recognized stock exchange.

 

25

--------------------------------------------------------------------------------


 

As used in this Agreement, the following terms have the following meanings:

 

“Debt Coverage Ratio” means the ratio, as reasonably determined by Lender, of
(i) Net Operating Income from the Portfolio Properties for the applicable period
of time to (ii) Total Annual Debt Service for the applicable period of time.

 

“Net Operating Income” means all gross income from the operation and ownership
of the Portfolio Properties for the previous twelve (12) month period from
Leases of space therein (to the extent Lender reasonably projects such income
will continue for the immediately succeeding twelve (12) month period),
including, without limitation, Rents, Taxes, fees, utility charges and all other
amounts paid by tenants under their Leases (whether payable to Borrower or
directly to third parties such as taxing authorities) (collectively, “Gross
Revenues”); subtracting therefrom, to the extent (and only to the extent)
payable by Borrower without any right of reimbursement from tenants, all
necessary and ordinary operating expenses applicable to the Portfolio Properties
for such period of time (both fixed and variable to the extent reasonably
projected by lender to continue for the next succeeding twelve (12) month
period), including but not limited to, utilities, administrative, cleaning,
landscaping, security, repairs and maintenance, ground rent payments, management
fees, real estate and other taxes, assessments and insurance, but excluding
therefrom deductions for federal, state and other income taxes, debt service
expenses, depreciation or amortization of capital expenditures and other similar
noncash items.  Gross Revenues shall not be anticipated for any greater time
period than that approved by generally accepted accounting principles nor shall
ordinary operating expenses be prepaid.  Documentation of Net Operating Income
shall be certified by an officer of Prime Borrower with detail reasonably
satisfactory to Lender and shall be subject to the reasonable approval of
Lender.

 

“Total Annual Debt Service” means the sum of (i) the aggregate regularly
scheduled debt service payments on the Portfolio Loan for the applicable time
period, plus (ii) the aggregate regularly scheduled debt service payments
(including principal and interest) on all other indebtedness (other than the
STAG IV Indebtedness) secured by a lien on all or part of the Portfolio
Properties for the applicable time period.

 

“Qualified Real Estate Investor” is defined as any reputable corporation,
partnership, limited liability company, real estate investment trust, listed
property trust, bank, saving and loan association, trust company, commercial
credit corporation, public or private pension fund or endowment, joint venture,
joint-stock company, trust or other legal entity or individual (i) based in the
United States, (ii) free from any bankruptcy, reorganization or insolvency
proceedings or any criminal charges or proceedings, and (iii) that shall not
have been, at the time of transfer or within the ten (10) year period prior
thereto, a litigant, plaintiff or defendant in any suit brought against or by
Lender (other than uncontested foreclosures).  Further, a Qualified Real Estate
Investor (alone or together with entities controlled or under common control
with it) shall: (a) have a minimum net worth of Forty Million Dollars
($40,000,000), and (b) own and/or manage at least five million (5,000,000)
square feet of industrial space or retain a property manager reasonably
acceptable to Lender.

 

18.           Right to Change Ownership Interests in Borrower. 
(a) Notwithstanding the provisions contained in Section 16 hereof or in any
other provision of the Loan Documents, provided that there is no Event of
Default under the Loan Documents, the following transfers shall not require
Lender’s consent and shall not constitute the exercise of the one-time transfer

 

26

--------------------------------------------------------------------------------


 

right set forth in Section 17 above: (i) transfers of direct or indirect
interests in STAG GI Investments as long as, following any such transfer, at
least 51% of STAG GI Investments continues to be owned, directly or indirectly,
by GI Investors (as defined below) or their Affiliates and/or by STAG Investors
(as defined below) or their Affiliates; and (ii) transfers of direct or indirect
interests in Prime Borrower as long as, following any such transfer, at least
100% of Prime Borrower is owned, directly or indirectly, by STAG GI Investments,
STAG Industrial Operating Partnership, L.P., a Delaware limited partnership,
and/or STAG Industrial, Inc., a Maryland corporation.

 

As used in this Agreement, “GI Investors” means (i) GI STAG Investco, LLC, a
Delaware limited liability company (the “GI Member”), a member of STAG GI
Investments and/or (ii) any entity that controls, is controlled by, or under
common control with, the GI Member.

 

As used in this Agreement, “STAG Investors” means (i) Benjamin S. Butcher,
(ii) Stephen Karp, (iii) Steven Fischman, (iv) Gregory Sullivan, (v) their
family members or trusts for the benefit of such foregoing individuals and/or
their family members, and (vi) any entity in which more than fifty percent (50%)
of the beneficial interests are directly or indirectly owned by Benjamin S.
Butcher, Stephen Karp, Steven Fischman, Gregory Sullivan, their family members
and/or by trusts for the benefit of such individuals and/or their family
members.

 

Borrower represents and warrants that a true and accurate copy of Borrower’s
organizational chart is attached hereto as Exhibit M.

 

19.           Substitution of Collateral.  Borrower shall have the right from
time to time, provided no Event of Default or an event or condition that, with
notice or the passage of time, or both, would constitute an Event of Default by
Borrower under the Loan Documents has occurred, to substitute other real estate
collateral reasonably acceptable to Lender in accordance with its then current
underwriting standards (“Substitute Collateral”) for any of the Sites and to
obtain a release of the applicable Site from the lien of the Loan Documents
(“Substitution of Collateral”).  Anything herein to the contrary
notwithstanding, the right may not be exercised more than two (2) times in any
12 month period.  The Substitute Collateral for a Site, as reasonably determined
by Lender must (i) be of similar or better quality than the existing Site, and
(ii) provide similar geographic diversification to the Portfolio Properties.  In
addition, no substitution shall be allowed that would cause: (i) the
substitution of more than six (6) Sites in the aggregate over the Term; (ii) the
loan-to-value ratio of all of the Portfolio Properties (including the proposed
Substitute Collateral) as reasonably determined by Lender immediately after the
proposed substitution to be greater than the lesser of (y) the loan-to-value
ratio of all of the Portfolio Properties immediately prior to the proposed
substitution, or (z) sixty-two and one-half percent (62.5%), or (iii)  the
aggregate Debt Coverage Ratio of all of the Portfolio Properties (including the
proposed Substitute Collateral) immediately after the proposed substitution to
be less than the greater of (y) the aggregate Debt Coverage Ratio for all of the
Portfolio Properties immediately prior to the proposed substitution, or (z) 1.50
times.  Notwithstanding anything to the contrary in the Loan Documents, Borrower
shall have the right to make a partial paydown of the Loan to the extent
necessary to satisfy the above requirements, subject to payment of the
Prepayment Fee.

 

27

--------------------------------------------------------------------------------


 

Lender shall have the right to review, underwrite, accept or reject any proposed
Substitute Collateral, in Lender’s sole and absolute discretion in accordance
with its then current underwriting standards (subject to the loan-to-value and
debt coverage tests as aforesaid), including Lender’s right to review such
proposed Substitute Collateral in accordance with Lender’s customary application
and approval process.  Without limiting the generality of the foregoing, Lender
shall have the right to review and approve:  (i) an ALTA survey and Title
Commitment, (ii) as-built plans and specifications of all improvements, if
available, (iii) certificates of occupancy, if available, (iv) all Leases,
(v) tenant estoppel certificates from tenants occupying not less than
seventy-five percent (75%) of the leasable area of the Substitute Collateral,
(vi) insurance coverage, (vii) rent rolls, (viii) tenant lease subordination
agreements from tenants occupying not less than seventy-five percent (75%) of
the leasable area of the Substitute Collateral on forms reasonably acceptable to
Lender, (ix) financial statements, operating statements, budgets and other
financial information concerning the operation of the proposed Substitute
Collateral, (x) engineering reports, (xi) environmental reports, and
(xii) appraisals.  In the event of any approved Substitution of Collateral,
Lender shall be paid a fee in the amount equal to Twenty Thousand Dollars
($20,000) for each proposed substitution.  Borrower shall reimburse Lender for
all actual costs and expenses incurred in connection with any proposed
substitution or actual Substitution of Collateral, including, without
limitation, reasonable legal fees of outside counsel.  Lender shall apply
diligence standards with respect to Substitute Collateral that are generally
consistent with the standards applied in connection with the Initial Loan.

 

If approved by Lender as provided above, the Substitute Collateral shall be
substituted so long as (a) there is as of the date of substitution no Event of
Default or an event or condition that, with notice or the passage of time, or
both, would constitute an Event of Default by Borrower under the Loan Documents,
(b) all the conditions set forth in this Section above have been satisfied, and
(c) Lender has received (i) a title insurance policy (or an endorsement to the
title policy) for the proposed Substitute Collateral, (ii) executed and
recorded, as applicable, amendments to the Loan Documents necessary to evidence
and secure the Substitute Collateral, and (iii) legal opinions and such other
items as Lender may reasonably require.

 

20.           Prepayment Limitations; Release of a Site.  So long as no Event of
Default or an event or condition that, with notice or the passage of time, or
both, would constitute an Event of Default by Borrower under the Loan Documents
has occurred, Borrower may from time to time request that one or more Site(s) be
released from the lien of the Loan Documents.  Lender will grant such
request(s) for release, subject to the satisfaction of the following
conditions:  (i) Borrowers shall pay to Lender (A) one hundred ten percent
(110%) of the Allocated Loan Amount for such Site (such amount, the “Release
Prepayment”), (B) if applicable in accordance with the Portfolio Note, a pro
rata Prepayment Fee calculated on such Release Prepayment, and (C) all costs and
expenses, including reasonable legal fees of outside counsel, incurred by Lender
in connection with the partial release, and (ii) Lender shall have reasonably
determined that (A) the loan-to-value ratio of the remaining Portfolio
Properties (i.e., without consideration of the Site(s) proposed to be released)
immediately after such proposed release will be less than or equal to the
loan-to-value ratio of the Portfolio Properties (including the Sites proposed to
be released) immediately prior to the proposed release, and in all events not
more than sixty-two and one-half percent (62.5%), and (B) the aggregate Debt
Coverage Ratio of the remaining Portfolio Properties (i.e., without
consideration of the income from and the debt service

 

28

--------------------------------------------------------------------------------


 

attributable to the Allocated Loan Amount(s) applicable to the Site(s) proposed
to be released) immediately after such proposed release will be greater than or
equal to the aggregate Debt Coverage Ratio for the Portfolio Properties
(including that attributable to the Sites proposed to be released) immediately
prior to the proposed release, but in no event less than 1.50 times. 
Notwithstanding anything to the contrary in the Loan Documents, Borrower shall
have the right to make a partial paydown of the Loan to the extent necessary to
satisfy the above requirements, subject to payment of the Prepayment Fee.

 

Anything herein to the contrary notwithstanding, (a) Borrower’s right to partial
releases may not be exercised more than two (2) times in any 12 month period,
and (b) at all times Sites shall have cumulative aggregate Allocated Loan
Amounts equal to at least Forty-Five Million Dollars ($45,000,000) and shall
remain subject to the lien of the Portfolio Mortgages.

 

Following any Release Payment, monthly payments under the applicable Portfolio
Note shall be revised to reflect the reduction of that Portfolio Note by the
applicable Release Prepayment.  The amount by which the Release Prepayment
exceeds the Allocated Loan Amount for such Site will be applied against the
Allocated Loan Amounts in the manner determined by Lender in its reasonable
discretion.

 

If a Portfolio Property to be released is located in a state where there are
mortgage recording taxes or fees, Lender shall, at the request of Borrower
deliver an assignment of the applicable Portfolio Mortgage rather than a
release, provided that the assignment shall be without representation or
warranty by Lender (other than that Lender is the Holder of the Loan, free of
pledges or encumbrances) and the assignment documentation otherwise shall be
reasonably acceptable to Lender.

 

Upon the release of any Site from the lien of the Loan Documents in accordance
with the terms of this Agreement, Lender promptly shall cause the applicable
Portfolio Mortgage, Assignment of Leases and Rents, Uniform Commercial Code
Financing Statements and other security documents to be released of record.

 

21.           Representations and Warranties.  Borrower hereby makes the
following representations and warranties to, and for the benefit of Lender:

 

(a)           A true and accurate copy of Borrower’s organizational chart is
attached as Exhibit M.

 

(b)           Except as disclosed in writing to Lender, no actions, suits,
investigations, litigation, bankruptcy, reorganization or other proceedings are
pending at law or in equity before any Governmental Authority, or to its actual
knowledge, are threatened by any Governmental Authority, against or affecting
(A) any Borrower, (B) STAG GI Investments, (C) GI Member, (D) STAG GI, LLC, a
Delaware limited liability company, (E) STAG Manager, LLC, a Delaware limited
liability company, (F) STAG Capital Co-Investments JV, LLC, a Delaware limited
liability company, or (G) STAG Residual JV, LLC, a Delaware limited liability
company (the entities identified in (B) through (G) collectively referred to as
the “Constituent Owners”).  None of the Borrowers or any Constituent Owners or
any manager of any Borrower have ever been adjudicated as bankrupt, have ever
filed or have had filed against them, any petition in bankruptcy or

 

29

--------------------------------------------------------------------------------


 

have otherwise ever taken advantage of any bankruptcy, insolvency or other
readjustment of debt laws.

 

(c)           The execution, delivery and performance of the Commitment, this
Loan Agreement, or any of the other Loan Documents will not constitute a breach
or default under any other agreement to which any Borrower or any other party
thereto (other than Lender or Escrow Holder) is or may be bound or affected.

 

(d)           To the actual knowledge of Borrower, no Borrower is in violation
of or in default with respect to any term or provision of any other loan
commitment, mortgage, deed of trust, indenture, contract, or instrument
applicable to such Borrower or by which such Borrower is bound or with respect
to any order, writ, injunction, decree or demand of any court or any
governmental agency or authority.

 

(e)           To Borrower’s actual knowledge, all factual information set forth
in the Commitment and its exhibits, and all financial statements previously
furnished by or on behalf of any Borrower to Lender in connection with the
Portfolio Loan and all other submissions referred to herein or required by the
Commitment are true, complete and correct in all material respects as of the
date indicated thereon, are not misleading in any material respect as of their
respective dates and do not omit any information required to prevent such
statements, loan submissions or materials from being materially misleading under
the circumstances; provided that as to any third party reports provided to
Lender by or on behalf of Borrower, the foregoing representation of Borrower is
limited to having provided true and complete copies of such reports, and does
not constitute a representation of Borrower that all statements and conclusions
therein are accurate (although Borrower is not aware of any inaccuracy).

 

(f)            Except as disclosed to Lender in writing, to the actual knowledge
of Borrower, no material adverse change in the financial condition of any
Borrower has occurred since the date of preparation of the most recent financial
statements delivered to Lender.

 

(g)           Borrower covenants as of the date hereof and until such time as
the Indebtedness is paid in full that, unless otherwise agreed to in writing by
Lender, each Site Borrower shall be a single-purpose entity, and in furtherance
thereof:

 

(i)            No Site Borrower shall dissolve or liquidate (or suffer any
liquidation or dissolution).

 

(ii)           No Site Borrower will enter into any transaction of merger or
consolidation, or acquire by purchase or otherwise all or substantially all the
business or assets of, or any stock or other evidence of beneficial ownership
of, any entity, except as expressly contemplated by this Loan Agreement.

 

(iii)          Except as otherwise provided in this Loan Agreement, no Site
Borrower will guarantee or otherwise hold out its credit as being available to
satisfy obligations of any other person or entity.

 

30

--------------------------------------------------------------------------------

 


 

(iv)          Each Site Borrower was organized for the sole purpose of acquiring
leasing, managing and operating its respective Portfolio Property and activities
ancillary thereto.

 

(v)           No Site Borrower has engaged or shall engage in any business
unrelated to the acquisition, ownership, leasing, management and operation of
the Portfolio Properties and activities ancillary thereto; and the same shall
conduct and operate its business as presently conducted and operated at all
times relevant hereto.

 

(vi)          No Site Borrower has made or shall make any loans or advances to
any third party and will not pledge such Borrower’s assets for the benefit of
any third party.

 

(vii)         Each Site Borrower shall be, and at all times shall hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate thereof) and shall otherwise conduct its business and
own its assets in its own name and shall correct any known misunderstanding
regarding its separate identity.

 

(viii)        The sole assets of each Site Borrower are, and for the entire Term
of the Loan shall be, its respective Portfolio Property(ies).

 

(ix)           Each Site Borrower shall observe all in all material respects the
formalities applicable to its form of organization.

 

22.           OFAC and Patriot Act Provisions.

 

(a)           OFAC.  The Office of Foreign Assets Control (“OFAC”) administers a
set of laws imposing economic sanctions against hostile targets in order to
further United States national security and foreign policy objectives.  These
laws include any and all federal laws (whether under common law, statute or
otherwise), regulations, executive orders and guidance documents now in force,
as amended from time to time, in any way relating to regulations or prohibitions
on transactions with individuals and entities owned or controlled by, or acting
for or on behalf of, the governments of target countries or associated with
international narcotics trafficking or terrorism, and includes, without
limitation, the Trading With the Enemy Act, 50 U.S.C.A. App. §1, et seq., the
International Emergency Economic Powers Act, 50 U.S.C.A. §1701, et seq., the
United Nations Participation Act, 22 U.S.C.A. §287c, the International Security
and Development Cooperation Act, 22 U.S.C.A. §2151, et seq., the Cuban Democracy
Act 22 U.S.C.A. §6001, et seq., The Cuban Liberty and Democratic Solidarity Act
22 U.S.C.A. §6021, et seq., the Antiterrorism and Effective Death Penalty Act,
Pub.L. 104-132, 1996 Stat. 735, the Foreign Narcotic Kingpin Designation Act,
Pub.L. 106-120, Title VIII, §801, 113 Stat. 1626, all regulations adopted under
the foregoing acts, and Executive Order 13224 (the “OFAC Laws”).  Each Borrower
represents and warrants to Lender that it has not taken or failed to take any
actions, directly or indirectly, in violation of the OFAC Laws.

 

Each Borrower and holders of any beneficial or ownership interest in any
Borrower agree, during the Term of the Portfolio Loan, that no interest in the
Portfolio Properties or in any

 

31

--------------------------------------------------------------------------------


 

Borrower will be transferred to any party in interest with respect to any of the
persons or entities listed on the OFAC Specially Designated Nationals and
Blocked Persons List, as it is amended from time to time, nor will any actions
be taken, or fail to be taken, in violation of the OFAC Laws.

 

Borrowers hereby jointly and severally indemnify, defend, and hold harmless
Lender of, from and against any and all losses, liabilities, damages, claims,
injunctions, suits, proceedings, disbursements or expenses (including, without
limitation, reasonable attorneys’ and experts’ fees and disbursements and court
costs) of whatever kind or nature, and whether or not incurred in connection
with any judicial or administrative proceedings, which may be imposed upon,
suffered by, incurred by, or asserted against Lender that directly or indirectly
arise out of or in connection with a breach of the representations and
warranties contained in this Section.

 

(b)           Patriot Act.  In addition to, and not by way of limitation of, any
provision of the Loan Documents regarding compliance with laws, each Borrower
hereby represents and warrants that as of the date hereof and throughout the
Term (as defined in the Portfolio Note) of the Portfolio Loan, the following
statements are and shall be true, correct and complete without material
misrepresentation or omission:

 

(i)            No Borrower nor, to Borrower’s actual knowledge, any of its
constituent members or partners is in violation of any Anti-Terrorism Law
(defined below).

 

(ii)           No Borrower nor, to Borrower’s actual knowledge, any of its
constituent members or partners is a Prohibited Person.

 

(iii)          No Borrower nor, to Borrower’s actual knowledge, any of its
constituent members or partners (A) conducts any business or engages in any
transaction or dealing with any Prohibited Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person, (B) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (C) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose or intent of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

Each Borrower covenants and agrees that upon request by Lender from time to
time, such Borrower will deliver to Lender a certification addressed to Lender
confirming such Borrower’s ongoing compliance with the foregoing requirements,
or such other evidence as may be required to enable Lender to perform its
obligations under Anti-Terrorism law.  Each Borrower further covenants and
agrees that in the event Lender delivers to Borrowers a list of persons or
entities with whom Lender is prohibited from dealing or engaging in any
transaction by any Anti-Terrorism Law (a “Lender List”), each Borrower shall
review such Lender List and deliver a certification that conforms to clause
(iii)(A) above with respect to the persons and/or entities on the applicable
Lender List.

 

As used in this Loan Agreement, the following terms have the following meanings:

 

32

--------------------------------------------------------------------------------


 

“Anti-Terrorism Law” means any Law relating to terrorism or money-laundering in
effect at any time and from time to time, including Executive Order No. 13224
and the USA Patriot Act and the regulations promulgated thereunder.

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, relating to “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism.”

 

“Prohibited Person” means:

 

(i)            a person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224;

 

(ii)           a person or entity owned or controlled by, or acting for or on
behalf of, any person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224;

 

(iii)          a person or entity who commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224;

 

(iv)          a person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf, or at any replacement website or other
official publication of such list.

 

“USA Patriot Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56).

 

Borrowers hereby jointly and severally indemnify, defend, and hold harmless
Lender of, from and against any and all losses, liabilities, damages, claims,
injunctions, suits, proceedings, disbursements or expenses (including, without
limitation, reasonable attorneys’ and experts’ fees and disbursements and court
costs) of whatever kind or nature, and whether or not incurred in connection
with any judicial or administrative proceedings, which may be imposed upon,
suffered by, incurred by, or asserted against Lender that directly or indirectly
arise out of or in connection with a breach of the representations and
warranties contained in this Section.

 

23.           Leases; Property Management.

 

(a)           Lease Subordination. Borrowers have agreed under the Portfolio
Mortgages and other Loan Documents that Rents payable under any Lease affecting
any of the Portfolio Properties shall (after the notice to the tenant described
in the following sentence) be paid directly by the tenant to Lender upon any
Event of Default under the Loan Documents.  Borrowers agree that after a
tenant’s receipt of notice from Lender to such tenant that rentals under its
Lease should be paid to Lender, such tenant may pay to Lender, or at the
direction of Lender, all monies due or to become due to the landlord under such
Lease, and that such tenant shall have no responsibility to ascertain whether
such demand by Lender is permitted under the

 

33

--------------------------------------------------------------------------------


 

Loan Documents, or to inquire into the existence of an Event of Default.  Each
Borrower hereby waives any right, claim, or demand it may now or hereafter have
against any such tenant by reason of such payment to Lender, and any such
payment shall discharge the obligations of such tenant to make such payment to
the landlord under the applicable Lease.

 

(b)           Lease Approvals.  Except as provided herein, all leases and any
amendments, modifications, replacements, extensions, renewals, terminations
(except on account of a tenant default), subleases or assignments thereof (each
a “Lease” and collectively, the “Leases”) executed after the date hereof must be
submitted to Lender for prior written approval accompanied by the proposed Lease
and supporting economic data in reasonable detail.  Lender shall use
commercially reasonable efforts to respond within ten (10) Business Days from
its receipt of a written request for approval.  Lender’s approval shall not be
unreasonably withheld and shall be deemed given if Lender fails to respond in
writing within thirty (30) days from its receipt of a written request for
approval and supporting documentation, provided, however, Lender’s approval
shall not be deemed given in such event where the proposed Lease contains any
provision which would materially impair Lender’s lien on such Site.  Borrower
shall promptly deliver to Lender a fully-executed copy of all such approved
Leases.

 

Notwithstanding the forgoing provisions, whenever Lender’s approval or consent
is required pursuant to the above provisions of this Section 23(b), Borrower
shall have the right to submit a term sheet or letter of intent of such
transaction to Lender for Lender’s approval prior to the submission of the
proposed lease.   Any such term sheet or letter or intent submitted to Lender
shall set forth all material terms of the proposed transaction including,
without limitation, identity of tenant, square footage, term, rent, rent
credits, abatements, work allowances and tenant improvements to be constructed
by Borrower.  Lender’s approval shall not be unreasonably withheld and shall be
deemed given if Lender fails to respond in writing within thirty (30) days from
its receipt of a written request for approval and supporting documentation,
provided, however, Lender’s approval shall not be deemed given in such event
where the proposed Lease contains any provision which would materially impair
Lender’s lien on such Site.  Borrower shall promptly deliver to Lender a
fully-executed copy of all such approved Leases.

 

Notwithstanding the foregoing or the provisions of Section 8 of the Portfolio
Mortgages or any other provision of the Loan Documents, for so long as there is
no Event of Default under any of the Loan Documents, nor any event or condition
that, with notice or the passage of time, or both, would constitute an Event of
Default, Lender shall waive its requirement to approve all Leases provided the
following requirements are met (the “Approval Waiver Requirements”):

 

(i)            The Lease covers an area no greater than 100,000 square feet of
net rentable area;

 

(ii)           The Lease is written on a standard form of lease which Lender has
previously approved in writing, with no material changes that are adverse to the
interest of landlord (or, in the case of a renewal, is on the same form as the
existing Lease);

 

(iii)          The length of the Lease term is not less than one (1) year and no
greater twenty (20) years, including any renewal or extension options;

 

34

--------------------------------------------------------------------------------


 

(iv)          The effective Rent provided for over the Lease term is consistent
with the then current market effective rent of comparable space in competitive
properties.  The schedule of Rent shall not decline over the term of the Lease,
including any extension;

 

(v)           The Lease does not (i) grant the tenant any purchase option or
right of first refusal to purchase all or any portion of the Portfolio Property,
(ii) grant the tenant any interest in the ownership of the Portfolio Property or
provide any incentives equivalent to an ownership interest in the Portfolio
Property, or (iii) otherwise contain terms that would cause a material
impairment of the Lender’s security;

 

(vi)          The Lease does not provide for the payment for tenant improvement
work or leasing commissions, or the granting of any rental concessions, at any
time other than at or about the commencement of the Lease;

 

(vii)         The Lease shall be an arms length transaction and not be to
Borrower, an Affiliate of Borrower, or a creditor of Borrower, and Borrower
shall not assign any portion of the Rent to any third party; and

 

(viii)        The tenant shall be obligated to take possession promptly upon
completion of any required improvements to the leased premises.

 

Notwithstanding the Approval Waiver Requirements, Lender agrees to conditionally
modify subsection (i) above by increasing the square footage requirement to
200,000 square feet, provided that all other requirements of subsections
(ii) through (viii) are met.  Borrower acknowledges that Lender will from time
to time review and evaluate the status of the Loan and that Lender shall retain
the right, in its sole discretion, to reinstate the lower square footage
requirement at any time and for any reason.  Upon Borrower’s receipt of Lender’s
written notice to reinstate the lower square footage requirement, the square
footage requirement shown in subsection (i) above shall be immediately
reinstated.

 

Lender agrees to enter into non-disturbance and attornment agreements with
tenants under approved Leases, provided that each such agreement is
substantially in the form attached hereto or is otherwise reasonably acceptable
to Lender.

 

(c)           Property Management.  Borrower shall not be required to engage a
third party property manager for any of the Sites.  If, however, any of the
Sites is subject to a third party management agreement (the “Management
Agreement”), the management company and the form and substance of the Management
Agreement shall be subject to Lender’s written approval (which shall not be
unreasonably withheld or delayed).  Any such Management Agreement may not be
modified or amended in any material respect, nor any successor management
agreement entered into, nor any management company appointed, without Lender’s
prior written approval (which shall not be unreasonably withheld or delayed),
and any attempted change to any such Management Agreement without such consent
shall be void.  Any such Management Agreement and any successor management
agreement, and any liens and rights to payment to which the manager under any
such Management Agreement or any successor management agreement may be entitled,
shall be expressly subordinate to the lien and to the terms and conditions of
the Portfolio Mortgages or terminable without cause upon thirty (30) days’ prior
written notice, and may not be modified or amended in any material manner
without Lender’s prior written

 

35

--------------------------------------------------------------------------------


 

approval, which approval shall not be unreasonably withheld or delayed.  Except
to the extent otherwise required by applicable law, management fees shall not
constitute a lien upon the Security (as defined in the Portfolio Mortgages).

 

24.           Financial Reporting.  On an ongoing basis, Borrower will give to
Lender the following financial statements and information, all of which reports
shall be in hardcopy and electronic format (and prepared utilizing tax basis
accounting rather than GAAP, unless Borrower elects to report using GAAP
accounting):

 

(a)           a quarterly rent roll, delivered within twenty (20) days after the
end of the calendar quarter;

 

(b)           quarterly financial statements including a balance sheet and a
statement of revenues and expenses, within twenty (20) days after the end of
each calendar quarter;

 

(c)           annual audited balance sheets for the Portfolio Properties and
annual audited financial statements for Borrower, within ninety (90) days after
the end of each calendar year;

 

(d)           annual capital expenditure summaries for the Portfolio Properties,
within ninety (90) days after the end of the calendar year; and

 

(e)           such other financial information as Lender or any rating agency
may reasonably request in writing.

 

In addition to the regularly scheduled reports required above, Borrower agrees
to provide Lender within five (5) Business Days of a written request herefore
the following:  (i) a current rent roll, (ii) a balance sheet and year-to-date
operating statements for the Portfolio Properties certified as accurate in all
material respects by the Borrower, and (iii) if the any Portfolio Property is
operated as a shopping center, all sales information of tenants and anchors that
make up the center (total sales and sales per square foot) and that report sales
to Borrower.  Unless an Event of Default exists, Lender agrees not to request
items (i)-(iii) above more than two (2) times in any twelve (12) month period. 
Borrower also agrees to cooperate as reasonably requested with Lender and
Lender’s loan servicer in providing information and access to the Portfolio
Properties in connection with the annual inspection of the Portfolio Properties,
or such other inspections as Lender may reasonably require.

 

Notwithstanding the provisions of Sections (a) and (b) above, Lender agrees to
conditionally modify such reporting requirements on the terms set forth below,
but shall retain the right, in its sole discretion and at any time and from time
to time, to reinstate such requirements of subsections (a) and (b) by written
notice to Borrower effective upon receipt by Borrower of such notice:

 

(i)            Subsection (a) above shall be modified such that Borrower shall
be required to submit the rent roll described therein annually, instead of
quarterly; and

 

(ii)           Subsection (b) above shall be waived.

 

36

--------------------------------------------------------------------------------


 

If Borrower omits to prepare and deliver promptly any report required by this
Section, Lender may, following written notice to Borrower and its continuing
failure to cure within ten (10) Business Days, elect, in addition to exercising
any remedy for an Event of Default as provided for in this Loan Agreement or any
other Loan Document, to make an audit of all books and records of Borrower,
including without limitation each Borrower’s bank accounts, which in any way
pertain to the Portfolio Properties, and to prepare the statement or statements
which Borrower failed to procure and deliver.  Such audit shall be made and such
statements shall be prepared by an independent Certified Public Accountant to be
selected by Lender.  Borrower shall pay all out-of-pocket expenses of the audit
and other services, which expenses shall be secured hereby as part of the
Indebtedness and shall be immediately due and payable with interest thereon at
the Default Rate.

 

Lender shall afford any information received pursuant to this Section the same
degree of confidentiality that Lender affords similar information proprietary to
Lender; provided, however, that Lender does not in any way warrant or represent
that such information received from Borrower will remain confidential, and,
provided further, that Lender shall have the unconditional right to disclose, as
necessary, any such information in the event Lender sells, transfers, conveys,
or assigns the Portfolio Mortgages or any portion of the Indebtedness.

 

25.           Plans and Specifications.  Borrowers shall keep and maintain, at
the applicable Site or at Prime Borrower’s corporate office specified in the
notice provisions of this Agreement, any as-built plans and specifications for
each Site, to the extent in Borrower’s possession or control, for inspection by
Lender or its agent upon reasonable prior notice.  Upon Lender’s request,
Borrowers shall also send copies of any plans to Lender or its agent to the
extent that the same are in Borrower’s possession or control.

 

26.           Repair; Alterations; Waste; ADA.  Borrower shall keep, or cause to
be kept, all of the Portfolio Properties in good and substantial repair, and
expressly agree that they will neither permit nor commit any physical waste upon
the Portfolio Properties, nor do any act or suffer or permit any act to be done,
whereby the lien of the Portfolio Mortgages  may be impaired and shall comply,
or cause the compliance, in all material respects with all zoning laws, building
codes, subdivision laws, environmental laws, and other laws, ordinances,
rules and regulations made or promulgated by any government or municipality, or
by any agency thereof or by any other lawful authority, which are now or may
hereafter become applicable to the Portfolio Properties.  Subject to the
provisions of Sections 12, 13 and 14, Borrower shall repair or restore, or cause
the repair or restoration of, any building now or hereafter under construction
on the Portfolio Properties and shall complete, or cause the completion of, the
same within a reasonable period of time.  Borrower shall not initiate or
acquiesce in any zoning variance or reclassification, without Lender’s prior
written consent.  Except to the extent required under any Lease approved by
Lender or otherwise entered into in accordance with the Loan Documents or as
required by applicable law, Borrower shall not construct any additional building
or buildings or make any other material improvements on the Land, nor materially
alter, remove or demolish any building or other Improvements on the Land,
without the prior written consent of Lender, which shall not be unreasonably
withheld, conditioned, or delayed.

 

Without limiting the generality of the foregoing, Borrower covenants that the
Portfolio Properties, to the extent applicable, and any additions or alterations
thereto, shall be maintained

 

37

--------------------------------------------------------------------------------


 

in material compliance with the provisions of the Americans with Disabilities
Act of 1990, including all regulations promulgated thereunder, as heretofore and
hereinafter amended (the “ADA”), except for any non-compliance disclosed in
writing to Lender before the date hereof (or, with respect to any Additional
Portfolio Property, disclosed before the Additional Advance with respect to such
Additional Portfolio Property).  Furthermore, Borrower shall keep Lender
informed from time to time if changed circumstances require Borrower to
implement actions to ensure compliance with the ADA.

 

If Borrower fails to observe any of the provisions of this Section, or suffers
or permits any Event of Default to exist under this Section, Lender or a
lawfully appointed receiver of the Portfolio Properties at its option, from time
to time, may, after written notice to Borrower and its continuing failure to
cure within thirty (30) days of such notice (except in the case of an emergency,
where no notice or cure period shall be applicable), perform, or cause to be
performed, any and all repairs and such other work as it deems necessary to
bring the Portfolio Properties into compliance with the provisions of this
Section and may enter upon the Portfolio Properties for any of the foregoing
purposes, and Borrower hereby waives any claim against Lender and/or such
receiver, arising out of such entry or out of any other act carried out pursuant
to this Section.  If Borrower has commenced and is diligently pursuing any
required cure under this Section, the time for Borrower to complete such cure
shall be extended as reasonably necessary, not to exceed a total of one hundred
twenty (120) days.   Borrower shall upon demand repay to Lender and such
receiver, with interest at the Default Rate, all amounts expended or incurred by
them, respectively, in connection with any action taken pursuant to this
Section, and such repayment shall be secured by the lien of the Portfolio
Mortgages.

 

Borrower hereby covenants to maintain as part of the Portfolio Properties, at
all times during the term of the Loan, the greater of: (a) the current number of
parking spaces per Site, or (b) sufficient parking spaces to comply with all
applicable governmental and private laws, rules, regulations, ordinances,
approvals and agreements, any applicable ground lease of a Site and all Leases.

 

27.           [Intentionally deleted].

 

28.           General Reserve Escrow Agreement.  Borrower and Lender have
entered into a General Reserve Escrow and Security Agreement of even date
herewith (the “General Reserve Escrow Agreement”), the terms of which provide
for monthly deposits of an amount equal to eight (8) basis points of the
principal balance of the Loan outstanding from time to time (the “Monthly
Reserve Deposit”) into an escrow account (the “Reserve Escrow Account”) for the
purpose of establishing a reserve for replacement and third party capital costs,
including, but not limited to, repairs, replacements, tenant improvements, and
leasing commissions, subject to the Deposit Threshold, all as more particularly
provided in the General Reserve Escrow Agreement.  The General Reserve Escrow
Agreement is an additional Loan Document, and the obligations thereunder are
secured by the Portfolio Mortgages and the other Loan Documents.

 

29.           Event of Default.  Each of the following shall constitute an event
of default (“Event of Default”) hereunder:

 

38

--------------------------------------------------------------------------------


 

(a)           Monetary and Performance Defaults.

 

(i)            Failure to make (A) any scheduled Monthly Payment due under the
Portfolio Note (other than the final payment and Prepayment Fee) on or before
the fifth (5th) Business Day after such payment is due, (B) the final payment
and Prepayment Fee under the Portfolio Note when due, whether at maturity, by
reason of acceleration, as part of a prepayment or otherwise, or (C) any
scheduled escrow payment due under any Loan Document within five (5) Business
Days after such payment is due; or

 

(ii)           Breach or default in the performance of any of the other monetary
or non-monetary covenants or agreements of Borrowers contained herein or in any
of the Loan Documents (“Performance Default”), if such Performance Default shall
continue for thirty (30) days or more after written notice to a Borrower from
Lender specifying the nature of the Performance Default; provided, however, that
if such Performance Default is of a nature that it cannot be cured within the
thirty (30) day period, then Borrower shall not be in default so long as
Borrower have commenced and thereafter diligently pursue such cure to completion
and provided further that such cure occurs within a reasonable period of time
but in no event greater one hundred twenty (120) days after the date of the
original written notice of the Performance Default.   Notwithstanding the
foregoing, if the breach or default is one that is defined as an Event of
Default elsewhere in any of the Loan Documents, then Borrower shall not be
entitled to any notice or cure period upon the occurrence of such breach or
default except for such notice and cure periods, if any, as may be expressly
granted in such other defined Event of Default; or

 

(iii)          any Borrower changes its name, its organizational identification
number, if it has one, its type of organization, or its jurisdiction of
organization without giving Lender thirty (30) days’ prior notice.

 

(b)           Bankruptcy, Insolvency, Dissolution.

 

(i)            Any court of competent jurisdiction shall enter an order
(A) adjudicating any Borrower or any general partner of any Borrower bankrupt or
insolvent, (B) appointing a receiver, trustee or liquidator of any of the
Portfolio Properties or of a substantial part of the property of any Borrower or
any general partner of any Borrower, or (C) approving a petition for, or
effecting an arrangement in bankruptcy, or any other judicial modification or
alteration of the rights of Lender or of other creditors of any Borrower or any
general partner of any Borrower, in each case unless such order is discharged,
stayed or dismissed within one hundred and twenty (120) day; or

 

(ii)           any Borrower or any general partner of any Borrower shall
(A) apply for or consent to the appointment of a receiver, trustee or liquidator
for it or for any of its property, (B) as debtor, file a voluntary petition in
bankruptcy, or petition or answer seeking reorganization or an arrangement with
creditors or to take advantage of any bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute, or an answer
admitting the material allegations of a petition filed against it and any
proceeding under such law, (C) admit in writing an inability to pay its debts as
they mature, or (D) make a general assignment for the benefit of creditors; or

 

39

--------------------------------------------------------------------------------


 

(iii)          An involuntary petition in bankruptcy is filed against any
Borrower or any general partner of Borrower and the same is not vacated or
stayed within one hundred and twenty (120) days of the filing date.

 

(c)           Misrepresentation.  Any Borrower makes or furnishes a
representation, warranty, statement, certificate, schedule and/or report to
Lender in or pursuant to any of the Loan Documents that is false or misleading
in any material respect as of the date made or furnished; provided, however,
that if such misrepresentation was unintentional and is susceptible of cure,
Borrower shall have thirty (30) days following written notice from Lender to
cure the same to Lender’s reasonable satisfaction (for purposes of the
foregoing, the term “material respect” shall mean that the information which is
false or misleading, if fairly presented, would reflect a material adverse
change in the value, financial condition or operations of the Prime Borrower
from that which was represented or warranted).

 

(d)           Breach of Due on Sale or Encumbrance Provision.  Any occurrence of
a prohibited Transfer or voluntary encumbrance under Section 16 hereof, except
to the extent otherwise allowed by the Loan Documents.

 

(e)           Other Loan Documents.  An “Event of Default” shall have occurred
under or as defined in any of the Portfolio Notes, the Portfolio Mortgages or
the other Loan Documents after any applicable notice and cure period (if any).

 

(f)            STAG IV Event of Default.  An “Event of Default” shall have
occurred under or as defined in any of the STAG IV Loan Documents.

 

30.           Remedies.  If an Event of Default shall occur, Lender shall have
all of the rights and remedies available to it under any one or more or all of
the Portfolio Notes, the Portfolio Mortgages, the other Loan Documents and the
STAG IV Loan Documents, at law, in equity, or by statute.  No remedy herein
conferred upon or reserved to Lender is intended to be exclusive of any other
remedy provided in the Loan Documents, the STAG IV Loan Documents or by law, but
each shall be cumulative and shall be in addition to every other remedy given
under the Loan Documents or the STAG IV Loan Documents or now or hereafter
existing at law or in equity or by statute.  No delay or omission of Lender to
exercise any right or power accruing upon any Event of Default shall impair any
right or power or shall be construed to be a waiver of any Event of Default or
any acquiescence therein.  Every power and remedy given by any one or more of
the Portfolio Notes, the Portfolio Mortgages, the other Loan Documents and the
STAG IV Loan Documents to Lender may be exercised separately, successively or
concurrently from time to time as often as may be deemed expedient by Lender. 
Lender may exercise its remedies under any one or more of the Loan Documents or
the STAG IV Loan Documents and not under others at its sole discretion.

 

31.           Acceleration Interest.  In addition to any late payment charge
which may be due under the Notes, this Loan Agreement, the Portfolio Mortgages
or any other Loan Document (but without duplication thereof), following an Event
of Default all sums due hereunder or under any other Loan Document shall bear
interest at a rate (the “Default Rate”) equal to the lesser of (a) the interest
rate set forth in the Notes plus four percent (4%) per annum, or (b) the maximum
rate permitted by law, from and after the first to occur of the following
events: (i) if Lender

 

40

--------------------------------------------------------------------------------


 

elects to cause the acceleration of the Indebtedness; (ii) if a petition under
Title 11 of the Bankruptcy Code, shall be filed by or against Borrower or if
Borrower shall seek or consent to the appointment of a receiver or trustee for
itself or for any of the Portfolio Properties, file a petition seeking relief
under the bankruptcy or other similar laws of the United States, any state or
any jurisdiction, make a general assignment for the benefit of creditors, or be
unable to pay its debts as they become due; (iii) if a court shall enter an
order, judgment or decree appointing, with or without the consent of Borrower, a
receiver or trustee for any of them or for any of the Portfolio Properties or
approving a petition filed against Borrower which seeks relief under the
bankruptcy or other similar laws of the United States, any state or any
jurisdiction, and any such order, judgment or decree shall remain in force,
undischarged or unstayed, sixty (60) days after it is entered; or (iv) if all
sums due hereunder are not paid on the Maturity Date as set forth in the Note.

 

32.           Late Charge.  If any scheduled Monthly Payment due under the Notes
or scheduled escrow payment is not paid when due, without regard to any notice
and/or grace period, Borrower shall pay to Lender a one-time late charge equal
to the lesser of four percent (4%) of such installment or the maximum amount
allowed by law, as the reasonable estimate by Lender and Borrower of a fair
average compensation for the loss that may be sustained by Lender due to the
failure of Borrower to make timely payments, and such amount shall be secured
hereby, provided that such late charge shall in no event apply to the principal
balance of the Loan at maturity or upon acceleration following an Event of
Default.  Such late charge shall be paid without prejudice to the right of
Lender to collect any other amounts provided to be paid or to declare an Event
of Default under this Loan Agreement or any other Loan Document.

 

33.           Estoppel Certificate.  Borrower, within fifteen (15) days after
written request from Lender, will furnish a signed statement in writing, duly
acknowledged, of the amount then due or outstanding hereunder and whether or
not, to Borrower’s actual knowledge, any offsets or defenses exist against the
Indebtedness, and if so, specifying such offsets and defenses.  Upon request by
Lender, Borrower shall use commercially reasonable efforts to exercise any right
it may have to request an estoppel certificate from any or all of the tenants of
the Portfolio Properties within ten (10) Business Days following Lender’s
reasonable request, provided that so long as there is no uncured Event of
Default, Lender shall not request an estoppel certificate from any tenant more
than once in any twelve (12) month period.

 

34.           Nonrecourse.  No direct or indirect owner of any Borrower, nor any
officer, director, manager, advisor, trustee, employee, agent or representative
of any Borrower, shall be personally liable for the payment of any Indebtedness
due hereunder or under the other Loan Documents or for the performance of any
obligations of any Borrower hereunder or under the other Loan Documents, nor,
except as expressly provided below in this Section 34, shall any Borrower be
personally liable for such obligations.  Except as provided below, no judgment
for the repayment of the Indebtedness or interest thereon will be enforced
against any Borrower personally or against any property of any Borrower other
than the Security and any other security furnished under the Loan Documents in
any action to foreclose the Portfolio Mortgages or to otherwise realize upon any
security furnished under the Loan Documents or to collect any amount payable
hereunder or under the other Loan Documents.

 

Nothing herein contained, however, shall be construed as prohibiting Lender from
exercising any and all remedies which the Loan Documents permit, including,
without limitation,

 

41

--------------------------------------------------------------------------------


 

the right to bring actions or proceedings against any Borrower and to enter a
judgment against any Borrower, so long as the exercise of any remedy does not
extend to execution against or recovery out of any property other than the
Security furnished to Lender under any of the Loan Documents.

 

Notwithstanding any of the foregoing, except as set forth in this Loan
Agreement:

 

(a)           Borrowers shall be fully and personally liable for the following
acts and omissions to the extent shown below, after any applicable notice and
cure periods (if any) set forth herein or in any applicable Loan Documents:

 

 

ACT OR OMISSION:

 

LIABILITY:

 

 

 

(i)      Any Borrower misappropriates any condemnation or insurance proceeds
attributable to the Real Property,

 

To the extent of such misappropriation;

 

 

 

(ii)     Any Borrower misappropriates any security deposits or reserves
attributable to the Real Property,

 

To the extent of such misappropriation;

 

 

 

(iii)    Any Borrower collects rents in advance in violation of any covenant
under the Loan Documents,

 

To the extent of such rents collected in advance;

 

 

 

(iv)    Any Borrower commits any (1) fraud, (2) intentional and material
misrepresentation, (3) grossly negligent misrepresentation, or (4) physical
waste of the Real Property,

 

To the extent of any remedies available at law or in equity;

 

 

 

(v)     Gross revenues from the Real Property are sufficient to pay any
regularly scheduled payment of the Indebtedness then due and payable, operating
and maintenance expenses (including real estate taxes) then due and payable,
insurance premiums then due and payable, deposits then required to be made into
a reserve account, or other sums then required to be paid by the Loan Documents,
and any Borrower fails to make such payments or deposits when due,

 

To the extent of any funds diverted by any Borrower (or anyone acting on such
Borrower’s behalf) from such payments or expenses during the period six
(6) months prior to Lender’s notice of acceleration through the date Lender
takes title to the Real Property; and

 

42

--------------------------------------------------------------------------------


 

ACT OR OMISSION:

 

LIABILITY:

 

 

 

(vi)    Any Borrower or, to the extent applicable, any tenant under a Lease that
is obligated to maintain insurance pursuant to the terms of such Lease, fails to
maintain the levels, coverages and maximum deductibles of insurance required
under the Loan Documents, to the extent that a casualty or liability occurs or
arises and insurance proceeds would have been available had such insurance been
maintained,

 

In the amount of the loss incurred as the result of such uninsured casualty or
uninsured liability.

 

(b)           There shall be no limitation on or prejudice to the rights of
Lender to proceed against any person or entity, including, without limitation,
any Borrower, or on the exercise of any of Lender’s rights under any indemnity
from Borrower to Lender;

 

(c)           There shall be no limitation on or prejudice to the rights of
Lender to proceed against any entity or person whatsoever, including, without
limitation, any Borrower, with respect to the enforcement of any guarantees of
the Indebtedness or other sums due hereunder or under any of the other Loan
Documents or any part thereof, any master leases, or any similar rights of
payment.

 

35.           Notices.  Any notice, demand, request, statement, consent or other
communication made hereunder shall be in writing, signed by the party giving
such notice, request, demand, statement, consent or other communication, and
shall be deemed to have been properly given when either delivered personally
(whether or not refused by the recipient), delivered to a reputable overnight
delivery service providing a receipt or deposited in the United States mail,
postage prepaid and registered or certified return receipt requested, at the
address set forth below, or at such other address within the continental United
States of America as may have theretofore have been designated in writing.  The
effective date of any notice given as aforesaid shall be the date of personal
service or refusal thereof, one (1) Business Day after delivery to such
overnight delivery service, or three (3) Business Days after being deposited in
the United States mail, whichever is applicable.  For purposes hereof, the
addresses are as follows:

 

If to Lender:

 

Connecticut General Life Insurance Company

c/o CIGNA Investments, Inc.

900 Cottage Grove Road, Wilde Building

Hartford, CT 06152

Attn:  Debt Asset Management, A4CRI

 

43

--------------------------------------------------------------------------------


 

With copies to:

 

CIGNA Corporation
900 Cottage Grove Road, Wilde Building
Hartford, CT  06152
Attn:  Real Estate Law, A5LGL

 

and

 

Nutter, McClennen & Fish, LLP

155 Seaport Boulevard

Boston, Massachusetts 02210-2604

Attn:  Beth H. Mitchell, Esq.

 

If to Borrower:

 

c/o STAG Capital Partners, LLC

99 Chauncy Street

Boston, MA 02111

Attn:  Benjamin S. Butcher

 

and

 

c/o GI Partners

2180 Sand Hill Road, Suite 210

Menlo Park, CA 94025

Attn:  Alexander Fraser

 

With copies to:

 

c/o STAG Capital Partners, LLC

99 Chauncy Street

Boston, MA 02111

Attn:  General Counsel

 

and

 

DLA Piper LLP (US)

33 Arch Street

Boston, MA 02110

Attn:  Barbara A. Trachtenberg, Esq.

 

and

 

Paul Hastings Janofsky & Walker LLP

695 Town Center Drive, 17th Floor

Costa Mesa, CA 92626

 

44

--------------------------------------------------------------------------------

 


 

Attn:  John Simonis, Esq.

 

36.           Participation.  Borrowers acknowledge that Lender may sell,
transfer or assign the Portfolio Loan, or any interest therein (whether by the
issuance of participation certificates in private unrated transactions, or in
connection with a securitization of the Portfolio Loan individually or as part
of a pool of loans in a public or private rated transaction, or otherwise).  In
connection therewith, Borrowers agree that Lender shall be entitled to disclose,
as Lender may deem necessary or desirable, to any and all investors, purchasers,
transferees, servicers, participants, investors, rating agencies or
organizations maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information that Lender has or may
hereafter acquire relating to the Portfolio Loan, whether furnished by Borrowers
or any guarantor or indemnitor.  Upon the assignment and assumption of the
entire outstanding portion of the Portfolio Loan, the assigning Lender shall
thereafter be released from its obligations and liability hereunder arising from
and after such assignment.  Borrowers agree that all of the rights and remedies
of Lender in connection with the interest so assigned shall be enforceable
against Borrowers by such assignee with the same force and effect and to the
same extent as the same would have been enforceable by the assigning Lender but
for such assignment.  Notwithstanding anything in Section 38 hereof or any other
provision of the Loan Documents, (a) in no event shall Borrowers bear or be
responsible for any costs of Lender incurred in connection with any assignment,
participation, securitization, syndication or any similar transaction engaged in
by Lender in connection with the Loan and (b) Lender named herein agrees to
retain primary servicing responsibility for the Loan until the expiration of the
Advancement Period, which shall include underwriting the Sites in accordance
with Sections 2.1(b) and 2.2(b) hereof.

 

37.           Cross-Collateralization and Cross-Default.  Lender may, at any
time and in Lender’s sole and absolute discretion and at Lender’s sole cost and
expense, elect to amend the Loan Documents to delete any provisions contained
therein or herein relating to the cross-collateralization and cross-default of
the Indebtedness with the STAG IV Indebtedness.

 

38.           Lender Costs and Expenses.  Lender agrees that any cost, fee,
expense or other charge (including attorneys’ fees and expenses) for which
Lender seeks or is entitled to reimbursement from Borrowers or any related party
under or in connection with the Loan Documents shall be reasonable in amount,
except that no such limitation shall apply to any cost, fee, expense or other
charge (including attorneys’ fees and expenses) that arise after the occurrence
and continuance of, or are incurred in connection with or as a result of, an
Event of Default.  Whenever a Borrower’s payment of Lender’s attorneys’ fees is
referred to or required in the Loan Documents, such reference to “attorneys’
fees” shall be deemed to refer to the fees and expenses of Lender’s outside
counsel and Lender’s in-house or staff counsel.

 

39.           Further Assurances.  Each Borrower, from time to time, will
execute, acknowledge, subscribe and deliver to or at the direction of Lender
such documents and further assurance as Lender may reasonably require for the
purpose of evidencing, perfecting or confirming the lien and security interest
created by the Portfolio Mortgages or the security to be afforded by the other
Loan Documents, provided that in no case shall any such document or further
assurance materially increase the obligations or materially decrease the rights
of any Borrower under the Loan Documents.  Without limiting the foregoing and
notwithstanding

 

45

--------------------------------------------------------------------------------


 

anything in the Portfolio Mortgages or other Loan Documents to the contrary,
Borrowers hereby jointly and severally defend, indemnify and hold Lender
harmless with respect to any suit or proceeding in which the validity,
enforceability or priority of any such lien or security interest, or both, is
endangered or contested, directly or indirectly.  If Borrowers fail to undertake
the defense of any such claim in a timely manner or, in Lender’s sole
determination, fail to prosecute such defense with due diligence, then, after
ten (10) Business Days’ notice to Borrowers, Lender is authorized to take, at
the sole expense of Borrowers, all necessary and proper action in defense of any
such claim, including, without limitation, the retention of legal counsel, the
prosecution or defense of litigation and the compromise or discharge of claims,
including payment of all costs and attorneys’ and paralegals’ fees.  All costs,
expenses and losses, if any, so incurred by Lender, including all attorneys’ and
paralegals’ fees, regardless of whether suit is brought, for all administrative,
trial and appellate proceedings, if any, will constitute advances by Lender as
provided in the Portfolio Mortgages.

 

40.           Continued Existence.  Each Site Borrower shall at all times during
the Term (as defined in the Note) of the Portfolio Loan maintain its legal
existence and qualification to do or transact business in the state in which the
Site it owns is located.  So long as any portion of the Portfolio Loan remains
outstanding, each Borrower will provide Lender with thirty (30) days’ prior
written notice of any change in such Borrower’s name, organizational
identification number, state of organization or, if any individual, principal
residence.

 

41.           Rights Personal to Borrowers.  The rights granted to Borrowers in
this Loan Agreement shall be personal to Borrowers and shall not inure to the
benefit of any subsequent owner of any of the Portfolio Properties, except in
the case of a transfer permitted in accordance with the terms of the Loan
Documents.

 

42.           Master Loan Agreement Governs.  In the event of any conflict or
inconsistency between the terms and provisions hereof and those of any of the
other Loan Documents (including, without limitation, the Commitment), the terms
and provisions hereof shall govern and control to the extent of such conflict or
inconsistency.

 

43.           Miscellaneous.

 

(a)           Amendment and Waiver.  This Agreement may not be amended except by
a writing signed by Lender and Borrowers, nor shall observance of any term of
this Agreement be waived except with the written consent of the Lender.

 

(b)           Governing Law.  Except as may be otherwise expressly provided in
this Loan Agreement or in any other Loan Document, all claims relating, in any
way, to the negotiation and/or consummation of the Portfolio Loan, Lender’s
relationship with Borrower in connection with the Portfolio Loan and/or the
performance of any obligation under this Loan Agreement or any of the other Loan
Documents shall in all respects be governed, construed, applied and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts (the
“State”) without regard to principles of conflicts of law.  Notwithstanding the
foregoing choice of law:

 

(i)                                     the procedures governing the creation,
perfection and priority of the liens pertaining to the Security and the
enforcement by Lender of its rights and

 

46

--------------------------------------------------------------------------------


 

remedies under the Portfolio Mortgages and the other Loan Documents with respect
to the Security, including without limitation, actions for foreclosure, for
injunctive relief or for appointment of a receiver, shall be governed by the
laws of the state where the Security is located; and

 

(ii)                                  Lender shall comply with applicable law in
the state where the Security is located to the extent required by the law of
such jurisdiction in connection with the foreclosure of the liens created by the
Portfolio Mortgages and the other Loan Documents with respect to the Security.

 

Nothing contained herein or in any provisions of the other Loan Documents shall
be construed to provide that the substantive law of the state where the Security
is located shall apply to any parties’ rights and obligations under any of the
Loan Documents, which, except as expressly provided above, are and shall
continue to be governed by the substantive law of the State.  In addition, the
fact that portions of the Loan Documents may include provisions drafted to
conform to the law of the state where the Security is located is not intended,
nor shall it be deemed, in any way, to derogate the parties’ choice of law as
set forth or referred to in this Loan Agreement or in the other Loan Documents. 
The parties further agree that, subject to clauses (a) and (b) above, Lender may
enforce its rights under the Loan Documents, including, without limitation, its
rights to sue Borrower or to collect any outstanding Indebtedness in accordance
with the State law.

 

Borrower hereby consents to personal jurisdiction in any state or federal court
located within the State, as well as to the jurisdiction of all courts from
which an appeal may be taken from the courts within the State, for the purposes
of any suit, action or other proceeding arising out of, or with respect to, any
of the Loan Documents, the negotiation and/or consummation of the Portfolio
Loan, Lender’s relationship with Borrower in connection with the Portfolio Loan
and/or the performance of any obligation or the exercise of any remedy under any
of the Loan Documents, and expressly waives any and all objections it may have
as to venue in any of such courts.

 

(c)           Waivers.  With respect to the cross-collateralization of all or
any portion of the Indebtedness and the cross-collateralization of the
Indebtedness with the STAG IV Indebtedness as provided in this Loan Agreement,
each Borrower hereby acknowledges that it is receiving a direct and substantial
benefit from the Portfolio Loan, as a whole, and is receiving fair and adequate
consideration for granting the Portfolio Mortgages to secure the entire
Indebtedness and the STAG IV Indebtedness, and each Borrower waives any right to
require Lender to:  (i) proceed against any other Borrower or STAG IV Site
Borrower regarding any of the Indebtedness or the STAG IV Indebtedness, or
(ii) pursue any other remedy in Lender’s power whatsoever.  Each Borrower waives
any defenses to the enforceability of this Loan Agreement, including, without
limitation, by reason of any disability or other defense of any other Borrower
or STAG IV Site Borrower.  Until the complete payment and performance of all of
the Indebtedness and the STAG IV Indebtedness, each Borrower hereby waives any
right of subrogation arising against any other Borrower or any STAG IV Site
Borrower in connection with the payment and/or performance of the Indebtedness
and the STAG IV Indebtedness and Lender’s enforcement of any rights and remedies
hereunder.  Each Borrower also hereby waives any right to enforce any remedy
which Lender now has or may hereafter have against any other Borrower or STAG IV
Site Borrower, and hereby waives any benefit of rights to participate in

 

47

--------------------------------------------------------------------------------


 

any security now or hereafter held by Lender.  Each Borrower hereby waives any
right or claim of right to cause a marshalling of the assets of any other
Borrower or STAG IV Site Borrower.  No delay on the part of Lender in the
exercise of any right, power or privilege under any documentation with any
Borrower hereunder shall operate as a waiver of any such privilege, power or
right.  Each Borrower hereby waives notice of acceptance hereof and reliance
hereon, notice of any action taken or omitted by Lender in reliance hereon,
suretyship defenses, presentment, demand, protest, notice of nonpayment, notice
of dishonor, protest of any dishonor, notice of protest and giving notice of:

 

(X)          any default by any other Borrower or STAG IV Site Borrower under
any of the applicable Loan Documents or STAG IV Loan Documents or the assertion
of any right of Lender thereunder or hereunder;

 

(Y)           all other notices (except as otherwise expressly provided in the
Loan Documents or the STAG IV Loan Documents) in connection with the delivery,
acceptance, performance, default or enforcement of the payment and performance
of the Indebtedness or the STAG IV Indebtedness; and

 

(Z)           notices of the existence, creation or incurring of new or
additional indebtedness, liabilities, covenants, obligations or agreements which
shall be included in the Indebtedness.

 

(d)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same agreement.

 

(e)           Severability.  All provisions contained in this Agreement are
severable and the invalidity or unenforceability of any provision shall not
affect or impair the validity or enforceability of the remaining provisions of
this Agreement.

 

(f)            Headings.  The descriptive headings of the Sections of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

(g)           Loan Documents.  This Loan Agreement shall constitute one of the
Loan Documents.

 

(h)           Joint and Several Obligations.  All obligations of Borrowers
hereunder or under the Portfolio Notes, the Portfolio Mortgages, any of the
other Loan Documents and the STAG IV Loan Documents shall be the joint and
several obligations of Prime Borrower and every Site Borrower.

 

(i)            WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY AS TO ANY MATTER ARISING OUT OF OR
CONCERNING THE SUBJECT MATTER OF THIS LOAN AGREEMENT.

 

(j)            Business Days.  As used herein or in any other Loan Document, the
term “Business Day” means any day other than (i) a Saturday, Sunday or federal
or state holiday or

 

48

--------------------------------------------------------------------------------


 

any day on which the U.S. Postal Service offices are closed for business in
Hartford, Connecticut or Boston, Massachusetts, or both, (ii) a day on which
banking institutions in Boston, Massachusetts and/or Hartford, Connecticut are
obligated or authorized by law or executive action to be closed to the
transaction of normal banking business, or (iii) a day on which governmental
functions in the Boston, Massachusetts and/or Hartford, Connecticut are
interrupted because of extraordinary events such as hurricanes, blizzards, power
outages or acts of terrorism.  Whenever the time of performance of any
obligation under this Agreement or any other Loan Document falls on a day that
it not a Business Day, the time for performance shall be extended until the next
Business Day.

 

*              *              *              *              *

 

[Signature Page Follows]

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Loan Agreement has been executed as of the date first
above written.

 

 

PRIME BORROWER:

 

 

 

STAG GI INVESTMENTS HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

Benjamin S. Butcher, President

 

50

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY, a Connecticut Corporation

 

 

 

 

By:

CIGNA INVESTMENTS, INC.,

 

 

Its Authorized Agent

 

 

 

 

 

By:

/s/ John P. Feeney

 

 

 

Name:  John P. Feeney

 

 

 

Title:  Managing Director

 

51

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF
PORTFOLIO PROPERTIES

 

(CITY, STATE)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SCHEDULE OF LOAN DOCUMENTS

 

GENERAL

 

Master Loan Agreement

Real Estate Tax Escrow Account

General Reserve Escrow Account

Environmental Indemnification Agreement

 

SITES

 

(CITY, STATE)

 

Note A

Mortgage, Security Agreement and Fixture Filing

Assignment of Rents and Leases

UCC Financing Statement

Subordination, Non-Disturbance and Attornment Agreement

Agreement to Perform Closing Obligations

 

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

LEASE ESTOPPEL CERTIFICATE

 

Landlord:

 

Tenant:

 

Tenant Trade Name:

 

Lender: Connecticut General Life Insurance Company

 

New Landlord:

 

Premises:

 

Area:                                          
Sq.Ft.                                 Lease Date:                          

 

The undersigned Tenant of the above-referenced lease (the “Lease”) hereby
ratifies the Lease and certifies to Landlord, to Lender as mortgagee of the Real
Property of which the premises demised under the Lease (the “Premises”) is a
part and to New Landlord, as purchaser of the Premises and any other purchaser
or potential purchaser, as follows:

 

1.                                       That the term of the Lease commenced on
                                    , 20     and the Tenant is in full and
complete possession of the Premises and has commenced full occupancy and use of
the Premises, such possession having been delivered by the original landlord and
having been accepted by the Tenant.

 

2.                                       That the Lease calls for monthly rent
installments of $                          to date and that the Tenant is paying
monthly installments of rent of $                             which commenced to
accrue on the                    day of                                 ,
20      .

 

3.                                       That no advance rental or other payment
has been made in connection with the Lease, except rental for the current month,
there is no “free rent” or other concession under the remaining term of the
lease and the rent has been paid to and including                           ,
20    .

 

4.                                       That a security deposit in the amount
$                           is being held by Landlord, which amount is not
subject to any set-off or reduction or to any increase for interest or other
credit due to Tenant.

 

5.                                       That all obligations and conditions
under said Lease to be performed to date by Landlord or Tenant have been
satisfied, free of defenses and set-offs including all construction work in the
Premises.

 

--------------------------------------------------------------------------------


 

6.                                       That the Lease is a valid lease and in
full force and effect and represents the entire agreement between the parties;
that there is no existing default on the part of the Landlord or the Tenant in
any of the terms and conditions thereof and no event has occurred which, with
the passing of time or giving of notice or both, would constitute an event of
default; and that said Lease has:  (initial one)

 

(    ) not been amended, modified, supplemented, extended, renewed or assigned.

 

(    ) been amended, modified, supplemented, extended, renewed or assigned as
follows by the following described agreements:

 

 

 

 

7.                                       That the Lease provides for a primary
term of                            months; the term of the Lease expires on the
                   day of                      20      ; and that:

(initial all applicable subparagraphs)

 

(    ) neither the Lease nor any of the documents listed above in Paragraph 6,
if any, contain an option for any additional term or terms or an option to
terminate the Lease prior to the expiration date set forth above.

 

 

 

(    ) the Lease and/or the documents listed above in Paragraph 6 contain an
option for                    additional term(s) of                      year(s)
and                      months(s) (each) at a rent to be determined as
follows:    
                                                                                                                                      

 

 

 

(    ) the Lease and/or the documents listed above in Paragraph 6 contain an
option to terminate the lease prior to the date set forth above as follows:

 

 

 

8.                                       That Landlord has not rebated, reduced
or waived any amounts due from Tenant under the Lease, either orally or in
writing, nor has Landlord provided financing for, made loans or advances to, or
invested in the business of Tenant.

 

C-2

--------------------------------------------------------------------------------


 

9.                                       That, to the best of Tenant’s
knowledge, there is no apparent or likely contamination of the Real Property or
the Premises by Hazardous Materials, and Tenant does not use, nor has Tenant
disposed of Hazardous Materials in violation of Environmental Laws on the Real
Property or the Premises.

 

10.                                 That there are no actions, voluntary or
involuntary, pending against the Tenant under the bankruptcy laws of the United
States or any state thereof.

 

11.                                 That this certification is made knowing that
Lender, Landlord and New Landlord are relying upon the representations herein
made.

 

 

Tenant:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

The undersigned New Landlord hereby ratifies the Lease and, certifies to Lender
that, to the best of its knowledge, the foregoing is true, correct and complete
in all material respects.

 

 

New Landlord:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SNDA

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

 

Tenant Name:

Trade Name:

Room/Unit No.:

 

THIS AGREEMENT is dated the            day of
                                        , 20    , and is made by and among
CONNECTICUT GENERAL LIFE INSURANCE COMPANY, having an address c/o CIGNA
Investments, Inc., Wilde Building, A4-CR1, 900 Cottage Grove Road, Hartford,
Connecticut  06152, Attn:  Debt Asset Management (“Mortgagee”),
                                                    , d/b/a
                                                            , having an address
of                                                              (“Tenant”), and
                                                                , having an
address of                                                             
(“Landlord).

 

RECITALS:

 

                A.            Tenant has entered into a lease (“Lease”) dated
                                         with
                                         as lessor (“Landlord”), covering the
premises known as                                          (the “Premises”)
within the property known as                                         , more
particularly described as shown on Exhibit A, attached hereto (the “Real
Property”).

 

                B.            Mortgagee has agreed to make or has made a
mortgage loan in the amount of                                          to
Landlord, secured by a mortgage of the Real Property (the “Mortgage”), and the
parties desire to set forth their agreement herein.

 

                NOW, THEREFORE, in consideration of the premises and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

                1.             The Lease and all extensions, renewals,
replacements or modifications thereof are and shall be subject and subordinate
to the Mortgage and all terms and conditions thereof insofar as it affects the
Real Property of which the Premises form a part, and to all renewals,
modifications, consolidations, replacements and extensions thereof, to the full
extent of amounts secured thereby and interest thereon.

 

--------------------------------------------------------------------------------


 

                2.             Tenant shall attorn to and recognize any
purchaser at a foreclosure sale under the Mortgage, any transferee who acquires
the Premises by deed in lieu of foreclosure, and the successors and assigns of
such purchaser(s), as its landlord for the unexpired balance (and any
extensions, if exercised) of the term of the Lease on the same terms and
conditions set forth in the Lease.

 

                3.             If it becomes necessary to foreclose the
Mortgage, Mortgagee shall neither terminate the Lease nor join Tenant in summary
or foreclosure proceedings for the purpose of terminating the Lease so long as
Tenant is not in default under any of the terms, covenants, or conditions of the
Lease beyond any applicable notice and cure periods.

 

                4.             If Mortgagee succeeds to the interest of Landlord
under the Lease, Mortgagee shall not be: (a) liable for the return of any
security deposit unless such deposit has been delivered to Mortgagee by Landlord
or is in an escrow fund available to Mortgagee, (b) bound by any rent or
additional rent that Tenant might have paid for more than the current month to
any prior landlord (including Landlord), (c) bound by any amendment,
modification, or termination of the Lease made without Mortgagee’s prior written
consent (which consent shall not be unreasonably withheld or delayed), or (d)
personally liable under the Lease, Mortgagee’s liability thereunder being
limited to its interest in the Real Property.

 

                5.             This Agreement shall be binding on and shall
inure to the benefit of the parties hereto and their successors and assigns.

 

                6.             Tenant shall give Mortgagee, by commercial
overnight delivery service, a copy of any notice of default served on Landlord
at the same time such notice is sent to the Landlord, addressed to Mortgagee at
Mortgagee’s address set forth above or at such other address as to which Tenant
has been notified in writing.  Mortgagee shall have the right, but not the
obligation, to cure such default within the time period specified in the Lease.

 

                7.             Landlord has agreed under the Mortgage and other
loan documents that rentals payable under the Lease shall be paid directly by
Tenant to Mortgagee upon default by Landlord under the Mortgage.  After receipt
of notice from Mortgagee to Tenant, at the address set forth above or at such
other address as to which Mortgagee has been notified in writing, that rentals
under the Lease should be paid to Mortgagee, Tenant shall pay to Mortgagee, or
at the direction of Mortgagee, all monies due or to become due to Landlord under
the Lease.  Tenant shall have no responsibility to ascertain whether such demand
by Mortgagee is permitted under the Mortgage, or to inquire into the existence
of a default.  Landlord hereby waives any right, claim, or demand it may now or
hereafter have against Tenant by reason of such payment to Mortgagee, and any
such payment shall discharge the obligations of Tenant to make such payment to
Landlord.

 

D-2

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have executed these
presents as of the day and year first above written.

 

 

WITNESSES:

MORTGAGEE:

 

 

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

 

 

 

 

By:

CIGNA Investments, Inc., its authorized representative

Name:

 

 

 

 

 

 

 

 

 

 

By:

 

Name:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Name:

 

 

 

 

 

 

 

 

 

Its:

 

Name:

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Its:

 

 

D-3

--------------------------------------------------------------------------------


 

STATE OF CONNECTICUT

ss.           Bloomfield

COUNTY OF HARTFORD

 

                On this, the          day of                         , 20    ,
before me, the undersigned officer, personally appeared
                                              , who acknowledged himself to be
the                                          of CIGNA Investments, Inc.,
authorized representative for Connecticut General Life Insurance Company, and
signed the foregoing instrument for the purposes therein contained as his free
act and deed and the free act and deed of such entity.

 

                IN WITNESS WHEREOF, I hereunto set my hand and official seal the
day and year aforesaid.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

STATE OR COMMONWEALTH OF

COUNTY OF

 

On this, the            day of                                 , 20      ,
before me, the undersigned officer, personally appeared
                                              , who acknowledged himself/herself
to be the                                                          of
                                                      , and signed the foregoing
instrument for the purposes therein contained as his/her free act and deed and
the free act and deed of such entity.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal the day and year
aforesaid.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

D-4

--------------------------------------------------------------------------------


 

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF SUFFOLK

 

On this, the            day of                                 , 20      ,
before me, the undersigned officer, personally appeared
                                              , who acknowledged himself/herself
to be the                                                          of
                                                      , and signed the foregoing
instrument for the purposes therein contained as his/her free act and deed and
the free act and deed of such entity.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal the day and year
aforesaid.

 

 

 

 

Notary Public

 

My Commission Expires:

 

D-5

--------------------------------------------------------------------------------


 

Exhibit A

 

D-6

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SURVEY REQUIREMENTS

 

The following information should be included on the Survey:

1.             Scale

2.             Date

3.             North arrow

4.             Legend

5.             Encroachments

6.             Adjoining street, road highway, alleys, right-of-way lines,
names, right-of-way width, and distance to property.

7.             All points of reference should be tied to an identifiable
monument or intersection of streets.

8.             Delineate all improvements in place and show their measurements:

(a)           Boundaries (all property line deflection points must have an iron
pin set in place).  All boundary distances should be expressed in feet and
hundredths of feet, all courses in degrees, minutes and seconds.

(b)           Utilities (including connecting lines to this project from public
utility lines).

(c)           Pavement and paved parking area, including size and number of
spaces (please shade edges and show parking space lines).

(d)           Walkways (please “dot” concrete).

(e)           Ingress and egress (curb cuts and driveways).

(f)            Buildings, signs, structures.

9.             Building set-back lines shown on property (as defined by local
zoning entity, plat map and/or restrictive covenants) and any other building
restrictions including the volume and page number if recorded.

10.           Lot, block or square designation, if applicable, and written legal
description by metes and bounds on the survey plat.

11.           Location and dimensions (with same information as boundaries) of
all easements or encroachments identified in the Title Report together with
complete recording information.

12.           Identification of all abutting owners, lot numbers and names of
subdivisions.

13.           Section, township and range if applicable.

14.           Street address (of each building).

15.           Area of land and area of buildings; and distance of buildings to
boundary of property and to building line.

16.           Height of all buildings.

17.           Vicinity sketch showing closest thoroughfare intersection.

18.           The point of beginning of description (labeled on plat map).

19.           True point of beginning of description (labeled on plat map).

20.           Certification of “True and Correct” survey by surveyor to include
this terminology:

“The undersigned hereby certifies to Connecticut General Life Insurance Company,
(name of partnership) and (name of title company), as of the date hereof, that
this survey correctly shows, on the basis of a field transit survey and in
accordance with the current Minimum Standard Detail Requirements of Land Title
Survey jointly established and adopted by ALTA and ACSM: (i) a fixed and
determinable position and location of the

 

--------------------------------------------------------------------------------


 

land described thereon (including the position of the point of beginning); (ii)
the location of all buildings, structures and other improvements situated on the
land; and (iii) all driveways or other cuts in the curbs along any street upon
which the land abuts.  Except as shown on said print of survey there are no
visible easements or rights of way affecting the land or other easements or
rights of way of which the undersigned has been advised or which are of record
nor, except as shown, are there any building restriction or set back lines,
party walls, encroachments or overhangs of any improvements upon any easements,
rights of way or adjacent land, or encroachments by improvements located on
adjacent land upon the described land.  The print of survey reflects boundary
lines of the described land which “close” by engineering calculation.

21.           Surveyor’s seal or stamp clearly showing registration number.

22.           Original surveyor’s signature on all copies of survey.

23.           Chart of curve data/information to support length of curves used
on survey.

24.           Curve tangent points indicated on survey lines.

25.           Reference baseline for azimuth used.

26.           Note whether survey has been balanced and adjusted.

27.           Note whether a title report was used in defining easements and
other recordings.

28.           Field notes on survey if applicable.

29.           Indicate on survey, at all survey line deflections, whether the
survey monument was found or set; such as, “Found Iron Pin” or “Iron Pin Set”.

30.           State whether or not the property appears in any Flood Insurance
Boundary Map, and if so, further state map number and whether or not the
property appears to be in the “Flood Hazard Area” shown on that map.

Title and/or improvements may necessitate other requirements.

 

A second sheet to the survey may be added, should it become too crowded or
complex to show everything on one sheet.  Both sheets should show buildings,
roads and paved areas.

 

E-2

--------------------------------------------------------------------------------

 


 

EXHIBIT F

 

SURVEYOR’S CERTIFICATE

 

“The undersigned hereby certifies to Connecticut General Life Insurance Company,
(name of partnership) and (name of title company), as of the date hereof, that
this survey correctly shows, on the basis of a field transit survey and in
accordance with the current Minimum Standard Detail Requirements of Land Title
Survey jointly established and adopted by ALTA and ACSM: (i) a fixed and
determinable position and location of the land described thereon (including the
position of the point of beginning); (ii) the location of all buildings,
structures and other improvements situated on the land; and (iii) all driveways
or other cuts in the curbs along any street upon which the land abuts.  Except
as shown on said print of survey there are no visible easements or rights of way
affecting the land or other easements or rights of way of which the undersigned
has been advised or which are of record nor, except as shown, are there any
building restriction or set back lines, party walls, encroachments or overhangs
of any improvements upon any easements, rights of way or adjacent land, or
encroachments by improvements located on adjacent land upon the described land. 
The print of survey reflects boundary lines of the described land which “close”
by engineering calculation.”

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF OPINIONS

 

 

DLA Piper US LLP

 

33 Arch Street

 

Boston, Massachusetts 02110

 

T 617.406.6000

 

F 617.406.6100

 

W www.dlapiper.com

 

As of              , 20   

 

Connecticut General Life Insurance Company

c/o CIGNA Investments, Inc.

Wilde Building, A4-CR1

900 cottage Grove Road

Hartford, Connecticut 06152

 

Re:                               $65,000,000 loan (the “Loan”) from Connecticut
General Life Insurance Company (“Lender”) to the Borrowers (as defined below)

 

Ladies and Gentlemen:

 

We have acted as special counsel for (i) each of the entities listed on the
attached Exhibit A-1 (each a Borrower and collectively, the “Borrowers”), and
(ii) each of the entities listed on the attached Exhibit A-2 (each a “Manager”
and collectively, the “Managers”), in connection with the amendment of the
Loan.  Collectively, the Borrowers and the Managers are referred to as the
“Parties.”

 

In connection with this opinion we have reviewed the following documents:

 

1.                                       The documents evidencing the Loan
listed on the attached Exhibit B (the “Existing Loan Documents”) and the
documents amending the Loan listed on the attached Exhibit B-1 (the “Additional
Advance Documents,” and the Existing Loan Documents as amended or affected by
the Additional Advance Documents, the “Loan Documents”);

 

2.                                       The Governmental Certificates regarding
the organization of the Parties attached as Exhibit C and certain entity
documents listed on the attached Exhibit D (collectively, the “Organizational
Documents”); and

 

3.                                       The Opinion Certificate attached hereto
as Exhibit E (the “Opinion Certificate”).

 

--------------------------------------------------------------------------------


 

In addition to the above we have also examined and relied on as to matters of
fact the representations and warranties contained in the Loan Documents, the
Organizational Documents, the Opinion Certificate, and certificates or
statements of public officials and officers of the Parties and we have made no
independent review or investigation of these or any other matters. Whenever in
this opinion reference is made to our “knowledge”, such knowledge is based upon
information obtained from the documents and certificates referred to above and
is limited to the actual knowledge of the attorneys in our firm who are actively
involved in representing the Parties in connection with this transaction.  No
opinion is being expressed as to the effect of any event, fact or circumstance
of which we have no actual knowledge.  Although we represent the Parties in
connection with this transaction, we call to your attention that our engagement
has been limited to specific matters as to which we have been consulted.

 

In examining all documents, we have assumed the competency of all signatories,
the genuineness of all signatures, other than signatures on behalf of the
Parties, the authenticity of all documents submitted to us as originals, the
conformity to the originals of all documents furnished to us as copies and the
accuracy and completeness of all documents.

 

Our opinions as to the legal existence and good standing of the Parties are
based solely on the Governmental Certificates referred to in Exhibit C and are
limited accordingly.  As to all such matters, our opinions are rendered as of
the respective dates of such Governmental Certificates.

 

We have assumed that (i) the Loan Documents have been duly authorized, executed
and delivered by the parties thereto (other than the Parties), are within their
respective powers, and are their legal, valid and binding obligation(s) and that
such parties are in compliance with all applicable laws, rules and regulations
governing the conduct of their respective businesses and this transaction,
(ii) the Loan Documents will be enforced in circumstances and in a manner which
are commercially reasonable, (iii) the parties to the Loan Documents (other than
the Parties) are not subject to any statute, rule or regulation or any
impediment that requires them, or the Parties, to obtain the consent or to make
any declaration or filing with any governmental authority or any other person in
connection with the transactions contemplated, (iv) the correct name of the
Lender is Connecticut General Life Insurance Company, (v) that there has not
been any mutual mistake of fact or understanding, fraud, duress, coercion, or
undue influence with respect to the Loan Documents; and (vi) that all applicable
Loan Documents will be duly and correctly filed, indexed and recorded at the
appropriate public records, with all applicable fees and charges paid.

 

Our opinions are subject to the qualifications that the legality, validity,
binding effect or enforceability of the Loan Documents are, or may be, subject
to limitations on account of (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer and other law,
including decisional law, heretofore or hereafter affecting the rights and
remedies of debtors, creditors and secured parties generally and to general
equitable principles; (ii) the exercise of judicial discretion and/or principles
of equity and of public policy including without limitation to availability of
specific performance or other injunctive relief; (iii) provisions in the nature
of penalties, forfeitures, waivers, rights of set off, exculpatory provisions,
indemnification and contribution provisions, and self-help rights including
rights allowing the Lender to act for or on behalf of the Borrower; (iv) such
duties as creditors and

 

G-2

--------------------------------------------------------------------------------


 

secured parties may have to act in good faith and in a commercially reasonable
manner and (v) provisions purporting to confer, waive or consent to the
jurisdiction of any court.  Requirements in the Loan Documents specifying that
provisions may only be waived in writing or that written consents are required
may not be enforceable to the extent that an oral agreement or an implied
agreement by trade practice or course of conduct has been created modifying any
provision of such documents.  In addition, to the extent that any mortgage, deed
of trust, assignment of leases, or similar security instrument is governed in
whole or in part by the law of a state other than Massachusetts, we express no
opinion with respect to the enforceability of such instruments under the law of
such other state, and our opinions as to the enforceability of any such security
instrument under Massachusetts law are further limited to the extent such
enforcement would be inconsistent with the laws of the state in which the
applicable property is located.

 

We express no opinion herein as to the laws of any state or jurisdiction other
than the federal laws of the United States of America, the laws of The
Commonwealth of Massachusetts, the Delaware Limited Liability Company Act, all
as in effect on the date hereof.  The attorneys participating in the preparation
and issuance of this opinion are not authorized or qualified to practice in the
State of Delaware, and our opinions with respect to the Delaware Limited
Liability Company Act are based on our reasonable familiarity with such laws as
a result of our prior involvement in transactions concerning such laws.  We
express no opinion except as expressly stated in this letter.  Without limiting
the foregoing, we express no opinion as to: (i) title to or ownership of any
real or personal property or the existence, priority, or perfection of any
security interest, lien or encumbrance, (ii) the compliance of the properties
now or hereafter with applicable health, safety, zoning, building,
environmental, pollution or other laws or regulations, or (iii) the application
of choice of law or conflicts of law principles or the enforceability of any
choice of law and/or governing law provisions of the Loan Documents.

 

In addition, we call your attention to the following:

 

(i)                                     the effectiveness of UCC financing
statements generally lapses five years from the date of filing unless
continuation statements are properly filed within six months prior to such lapse
in accordance with Section 9-515 of Article 9 of the UCC;

 

(ii)                                  continued perfection of security interests
may require the filing of new appropriate financing statements or of amendments
to financing statements in the event of a change of the name, location, or legal
identity or structure of a debtor, or, in certain cases, a change in the
location of collateral;

 

(iii)                               under certain circumstances described in
Section 9-315 of Article 9 of the UCC, perfection of and the rights of a secured
party to enforce a security interest in proceeds of collateral may be limited.

 

Further, Section 552 of the United States Bankruptcy Code (11 U.S.C. §552)
limits the extent to which property acquired by a debtor after the commencement
of a case under the Bankruptcy Code may be subject to a lien resulting from any
security agreement entered into by the debtor before the commencement of the
case.

 

G-3

--------------------------------------------------------------------------------


 

Based upon and subject to the assumptions, limitations and qualifications set
forth in this letter, it is our opinion that:

 

1.                               The Borrowers are duly organized and validly
existing Delaware limited liability companies, are in good standing in Delaware,
and each has the full power, authority and legal right to enter into and perform
the transactions contemplated for each of them by the Additional Advance
Documents to which it is a signatory.

 

2.                               The Managers are duly organized and validly
existing Delaware limited liability companies and are in good standing in
Delaware, and the Managers have the full power, authority and legal right to
enter into and perform the transactions contemplated for each of them by the
Additional Advance Documents to which it is a signatory.

 

3.                               Each of the Additional Advance Documents has
been duly and validly authorized, executed, acknowledged (if appropriate) and
delivered by and on behalf of each of the Parties that is a party thereto.  To
the extent governed by Massachusetts law, each of the Loan Documents is the
legal, valid and binding obligation of each of the applicable Parties that is a
party thereto, and is enforceable against each such party thereto in accordance
with its terms.

 

4.                               The execution and delivery of the Additional
Advance Documents by each of the Borrowers and the Managers that is a signatory
thereto do not, and the performance by each of the Borrowers and the Managers of
their respective obligations under the Loan Documents will not, contravene or
result in a breach of (a) any provision of the respective Organizational
Documents of each of the Borrowers or the Managers, or (b) any presently
existing provision of the laws of The Commonwealth of Massachusetts or of
federal law to which any of the Borrowers or the Managers are subject, or (c) to
our knowledge, any order, writ, injunction, determination, decree or judgment
specifically naming and binding upon any of the Borrowers or the Managers, or
(d) to our knowledge, any agreement executed by and binding upon any of the
Borrowers or the Managers.

 

5.                                       Under existing provisions of law, no
authorization or approval of any governmental authority of The Commonwealth of
Massachusetts or of the United States of America is necessary in connection with
the valid execution and delivery by the Borrowers or the Managers of the
Additional Advance Documents.

 

[balance of page left blank]

 

G-4

--------------------------------------------------------------------------------


 

This opinion is limited to the matters stated herein and except as otherwise
indicated herein, the opinions expressed are given as of the date hereof and we
disclaim any obligation to advise you, and no opinion may be inferred beyond the
matters expressly stated, in the event of changes in applicable law or facts or
if additional information is brought to our attention.  This opinion is provided
to you as a legal opinion only and not as a guaranty or warranty of the matters
discussed.  No portion of this opinion may be quoted or in any other way
published without the prior written consent of the undersigned.  Further, this
opinion may be relied upon only by the addressee hereof, its legal counsel and
its permitted successors and assigns under the Loan Documents.

 

 

Very truly yours,

 

 

 

DLA PIPER LLP (US)

 

Exhibit A-1

 

List of Borrowers

Exhibit A-2

 

List of Managers

Exhibit B

 

List of Existing Loan Documents

Exhibit B-1

 

List of Additional Advance Documents

Exhibit C

 

Governmental Certificates

Exhibit D

 

Entity Documents

Exhibit E

 

Opinion Certificate

 

G-5

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Borrowers

 

G-6

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Managers

 

STAG GI Investments Holdings, LLC, in its capacity as member-manager of each of
the other Borrowers.

 

G-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Existing Loan Documents

 

*All documents dated as of October 12, 2010 unless otherwise noted below

 

1.                                       Master Loan Agreement by and among STAG
GI Investments Holdings, LLC (“Prime Borrower”), and Lender.

 

2.                                       Real Estate Tax Escrow Agreement by and
among Borrower and Lender.

 

3.                                      General Reserve Escrow Agreement by and
among Borrower and Lender.

 

4.                                       Environmental Indemnification Agreement
by Borrower to Lender.

 

5.                                       Agreement to Perform Closing
Obligations by Borrower to Lender.

 

[List any previous amendments to the Loan Documents]

 

G-8

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

Additional Advance Documents

 

*All documents dated as of the date hereof unless otherwise noted below

 

1.               Omnibus Amendment to Loan Documents by and among Borrowers and
Lender.

 

2.               Promissory Note       made by Prime Borrower and New Borrower
to the order of Lender.

 

3.               Deed of Trust/Mortgage, Security Agreement and Fixture Filing
by New Borrower for the benefit of Lender.

 

4.               Assignment of Rents and Leases by New Borrower for the benefit
of the Lender.

 

5.               Subordination, Non-Disturbance and Attornment Agreement by and
among New Borrower, Lender and the tenant of the Portfolio Property owned by New
Borrower.

 

6.               UCC Financing Statement naming New Borrower as the debtor and
Lender as the secured party.

 

7.               Agreement to Perform Closing Obligations by New Borrower to
Lender.

 

G-9

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Governmental Certificates

 

G-10

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Entity Documents

 

G-11

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Opinion Certificate

 

CERTIFICATE REGARDING

CERTAIN MATTERS COVERED IN LEGAL OPINION

 

(CIGNA Financing)

 

As of              , 20   

 

Reference is made that certain opinion letter to be issued by DLA Piper US LLP
(the “Borrowers’ Counsel”) on or about the date hereof (the “Opinion Letter”) in
favor of Connecticut General Life Insurance Company (“Lender”).  Capitalized
terms used herein without definition have the meanings given to them in the
Opinion Letter.

 

The undersigned is an authorized signatory of the Borrowers.  The undersigned
submits the following certifications in connection with Borrowers’ Counsel
issuance of the Opinion Letter with respect to an amendment of an existing loan
of up to $65,000,000 (the “Loan”) made to the Borrowers (and Site Borrowers (as
defined in the Loan Agreement)) by Lender, secured or to be secured by those
certain properties listed on Exhibit A hereto (each a “Property”, and
collectively, the “Properties”).  In connection with the Opinion Letter, the
undersigned hereby certifies to Borrowers’ Counsel, for its reliance, the truth,
accuracy and completeness of the following matters, to the extent relating to
factual questions:

 

1.                                       The Organizational Documents are the
only documents creating or governing the internal affairs of the Parties.  The
Organizational Documents have not been amended or modified.

 

2.                                       The execution and delivery by the
respective Parties of the Additional Advance Documents to which any of them is a
party have been duly authorized by each of them.  To the knowledge of the
undersigned, each of the Parties has all requisite power and authority to own,
lease, and operate their respective Properties, to borrow the Loan, and each of
the Parties has all requisite power and authority to execute, deliver and
perform each of their respective obligations under the Additional Advance
Documents to which each of them is a party.

 

3.                                       Except with respect to any
modifications set forth in the Additional Advance Documents, the terms and
conditions of the Loan as reflected in the Loan Documents have not been amended,
modified or supplemented, directly or indirectly, by any other agreement or
understanding of the parties or waiver of any of the material provisions of the
Loan Documents, and accurately reflect the complete understanding of the parties
with respect to the transactions contemplated thereby.

 

4.                                       No consent or approval of, giving of
notice to, registration with, or taking of any other action in respect of or by
any federal, state or local authority, agencies or other person is

 

G-12

--------------------------------------------------------------------------------


 

required with respect to the execution and delivery of any of the Additional
Advance Documents.

 

5.                                       The execution and delivery of the
Additional Advance Documents by the Parties of the Additional Advance Documents
to which any of them is a party do not, and the performance and observance by
each such Party of its respective obligations thereunder will not, (i)  cause
any of the Parties to be in default under or violate the provisions of any of
the Organizational Documents or any other agreement or obligation to which any
Party may be subject or any provision of applicable law, or (ii) conflict with
or result in a breach by any Party of or constitute a default or event of
default under any order, writ, injunction, determination, decree or judgment
specifically naming and binding upon any of the Parties, or any agreement
executed by or binding upon any of the Parties.

 

6.                                       There are no judgments, orders, writs,
injunctions, decrees, or rules of any court, administrative agency or other
governmental authority, or any determination or award of any arbitrator
affecting the Parties.  There are no legal or administrative proceedings pending
or threatened before any court or governmental agency against the Parties.

 

7.                                       To the knowledge of the undersigned,
the execution and delivery of the Additional Advance Documents and performance
of the obligations of the Parties thereunder will not violate any laws,
regulations, rules or guidelines of any federal, state or local authority,
agencies or other person having jurisdiction over any of the Parties or the
Properties.

 

8.                                       The undersigned has reviewed the
contents of the Opinion and this Certificate and hereby certify that, to its
knowledge, the facts and assumptions contained in the Opinions, insofar as they
pertain to the respective Parties and their operations, are true, correct and
complete.

 

[balance of page intentionally left blank]

 

G-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto signed and sealed this
Certificate as of the date first set forth above.

 

 

[ADD SIGNATURES]

 

G-14

--------------------------------------------------------------------------------


 

Exhibit A

Borrowers and Properties

 

Borrower

 

Property Address

 

 

 

 

 

 

 

 

 

 

G-15

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PURCHASE PRICES

 

PROPERTY

 

PURCHASE PRICE

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF NOTE

 

MORTGAGE NOTE       

 

Boston, Massachusetts

 

$

 

, 20                        

 

FOR VALUE RECEIVED, STAG GI INVESTMENTS HOLDINGS, LLC, a Delaware limited
liability company (the “Prime Borrower”), and                                  
[INSERT NAME OF SITE BORROWER], a Delaware limited liability company
(“                              Borrower,” and together with Prime Borrower
collectively referred to as the “Maker”), promise to pay to the order of
CONNECTICUT GENERAL LIFE INSURANCE COMPANY, a Connecticut corporation, having
its principal office at Wilde Building, A4-CRI, 900 Cottage Grove Road,
Hartford, Connecticut 06152, together with its successors, affiliates, nominees,
subsidiaries, investors, participants or assignees (the “Payee”), or such other
place as the holder hereof may designate in writing (the legal holder from time
to time of this Note, including Payee as the initial holder, referred to as the
“Holder”), the principal sum of
                                                             and NO/100 DOLLARS
($                      ), or so much thereof as may be advanced to or for the
benefit of Maker by Holder (the “Principal Indebtedness”), together with
interest thereon at an annual rate of              and       /100 percent
(  .   %), subject to adjustment as provided below (the “Interest Rate”), in
accordance with the provisions hereinafter set forth.

 

Notwithstanding the foregoing, if after twelve (12) months from the Initial
Advancement Date (as defined below) the aggregate outstanding original principal
balance of the Loan (as defined in the Master Loan Agreement dated as of
October [       ], 2010 by and among Prime Borrower and Payee, among others, as
amended by Omnibus Amendment and Agreement of even date herewith, by and among
Maker and Payee, among others (as amended, modified, substituted or supplemented
from time to time, the “Loan Agreement”)), is less than Forty-Five Million and
No/100 Dollars ($45,000,000), then commencing on the first (1st) day of the
thirteenth (13th) month after the Initial Advancement Date (the “Interest Rate
Adjustment Date”), the Interest Rate shall increase automatically on the
Interest Rate Adjustment Date to the greater of (a) one-half of one percent
(0.5%) more than the current Interest Rate, or (b) six and 25/100 percent
(6.25%) per annum.  The “Initial Advancement Date” is the date that Lender makes
the Initial Advance under the Loan Agreement.

 

--------------------------------------------------------------------------------


 

1.                                       Terms of Payment.  On the date on which
any portion of the Principal Indebtedness is first advanced to Maker (the
“Advancement Date”), unless such date is the first (1st) day of a calendar
month, Maker shall pay to Holder interest on the Principal Indebtedness so
advanced, at the Interest Rate, for the period from and including the
Advancement Date to and including the last day of the calendar month in which
the Advancement Date occurs.  Interest paid on the Advancement Date shall be
calculated on the basis of a 365-day year and the actual number of days from and
including the Advancement Date to and including the last day of the calendar
month in which the Advancement Date occurs.

 

Commencing on the first (1st) day of the second (2nd) calendar month following
the Advancement Date (or on the first (1st) day of the first (1st) calendar
month following the Advancement Date, if the Advancement Date is the first (1st)
day of the calendar month), and on the first (1st) day of each calendar month
thereafter (such payment dates being hereinafter referred to as “Monthly Payment
Dates”) through and including                                   [6 months after
the Initial Advancement Date], Maker shall pay to Holder interest only on the
Principal Indebtedness from time to time outstanding, at the Interest Rate, for
the immediately preceding calendar month (the “Monthly Interest Payments”). 
Interest shall be calculated and applied on the basis of a 360-day year
consisting of twelve (12) 30-day months.  The Monthly Interest Payments shall be
applied first to any unpaid costs, expenses and other charges under the Loan (as
hereinafter defined) and then to interest on the Principal Indebtedness at the
Interest Rate.

 

Commencing on                                            [1st day of the
7th month after Initial Advancement Date] (the “Amortization Date”), and on the
first (1st) day of each calendar month thereafter, through and including the
Maturity Date (as hereinafter defined) (each such payment date also referred to
as a “Monthly Payment Date”), Maker shall pay to Holder payments comprised of
(a) interest on the Principal Indebtedness from time to time outstanding, at the
Interest Rate, for the immediately preceding calendar month, together with (b) a
portion of the Principal Indebtedness from time to time outstanding, amortized
on the basis of a thirty (30) year amortization schedule calculated from the
Amortization Date (the “Monthly Debt Service Payments,” and together with the
Monthly Interest Payments, the “Monthly Payments”).  The Monthly Debt Service
Payments shall be applied first to any unpaid costs, expenses and other charges
under the Loan, then to interest on the Principal Indebtedness at the Interest
Rate, with the balance to be applied in reduction of the Principal Indebtedness
remaining unpaid.  The interest component of the Monthly Debt Service Payments
shall be calculated and applied on the basis of a 360-day year consisting of
twelve (12) 30-day months.  In the event of a permitted partial prepayment of
the Principal Indebtedness under the Loan Documents, the amount of the Monthly
Debt Service Payments shall be recalculated to account for changes in the
amortization of the remaining Principal Indebtedness.

 

On February 1, 2018 (the “Maturity Date”), Maker shall pay to Holder the entire
Principal Indebtedness then remaining unpaid, together with accrued and unpaid
interest thereon at the Interest Rate and any other charges due under this Note,
the Portfolio Mortgages (as defined in the Loan Agreement) and any other
documents evidencing, securing or otherwise executed by Borrower (as defined in
the Loan Agreement) in connection with the Indebtedness (as defined in the Loan
Agreement) (as such documents may be amended, modified, supplemented or
replaced, collectively, the “Loan Documents”).  The loan evidenced by the

 

I-2

--------------------------------------------------------------------------------


 

Loan Documents is referred to as the “Loan.”  The period from and including the
date hereof to the Maturity Date is referred to as the “Term.”

 

Notwithstanding anything to the contrary set forth above, if a Monthly Payment
Date in any calendar month is not a “Business Day,” then the Monthly Payment
Date shall be extended until the next succeeding Business Day.  As used herein,
“Business Day” shall have the meaning set forth in the Loan Agreement.

 

2.                                       Prepayment.  Each twelve (12) month
period commencing on the first (1st) Monthly Payment Date is referred to as a
“Loan Year.”  The Loan is closed to prepayment until the commencement of the
third (3rd) Loan Year (the “Closed Period”).  Maker may only prepay the
Principal Indebtedness during the Closed Period upon receipt of the written
consent of the Holder, which consent may be withheld at Holder’s sole
discretion.  Maker may prepay the Principal Indebtedness in full, but not in
part, (i) on any Monthly Payment Date after the Closed Period, or (ii) during
the Closed Period with the Holder’s consent as set forth above, provided that in
each case Maker gives Holder at least thirty (30) days’ prior written notice and
pays, along with all accrued, unpaid interest and all other sums due under any
of the Loan Documents, a prepayment fee (the “Prepayment Fee”) equal to the
greater of:

 

(a)                                  One percent (1%) of the outstanding
Principal Indebtedness, or

 

(b)                                 Yield Maintenance (as defined below).

 

Notwithstanding the foregoing, the Loan may be prepaid at par during the last
six (6) months of the Term.  The Prepayment Fee will be due when the Loan is
prepaid prior to the date (the “Open Date”) that is six (6) months before the
Maturity Date, whether such prepayment is voluntary or results from default,
acceleration or any other cause.

 

“Yield Maintenance” is defined as the sum of Present Values (as defined below)
on the date of prepayment of each Monthly Interest Shortfall (as defined below)
for the remaining Term of the Loan, discounted at the monthly Treasury Yield (as
defined below) plus fifty (50) basis points.

 

The “Monthly Interest Shortfall” is calculated for each Monthly Payment Date
(including the Maturity Date) and is the product of (i) one-twelfth (1/12) of
the positive difference, if any, of (x) the Semi-Annual Equivalent Rate (as
defined below) less (y) the Treasury Yield plus fifty (50) basis points, times
(ii) the outstanding principal balance of the Loan on each Monthly Payment Date
(before application of any principal installment due for that month) for each
full and partial month remaining in the Term.

 

The “Present Value” is then determined by discounting each Monthly Interest
Shortfall at 1/12 the Treasury Yield plus fifty (50) basis points.

 

The “Semi-Annual Equivalent Rate” for this Loan is   .   %.

 

The “Treasury Yield” will be determined by reference to the end of day yields on
U. S. Treasuries reported in the Federal Reserve Statistical Release H.15
(http://www.federalreserve.gov/releases/H15/update/), or in the event the
website is discontinued

 

I-3

--------------------------------------------------------------------------------


 

or otherwise generally unavailable, any comparable electronic rate index that is
readily available and verifiable to Maker, for the fifth (5th) Business Day
prior to the prepayment date.  If the remaining Term is equal to or less than
one (1) year, the Treasury Yield will equal the yield for Treasuries having a
one (1) year maturity date.  If the remaining Term is equal to one of the
reported two (2), five (5), ten (10) or thirty (30) year maturity dates, then
the Treasury Yield will equal the yield for the Treasury with a maturity
equaling the remaining Term.  If the remaining Term is longer than one (1) year
but does not equal one of the reported maturity dates, then the Treasury Yield
will be determined by straight-line interpolation of the yields of the two
Treasuries maturing immediately before and immediately after the expiration of
remaining Term.

 

Maker agrees that the Prepayment Fee does not constitute a penalty.  Maker
agrees that the Prepayment Fee constitutes a negotiated alternative performance
of Maker’s obligations under this Note.  Maker further agrees that the
Prepayment Fee is a reasonable estimate, agreed to between Maker and Payee, of a
fair compensation for the loss that may be sustained by Holder due to prepayment
of the Principal Indebtedness prior to the Maturity Date.  The Prepayment Fee
shall be paid without prejudice to the right of Holder to collect any of the
amounts owing under this Note or the Portfolio Mortgages or otherwise, or to
enforce any of its rights or remedies arising out of an Event of Default (as
defined below).

 

Notwithstanding anything herein to the contrary, (1) to the extent provided in
the Loan Agreement, no Prepayment Fee shall be due in the event of a reduction
of the Principal Indebtedness by application of the proceeds of insurance or a
condemnation proceeding, (2) in connection with the release of one or more Sites
in accordance with the Loan Agreement, Maker has certain rights to prepay the
Principal Indebtedness in part and in connection with any such prepayment only a
pro rata share of the Prepayment Fee shall be required to be paid, all as
further described in the Loan Agreement, and (3) under the terms of the Loan
Agreement, Maker may have other rights to prepay some or all of the Principal
Indebtedness with no or a reduced prepayment fee, in which event the terms of
the Loan Agreement shall control.

 

The prepayment privilege set forth in this Section 2 is personal to Maker and
shall not inure to the benefit of any assignee or transferee.

 

3.                                       Security.  This Note is further
evidenced by, among other things, the Loan Agreement, pursuant to which, inter
alia, Payee has agreed to make, subject to the terms of the Loan Agreement,
(i) an Initial Advance of the Loan to Prime Borrower and one or more of its
Affiliates (collectively, the “Site Borrowers”), (ii) Additional Advances of the
Loan to Prime Borrower and its Affiliates, such that the Initial Advance and all
Additional Advances shall be in the maximum aggregate original principal amount
of SIXTY-FIVE MILLION and NO/100 Dollars ($65,000,000) (the Loan, including the
Initial Advance and all Additional Advances, is also referred to as the
“Portfolio Loan,” and the Maker and the Site Borrowers are collectively referred
to as the “Borrowers”).  This Note is secured by, among other things, (a) the
Portfolio Mortgages (as defined in the Loan Agreement) encumbering certain real
property with the improvements thereon (as more particularly described in the
Loan Agreement, the “Real Property”) and certain personal property situated
thereon (as more particularly described in the Loan Agreement, collectively, the
“Portfolio Properties”), (b) the other collateral described in the other Loan
Documents, and (c) the collateral described in the STAG IV Loan Documents, as
defined in the Loan Agreement (collectively, the “Security”), as limited to the
extent provided in

 

I-4

--------------------------------------------------------------------------------


 

the Loan Agreement.  The terms and provisions of the Loan Agreement are hereby
incorporated herein by reference, including, without limitation, the provisions
of Section 5 thereof regarding usury.  All capitalized terms not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.

 

4.                                       Location and Medium of Payments.  Any
amounts payable under this Note or under the other Loan Documents shall be paid
to Holder by federal funds wire transfer instructions provided by Holder to
Maker from time to time or National Automated Clearing House transfer, or by
such other means as Holder may from time to time hereafter designate to Maker in
writing, in legal tender of the United States of America.

 

5.                                       Acceleration of Maturity.  At the
option of Holder, upon any Event of Default (as defined in the Loan Agreement),
the whole of the Principal Indebtedness then outstanding, together with all
other Indebtedness, together with the Prepayment Fee and other charges due under
any of the Loan Documents, shall immediately become due and payable without
relief from valuation and appraisement laws (“Acceleration of Maturity”).

 

6.                                       Late Charges; Interest Following Event
of Default.  Maker shall be obligated to pay late charges and interest on any
and all sums due hereunder at the Default Rate as and when provided in the Loan
Agreement.  The provision for such late charges and Default Rate interest shall
not be construed to permit Maker to make any payment after its due date, to
obligate Holder to accept any overdue payment, or to limit Holder’s rights and
remedies for Maker’s default under this Note or the other Loan Documents.

 

7.                                       Collection and Enforcement Costs. 
Maker, upon demand, shall pay Holder for all actual out-of-pocket costs and
expenses, including without limitation attorneys’ fees, paid or incurred by
Holder in connection with the collection of any sum due hereunder, or in
connection with the enforcement of any of Holder’s rights or Maker’s obligations
under this Note, the Portfolio Mortgages or any of the other Loan Documents.

 

8.                                       Continuing Liability.  The obligation
of Maker to pay the Principal Indebtedness, interest and all other Indebtedness
due hereunder or under the other Loan Documents shall continue in full force and
effect and in no way be impaired, until the actual payment thereof to Holder,
and in the case of a sale or transfer of all or any part of the Security, or in
the case of any further agreement given to secure the payment of this Note, or
in the case of any agreement or stipulation extending the time or modifying the
terms of payment above recited, Maker shall nevertheless continue to be liable
on this Note, as extended or modified by any such agreement or stipulation,
unless expressly released and discharged in writing by Holder.

 

9.                                       Joint and Several Liability.  If more
than one person, corporation, partnership or other entity shall execute this
Note or any amendment, modification or extension hereof or any substitution or
replacement hereof as Maker, then each person and entity shall be fully liable
for all obligations of Maker hereunder, and such obligations shall be joint and
several.

 

10.                                 No Oral Changes; Waivers.  This Note may not
be changed orally, but only by an agreement in writing signed by the party
against whom enforcement of a change is sought.  The provisions of this Note
shall extend and be applicable to all renewals, amendments, extensions,

 

I-5

--------------------------------------------------------------------------------


 

consolidations, and modifications of the Portfolio Mortgages and/or the other
Loan Documents, and any and all references herein to the Portfolio Mortgages
and/or the Loan Documents shall be deemed to include any such renewals,
amendments, extensions, consolidations, or modifications thereof.

 

Maker and any future endorsers, sureties, and guarantors hereof, jointly and
severally, waive presentment for payment, demand, notice of nonpayment, notice
of dishonor, protest of any dishonor, notice of protest, notice of intent to
accelerate, notice of acceleration, and protest of this Note, and all other
notices in connection with the delivery, acceptance, performance, default
(except notice of default required hereby, if any), or enforcement of the
payment of this Note, and they agree that the liability of each of them shall,
subject to any explicit limits contained herein or in any other Loan Documents,
be unconditional without regard to the liability of any other party and shall
not be in any manner affected by any indulgence, extension of time, renewal,
waiver, or modification granted or consented to by Holder; and Maker and all
future endorsers, sureties and guarantors hereof consent to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Holder with respect to the payment or other provisions of this Note, and to the
release of the collateral, or any part thereof, with or without substitution,
and agree that additional makers, endorsers, guarantors, or sureties may become
parties hereto or to any other Loan Document without notice to them or without
affecting their liability hereunder or under any other Loan Document.

 

Holder shall not by any act of omission or commission be deemed to waive any of
its rights or remedies hereunder unless such waiver be in writing and signed by
Holder, and then only to the extent specifically set forth therein;  a waiver on
one event shall not be construed as continuing or as a bar to or waiver of such
right or remedy on a subsequent event.  The acceptance by Holder of payment
hereunder that is less than payment in full of all amounts due at the time of
such payment shall not without the express written consent of Holder: 
(a) constitute a waiver of the right to exercise any of Holder’s remedies at
that time or at any subsequent time, (b) constitute an accord and satisfaction,
or (c) nullify any prior exercise of any remedy.

 

No failure to cause an Acceleration of Maturity, acceptance of a past due
installment, or any indulgence granted from time to time by Holder shall be
construed (i) as a novation of this Note or as a reinstatement of the
indebtedness evidenced hereby or as a waiver of such right of acceleration or of
the right of Holder thereafter to insist upon strict compliance with the terms
of this Note, or (ii) to prevent the exercise of such right of acceleration or
any other right granted hereunder or by the laws of the Commonwealth of
Massachusetts; and, to the maximum extent permitted by law, Maker hereby
expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.

 

To the maximum extent permitted by law, Maker hereby waives and renounces for
itself, its heirs, successors and assigns, all rights to the benefits of any
statute of limitations and any moratorium laws and any and all present and
future laws which (i) exempt any of the Security or any other real or personal
property or any part of the proceeds of any sale of any such property from
attachment, levy, foreclosure or sale under execution, (ii) provide for any
reinstatement, marshaling, forbearance, valuation, stay of execution, extension
of time for payment,

 

I-6

--------------------------------------------------------------------------------


 

redemption, appraisement or exemption from civil process as to Maker or any of
the Security or any other real or personal property, or (iii) conflict with any
provision of this Note or any other Loan Document.  As used herein, “laws” shall
mean the Constitution and laws of the United States of America and of the
Commonwealth of Massachusetts.

 

11.                                 Bind and Inure.  This Note shall be binding
upon and inure to the benefit of the parties hereto and their respective legal
representatives, heirs, successors and assigns.

 

12.                                 Applicable Law; Severability.  Except as may
be otherwise expressly provided in this Note, in the Portfolio Mortgages or in
any other Loan Document, all claims relating, in any way, to the negotiation
and/or consummation of the Portfolio Loan, Holder’s relationship with Maker in
connection with the Portfolio Loan and/or the performance of any obligation
under this Note or any of the other Loan Documents shall in all respects be
governed, construed, applied and enforced in accordance with the internal laws
of the Commonwealth of Massachusetts (the “State”) without regard to principles
of conflicts of law.  Notwithstanding the foregoing choice of law:

 

(a)                                  the procedures governing the creation,
perfection and priority of the liens pertaining to the Security and the
enforcement by Holder of its rights and remedies under the Portfolio Mortgages
and the other Loan Documents with respect to the Security, including without
limitation, actions for foreclosure, for injunctive relief or for appointment of
a receiver, shall be governed by the laws of the state where the Security is
located; and

 

(b)                                 Holder shall comply with applicable law in
the state where the Security is located to the extent required by the law of
such jurisdiction in connection with the foreclosure of the liens created by the
Portfolio Mortgages and the other Loan Documents with respect to the Security.

 

Nothing contained herein or in any provisions of the other Loan Documents shall
be construed to provide that the substantive law of the state where the Security
is located shall apply to any parties’ rights and obligations under any of the
Loan Documents, which, except as expressly provided above, are and shall
continue to be governed by the substantive law of the State.  In addition, the
fact that portions of the Loan Documents may include provisions drafted to
conform to the law of the state where the Security is located is not intended,
nor shall it be deemed, in any way, to derogate the parties’ choice of law as
set forth or referred to in this Note, the Portfolio Mortgages or in the other
Loan Documents.  The parties further agree that, subject to clauses (a) and
(b) above, Holder may enforce its rights under the Loan Documents, including,
without limitation, its rights to sue Maker or to collect any outstanding
indebtedness in accordance with the State law.

 

Maker hereby consents to personal jurisdiction in any state or federal court
located within the State, as well as to the jurisdiction of all courts from
which an appeal may be taken from the courts within the State, for the purposes
of any suit, action or other proceeding arising out of, or with respect to, any
of the Loan Documents, the negotiation and/or consummation of the Portfolio
Loan, Holder’s relationship with Maker in connection with the Portfolio Loan
and/or the performance of any obligation or the exercise of any remedy under any
of the Loan

 

I-7

--------------------------------------------------------------------------------


 

Documents, and expressly waives any and all objections it may have as to venue
in any of such courts.

 

If any provision of this Note or the application hereof to any person or
circumstance shall, for any reason and to any extent, be determined to be
invalid or unenforceable, neither the remainder of this Note nor the application
of such provision to any other person or circumstance shall be affected thereby,
but rather the same shall be enforced to the greatest extent permitted by law,
except that if such provision relates to the payment of a monetary sum, then
Holder may, at its option, declare the entire Indebtedness due and payable upon
sixty (60) days’ prior written notice to Maker and, provided no Event of Default
is then continuing, without Prepayment Fee.

 

13.                                 Notice.  Any notice, demand, request,
statement or consent made hereunder shall be in writing signed by the party
giving such notice, request, demand, statement or consent, and shall be deemed
to have been properly given when either delivered in accordance with the terms
of the Loan Agreement.

 

14.                                 Nonrecourse.  No direct or indirect owner of
Maker, nor any officer, director, manager, advisor, trustee, employee, agent or
representative of Maker, shall be personally liable for the payment of any
Indebtedness due hereunder or under the other Loan Documents or for the
performance of any obligations of Maker hereunder or under the other Loan
Documents, nor, except as expressly provided below in this Section 14, shall
Maker be personally liable for such obligations.  Except as provided below, no
judgment for the repayment of the Principal Indebtedness or interest thereon
will be enforced against the Maker personally or against any property of the
Maker other than the Security and any other security furnished under the Loan
Documents in any action to foreclose the Portfolio Mortgages or to otherwise
realize upon any security furnished under the Loan Documents or to collect any
amount payable hereunder or under the other Loan Documents.

 

Nothing herein contained, however, shall be construed as prohibiting Holder from
exercising any and all remedies which the Loan Documents permit, including,
without limitation, the right to bring actions or proceedings against Maker and
to enter a judgment against Maker, so long as the exercise of any remedy does
not extend to execution against or recovery out of any property other than the
Security furnished to Holder under any of the Loan Documents.

 

Notwithstanding any of the foregoing:

 

(a)                                  Maker shall be fully and personally liable
for the following acts and omissions to the extent shown below, after any
applicable notice and cure periods (if any) set forth herein or in any
applicable Loan Documents:

 

I-8

--------------------------------------------------------------------------------


 

ACT OR OMISSION:

 

LIABILITY:

 

 

 

(i)                       Maker misappropriates any condemnation or insurance
proceeds attributable to the Real Property,

 

To the extent of such misappropriation;

 

 

 

(ii)                    Maker misappropriates any security deposits or reserves
attributable to the Real Property,

 

To the extent of such misappropriation;

 

 

 

(iii)                 Maker collects rents in advance in violation of any
covenant under the Loan Documents,

 

To the extent of such rents collected in advance;

 

 

 

(iv)                Maker commits any (1) fraud, (2) intentional and material
misrepresentation, (3) grossly negligent misrepresentation, or (4) physical
waste of the Real Property,

 

To the extent of any remedies available at law or in equity;

 

 

 

 

(v)                   Gross revenues from the Real Property are sufficient to
pay any regularly scheduled payment of the indebtedness then due and payable,
operating and maintenance expenses (including real estate taxes) then due and
payable, insurance premiums then due and payable, deposits then required to be
made into a reserve account, or other sums then required to be paid by the Loan
Documents, and Maker fails to make such payments or deposits when due,

 

To the extent of any funds diverted by Maker (or anyone acting on Maker’s
behalf) from such payments or expenses during the period six (6) months prior to
Holder’s notice of acceleration through the date Holder takes title to the Real
Property; and

 

 

 

(vi)                Maker or, to the extent applicable, any tenant under a Lease
that is obligated to maintain insurance pursuant to the terms of such Lease,
fails to maintain the levels, coverages and maximum deductibles of insurance
required under the Loan Documents, to the extent that a casualty or liability
occurs or arises and insurance proceeds would have been available had such
insurance been maintained,

 

In the amount of the loss incurred as the result of such uninsured casualty or
uninsured liability.

 

I-9

--------------------------------------------------------------------------------


 

(b)                                 There shall be no limitation on or prejudice
to the rights of Holder to proceed against any person or entity, including,
without limitation, Maker, or on the exercise of any of Holder’s rights under
any indemnity from Maker to Holder;

 

(c)                                  There shall be no limitation on or
prejudice to the rights of Holder to proceed against any entity or person
whatsoever, including, without limitation, Maker, with respect to the
enforcement of any guarantees of the Principal Indebtedness or other sums due
hereunder or under any of the other Loan Documents or any part thereof, any
master leases, or any similar rights of payment.

 

15.                                 Time of the Essence.  Time is of the essence
in this Note and the other Loan Documents.

 

16.                                 Attorneys’ Fees.  Any reference to “attorney
fees,” “attorney’s fees” or “attorneys’ fees” in this document includes but is
not limited to the fees, charges and costs incurred by Holder through its
retention of outside legal counsel and the reasonably allocated fees, costs and
charges for services rendered by Holder’s in-house counsel.  Any reference to
“attorney fees,” “attorney’s fees” or “attorneys’ fees” shall also include but
not be limited to those attorneys or legal fees, costs and charges incurred by
Holder following an Event of Default in the collection of any Indebtedness (or
any portion thereof), the enforcement of any obligations hereunder or under any
of the Loan Documents, the protection of the Security, the foreclosure of (or
exercise of power under) the Portfolio Mortgages, the sale of the Security, the
defense of actions arising hereunder and the collection, protection or set off
of any claim Holder may have in a proceeding under Title 11, United States
Code.  Attorney’s fees provided for hereunder shall accrue whether or not Holder
has provided notice of an Event of Default or of an intention to exercise its
remedies for such Event of Default.

 

17.                               WAIVER OF TRIAL BY JURY.  MAKER AND HOLDER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY AS TO ANY MATTER ARISING
OUT OF OR CONCERNING THE SUBJECT MATTER OF THIS NOTE.

 

18.                                 Wire Transfer.  Payment by Maker to Holder
of the entire indebtedness evidenced by the Note and the other Loan Documents,
whether by prepayment, at the Maturity Date, by Acceleration of Maturity, or
otherwise, shall be deemed made on a designated Business Day only if such funds
are both sent by a federal wire transfer of immediately available funds and are
received by Holder on such designated Business Day no later than 2:00 p.m. local
time in the state where Holder’s account is located.  Funds not so received
shall continue to bear interest at the applicable rate until payment is received
in compliance with the foregoing.

 

19.                                 Business Purpose.  Maker warrants that the
Portfolio Loan is being made solely to acquire or carry on a business or
commercial enterprise, and Maker is a business or commercial organization. 
Maker further warrants that all of the proceeds of the Portfolio Loan shall be
used for commercial purposes and stipulates that the Portfolio Loan shall be
construed for all purposes as a commercial loan, and is not made for personal,
family, household or agricultural purposes.

 

[SIGNATURES ON NEXT PAGE]

 

I-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has duly executed this Note as a sealed instrument as
of the day and year first above written.

 

WITNESS TO ALL:

 

MAKER:

 

 

 

 

 

 

 

 

PRIME BORROWER:

Name:

 

 

 

 

STAG GI INVESTMENTS HOLDINGS, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title

 

 

 

 

 

 

 

 

                                                   BORROWER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Signatures Continued on Next Page]

 

I-11

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF PORTFOLIO MORTGAGE

 

MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

 

THIS MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (this “Mortgage”) is made
as of the       day of                                 , 20    , by
                                     [INSERT NAME OF NEW SITE BORROWER], a
Delaware limited liability company, having its principal place of business at
c/o STAG Capital Partners, LLC, 99 Chauncy Street, Boston, Massachusetts 02111
(hereinafter referred to as “Mortgagor”), for the benefit of CONNECTICUT GENERAL
LIFE INSURANCE COMPANY, a Connecticut corporation, having its principal place of
business at Wilde Building, A4-CRI, 900 Cottage Grove Road, Hartford,
Connecticut 06152, together with its successors, affiliates, nominees,
subsidiaries, investors, participants or assignees (hereinafter referred to
together as “Mortgagee”).

 

W I T N E S S E T H:

 

WHEREAS, Mortgagee has entered into a Master Loan Agreement with STAG GI
INVESTMENTS HOLDINGS, LLC, a Delaware limited liability company (the “Prime
Borrower”), dated as of October [        ], 2010, as amended by an Omnibus
Amendment and Agreement by and among Prime Borrower, Mortgagor and Mortgagee,
among others, of even date herewith (as amended, modified, substituted or
supplemented from time to time, the “Loan Agreement”), pursuant to which, inter
alia, Mortgagee has agreed, subject to the terms of the Loan Agreement, to make
a mortgage loan to Prime Borrower and Site Borrowers (as defined below) in the
maximum aggregate original principal amount of Sixty-Five Million and No/100
Dollars ($65,000,000) (the “Loan” or the “Portfolio Loan”);

 

WHEREAS, Prime Borrower intends to own all of the membership interests in one or
more special purpose entities (each, a “Site Borrower” and, collectively, the
“Site Borrowers” and, together with the Prime Borrower, collectively and
individually, the “Borrower” or “Borrowers”) created to acquire various parcels
of real property and all improvements thereon and all rights and appurtenances
thereto (each, a “Site” and, collectively, the “Portfolio Properties”);

 

WHEREAS, the Portfolio Loan is evidenced and secured by (i) one or more
promissory notes by Prime Borrowers and one or more Site Borrowers (collectively
and individually referred to as the “Notes” or the “Portfolio Notes,” as the
same may be amended, modified, substituted or supplemented from time to time),
(iii) a mortgage, deed of trust, or indemnity deed of trust, assignment of
leases, rents and contracts, security agreement and fixture filing that
encumbers a Site (one from the applicable Site Borrower for each Site, each a
“Portfolio Mortgage” and collectively the “Portfolio Mortgages,” as the same may
be amended, modified, substituted or supplemented from time to time) and other
items of collateral, and (iv) such other security agreements, loan agreements,
disbursement agreements, supplemental agreements,

 

--------------------------------------------------------------------------------


 

environmental indemnity agreements, guaranties, assignments (both present and
collateral) and other instruments of indebtedness or security, including,
without limitation, those referenced in the Loan Agreement (including the Notes,
the Portfolio Mortgages, the Loan Agreement and this Mortgage, as the same may
be amended, modified, substituted or supplemented from time to time, the “Loan
Documents”) (all of the indebtedness and obligations under the Loan Documents
being herein called, the “Indebtedness”);

 

WHEREAS, pursuant to the terms of the Loan Agreement, Lender will make an
advance of the Loan proceeds to Prime Borrower and Mortgagor, in the original
principal amount of                                         and No/100 Dollars
($                            ) (the “                 Advance”) together with
interest thereon, as evidenced by a Mortgage Note         (“Note     ”) of even
date herewith, by Prime Borrower and Mortgagor payable to the order of Lender
(Note         constituting one of the “Notes” as defined above);

 

WHEREAS, the                                   Advance is secured by, in
addition to the other Loan Documents, this Mortgage;

 

WHEREAS, Mortgagor constitutes a Site Borrower, the                             
Advance constitutes [the Initial Advance/an Additional Advance] (as defined in
the Loan Agreement), Note             constitutes [the Initial Note/a Note], and
this Mortgage constitutes [the Initial Portfolio Mortgage/a Portfolio Mortgage];

 

WHEREAS, Mortgagee made a loan (the “STAG IV Loan”) to Prime Borrower and
certain affiliates of the Prime Borrower (the “STAG IV Site Borrowers”) in the
maximum aggregate original principal amount of Sixty-Three Million and No/100
Dollars ($63,000,000) (together with all other obligations under the STAG IV
Loan, collectively referred to as the “STAG IV Indebtedness”), pursuant to a
Master Loan Agreement dated as of July 9, 2010, by and between Prime Borrower
and Lender, among others (as the same may be amended, modified, substituted or
supplemented from time to time, the “STAG IV Loan Agreement”), and evidenced by
all of the other security agreements, loan agreements, disbursement agreements,
supplemental agreements, environmental indemnity agreements, guaranties,
assignments (both present and collateral) and other instruments of indebtedness
or security related to the STAG IV Loan (including, without limitation, the
STAG IV Loan Agreement, as the same may be amended, modified or supplemented
from time to time, the “STAG IV Loan Documents”).  Pursuant to the Loan
Agreement, Mortgagor agreed that Mortgagor would also be responsible for the
STAG IV Indebtedness and that this Mortgage shall provide additional security
for the payment of the STAG IV Indebtedness; and

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Mortgagor does hereby mortgage, grant with
MORTGAGE COVENANTS, bargain, sell, assign, pledge, transfer and convey unto
Mortgagee and to Mortgagee’s successors and assigns forever, all of the
following described land, improvements, real and personal property, rents and
leases, and all of its estate, right, title and interest therein (hereinafter
collectively called the “Security”):

 

J-2

--------------------------------------------------------------------------------


 

The land described in Exhibit A attached hereto and made a part hereof, situate,
lying and begin in the City/Town of                                           ,
County of                                   , and State/Commonwealth of
                                   (the “Land”);

 

TOGETHER with all buildings and other improvements now or hereafter located on
the Land or any part thereof, including but not limited to, all extensions,
betterments, renewals, renovations, substitutes and replacements of, and all
additions and appurtenances to the Security (the “Improvements”);

 

TOGETHER with all of the right, title and interest of Mortgagor in and to the
land lying in the bed of any street, road, highway or avenue in front of or
adjoining the Land to the center lines thereof;

 

TOGETHER with all easements now or hereafter located on or appurtenant to the
Land and/or the Improvements or under or above the same or any part thereof,
rights-of-way, licenses, permits, approvals, and privileges, belonging or in any
way appertaining to the Land and/or the Improvements including without
limitation (i) any drainage ponds or other like drainage areas not located on
the Land which may be required for water run-off, (ii) any easements necessary
to obtain access from the Land to such drainage areas, or to any other location
to which Mortgagor has a right to drain water or sewage, (iii) any land required
to be maintained as undeveloped land by the zoning rules and regulations
applicable to the Land, (iv) any easements and agreements which are or may be
established to allow satisfactory ingress to, egress from and operation of the
Land and/or the Improvements, and (v) any sanitary sewer, drainage, water and
utility service agreements benefiting the Real Property (as hereinafter defined)
or any part thereof;

 

TOGETHER with any and all awards heretofore made and hereafter to be made by any
governmental, municipal or State (as hereinafter defined) authorities to the
present and all subsequent owners of the Security for the taking of all or any
portion of the Security by power of eminent domain, including, without
limitation, awards for damage to the remainder of the Security and any awards
for any change or changes of grade of streets affecting the Security, which said
awards are hereby assigned to Mortgagee, and Mortgagee, at its option, is hereby
authorized, directed and empowered to collect and receive the proceeds of any
such awards from the authorities making the same and to give proper receipts and
acquittances therefor, and to apply the same toward the payment of the
Indebtedness (as defined in the Loan Agreement) and/or the STAG IV Indebtedness,
notwithstanding the fact that such amount may not then be due and payable; and
Mortgagor hereby covenants and agrees to and with Mortgagee, upon request by
Mortgagee, to make, execute and deliver, at Mortgagor’s expense, any and all
assignments and other instruments sufficient for the purpose of assigning the
aforesaid awards to Mortgagee, free, clear and discharged of any and all
encumbrances of any kind or nature whatsoever (all of the foregoing
Land, Improvements, rights, easements, rights-of-way, licenses, privileges, and
awards, collectively, the “Real Property”);

 

TOGETHER with all proceeds, insurance or otherwise, paid for the damage done to
any of the Security and all proceeds of the conversion, voluntarily or
involuntarily, of any of the Security into cash or liquidated claims;

 

J-3

--------------------------------------------------------------------------------


 

TOGETHER with all fixtures, machinery, equipment, goods, and every other article
of personal property, tangible and intangible, now or hereafter attached to or
used in connection with the Real Property, or placed on any part thereof and
whether or not attached thereto, appertaining or adapted to the use, management,
operation or improvement of the Real Property, insofar as the same and any
reversionary right thereto may now or hereafter be owned or acquired by
Mortgagor, including, without limitation:  all partitions; screens; awnings;
shades; blinds; floor coverings; hall and lobby equipment; heating, lighting,
plumbing, ventilating, refrigerating, incinerating, elevator, escalator, air
conditioning and communication plants or systems with appurtenant fixtures;
vacuum cleaning systems; call systems; sprinkler systems and other fire
prevention and extinguishing apparatus and materials; all equipment, manual,
mechanical and motorized, for the construction, maintenance, repair and cleaning
of, and removal of snow from, parking areas, walks, underground ways, truck
ways, driveways, common areas, roadways, highways and streets; all equipment,
manual, mechanical and motorized, for the transportation of customers or
employees to and from the store facilities on the Real Property; all telephone,
computer and other electronic equipment and appurtenances thereto, including
software; and all other machinery, pipes, poles, appliances, equipment, wiring,
fittings, panels and fixtures; and any proceeds therefrom, any replacements
thereof or additions or accessions thereto; and all building materials, supplies
and other property delivered to the Real Property for incorporation into the
Improvements thereon, all of which are declared to be a part of the realty and
covered by the lien hereof, but said lien shall not cover any fixture,
machinery, equipment or article of personal property which is owned by a lessee
and not required for the operation or maintenance of the Real Property, provided
said fixture, machinery, equipment or article of personal property is not
permanently affixed to the realty and may be removed without material damage
thereto and is not a replacement of any item which shall have been subject to
the lien hereof; but said lien shall include any other fixture, machinery,
equipment or article of personal property so incorporated into the Improvements
so as to constitute realty under applicable law, whether or not owned by the
Mortgagor;

 

TOGETHER with all of Mortgagor’s books of account and records relating to the
Security, including all computerized or electronic books and records;

 

TOGETHER with all contracts for sale, leases in the nature of sales and all
leases and subleases of the Real Property, or any portion thereof, now and
hereafter entered into and all right, title and interest of Mortgagor
thereunder, including, without limitation, cash or securities deposited
thereunder to secure performance by the lessees or contract purchasers; all
rents, royalties, issues and profits; all proceeds and revenue arising from or
out of the Real Property or any part thereof; all licenses, permits, franchises,
governmental approvals and all sanitary sewer, drainage, water and utility
service agreements benefiting the Real Property or any part thereof, together
with all accounts, accounts receivable, credit card receipts, contract rights,
reserve accounts required to be established hereunder, general intangibles,
documents, instruments and chattel paper, and proceeds of any of the foregoing
arising from or in connection with the Real Property, including all books and
records in connection therewith; and all rights of Mortgagor under any leases,
covenants, agreements, easements, restrictions or declarations recorded with
respect to, or as an appurtenance to, the Real Property or any part thereof (all
of the tangible and intangible personal property described in this and the
previous paragraphs, and Mortgagor’s

 

J-4

--------------------------------------------------------------------------------


 

interest, as lessee, under any lease of property included within the description
of the tangible and intangible personal property described above, collectively,
the “Personal Property”);

 

TOGETHER with all of the right, title and interest of Mortgagor in and to all
and singular the tenements, hereditaments and appurtenances belonging to or in
any way pertaining to the Security; all the estate, right, title and claim
whatsoever of Mortgagor, either in law or in equity, in and to the Security; and
any and all other, further or additional title, estate, interest or right which
may at any time be acquired by Mortgagor in or to the Security, and if Mortgagor
shall at any time acquire any further estate or interest in or to the Security,
the lien of this Mortgage shall attach, extend to, cover and be a lien upon such
further estate or interest automatically without further instrument or
instruments, and Mortgagor, upon request of Mortgagee, shall execute such
instrument or instruments as shall reasonably be requested by Mortgagee to
confirm such lien, and Mortgagor hereby irrevocably appoints Mortgagee as
Mortgagor’s attorney-in-fact (which appointment is coupled with an interest) to
execute all such instruments if Mortgagor shall fail to do so within ten
(10) days after demand;

 

TO HAVE AND TO HOLD the Security, and each and every part thereof, unto
Mortgagee and its successors and assigns forever, for the purposes and uses
herein set forth.

 

THIS MORTGAGE IS GRANTED TO SECURE THE INDEBTEDNESS AND THE STAG IV INDEBTEDNESS
AS PROVIDED IN THE LOAN AGREEMENT, AND THE STAG IV LOAN AGREEMENT, AS THE
INDEBTEDNESS AND THE STAG IV INDEBTEDNESS MAY BE ALLOCATED AND RE-ALLOCATED
AMONG THE BORROWERS, ALL AS MORE PARTICULARLY PROVIDED IN THE LOAN AGREEMENT.

 

AND, Mortgagor hereby further covenants, agrees and warrants as follows:

 

1.                                       Payment of Indebtedness.  Mortgagor and
each Borrower (except as otherwise provided in the Loan Agreement) will pay the
Indebtedness in accordance with the provisions of the Notes and the Loan
Agreement and all prepayment charges, late charges and fees required thereunder,
and all extensions, renewals, modifications, amendments and replacements
thereof, and will keep and perform all of the covenants, promises and
agreements, and pay all sums provided in (i) each of the Notes or any other
promissory note or notes at any time hereafter issued to evidence the
Indebtedness, (ii) the Portfolio Mortgages, (iii) the Loan Agreement, and
(iv) any and all other Loan Documents, all in the manner herein or therein set
forth.

 

2.                                       Covenants of Title.  Mortgagor has
good, clear record and marketable title to the entire Real Property in fee
simple; has absolute unencumbered title to the Personal Property; and has good
right and full power to sell, mortgage and convey the same; the Security is free
and clear of easements, restrictions, liens, leases and encumbrances, in each
case except those easements, restrictions, liens, leases and encumbrances listed
on Schedule B of the policy or policies of title insurance delivered to
Mortgagee as of the recordation of this Mortgage (the “Permitted Encumbrances”),
to which this Mortgage is expressly subject, or which may hereafter be created
in accordance with the terms hereof; and Mortgagor will warrant and defend title
to the Security against all claims and demands whatsoever except the Permitted
Encumbrances.  Mortgagee shall have the right, at its option and at such time or
times as it, in its sole discretion,

 

J-5

--------------------------------------------------------------------------------


 

shall deem necessary, to take whatever action it may deem necessary to defend or
uphold the lien of this Mortgage and, subject to the notice and cure rights set
forth herein and in the other Loan Documents, to enforce any of the rights of
Mortgagee hereunder or any obligation secured hereby, including without
limitation, the right to institute appropriate legal proceedings for such
purposes.

 

3.                                       Loan Agreement.  The terms of the Loan
Agreement are hereby incorporated herein by reference.  All capitalized terms
not otherwise defined herein shall have the meanings ascribed to such terms in
the Loan Agreement.  Mortgagor agrees to pay and perform all obligations and
covenants set forth in the Loan Agreement as if fully set forth herein.  This
Mortgage also secures Mortgagor’s obligations under the Loan Agreement, to the
extent provided therein.

 

4.                                       Independence of Security.  Mortgagor
shall not by act or omission permit any building or other improvement on any
premises not subject to the lien of this Mortgage to rely on the Security or any
part thereof or any interest therein to fulfill any municipal or governmental
requirement, and Mortgagor hereby assigns to Mortgagee any and all rights to
give consent for all or any portion of the Security or any interest therein to
be so used.  Similarly, no part of the Security shall rely on any premises not
subject to the lien of this Mortgage or any interest therein to fulfill any
governmental or municipal requirement.  Mortgagor shall not by act or omission
impair the integrity of the Real Property as one or more zoning lots that are
separate and apart from any premises not subject to the lien of this Mortgage,
and as one or more complete tax parcels, separate and apart from all other
premises.  Any act or omission by Mortgagor which would result in a violation of
any of the provisions of this Section shall be void.

 

5.                                       No Transfer.  Except as otherwise set
forth in the Loan Agreement, Mortgagor shall not transfer, sell or assign the
Security, any interest in the Security, or any controlling interest in Mortgagor
or any controlling interest in an entity that owns or controls Mortgagor.  For
purposes of this Section, the terms “control” and “controlling” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of Mortgagor, whether through the
ownership of voting securities, by contract or otherwise.

 

6.                                       No Other Liens.  Mortgagor shall not
consent, agree to, or permit any mortgage, lien or security interest, upon or
affecting the Security or any part thereof except as granted or permitted in
this Mortgage and any other lien or security interest granted to Mortgagee, and
shall not pledge or otherwise encumber all or any of the interests in Mortgagor,
as security for any financings.

 

Mortgagor will promptly pay and discharge any and all amounts which are now or
hereafter become liens against the Security whether or not superior to the lien
hereof or to any assignment of rents and leases given to Mortgagee.

 

The covenants of this Section shall survive any foreclosure and sale of the
Security and any conveyance thereof by deed in lieu of foreclosure with respect
to any such liens in existence as of the date of transfer of title.

 

J-6

--------------------------------------------------------------------------------


 

7.                                       Assignment of Rents and Leases. 
Subject to the limited license granted by Mortgagor in the Assignment of Rents
and Leases (defined below), Mortgagor hereby presently, irrevocably, absolutely
and unconditionally transfers, assigns and sets over unto Mortgagee all of its
right, title and interest in and to all present and future leases, subleases,
license agreements, concession agreements, lease termination agreements and
other occupancy agreements of any nature, oral or written, of all or any portion
of the Real Property, together with all modifications, supplements, extensions,
renewals and replacements thereof now existing or hereafter made (each a “Lease”
and collectively, the “Leases”), and also together with the rights to sue for,
collect and receive all rents, prepaid rents, additional rents, royalties,
security deposits, damages payable upon default by tenant, or other sums in any
of the Leases provided to be paid to the landlord thereunder, profits, income,
license fees, concession fees, lease termination fees and issues of the Security
(collectively, “Rents”), to be applied by Mortgagee in payment of the
Indebtedness and/or the STAG IV Indebtedness and also together with the rights
of Mortgagor to receive, hold and apply all bonds and security in all of the
Leases provided to be furnished to the landlord thereunder, and also together
with any and all guaranties of the obligations of the tenants thereunder and the
rights of Mortgagor to enforce any and all of the agreements, terms, covenants
and conditions in all of the Leases provided and to give notices thereunder. 
Mortgagee may receive and collect the Rents, personally or through a receiver,
upon the occurrence of an Event of Default.  Mortgagor agrees to consent to a
receiver if this is believed necessary or desirable by Mortgagee to enforce its
rights under this Section.

 

Mortgagor shall not otherwise assign or pledge, or contract, expressly or by
implication, to assign or pledge, any Lease or the rights to sue for, collect
and receive any Rents, or the rights to receive, hold and apply any bonds and
security in any of the Leases provided to be furnished to the landlord
thereunder, or the rights to enforce any of the agreements, terms, covenants or
conditions of the Leases or to give notices thereunder, unless in each instance
the written consent thereto of Mortgagee be first obtained.

 

Nothing in this Mortgage shall be construed to obligate Mortgagee, expressly or
by implication, to perform any of the covenants of Mortgagor as landlord under
any of the Leases hereinabove assigned or to pay any sum of money or damages
therein provided to be paid by the landlord.

 

If Mortgagee shall from time to time suffer or permit Mortgagor to sue for,
collect or receive any Rents, or to receive, hold or apply any bonds or security
under the Leases, or to enforce any of the agreements, terms, covenants or
conditions thereunder or to give notices thereunder, neither such sufferance nor
permission shall constitute a waiver or relinquishment by Mortgagee of the
rights hereunder and hereby assigned to Mortgagee with respect to any subsequent
Rents or with respect to any subsequent receipt, holding or application of bonds
or security or any subsequent enforcement of such agreements, terms, covenants
or conditions or any subsequent notices.

 

Reference is made to that certain Assignment of Rents and Leases, executed by
Mortgagor in favor of Mortgagee, of even date and record herewith (the
“Assignment of Rents and Leases”).  To the extent not provided herein, the terms
and provisions of the Assignment of

 

J-7

--------------------------------------------------------------------------------


 

Rents and Leases are by this reference incorporated herein as though fully set
forth herein.  This Mortgage also secures Mortgagor’s obligations under the
Assignment of Rents and Leases.

 

8.                                       Future Leases.  Except as otherwise set
forth in the Loan Agreement, Mortgagor will not hereafter make any Lease to any
tenant, or amend, modify, terminate, renew or extend any Lease (other than a
renewal, extension or expansion to which a tenant is entitled under the terms of
an existing Lease or contained in a Lease that is subsequently approved by
Mortgagee), affecting the Security unless Mortgagee shall first consent in
writing to the terms of the Lease and the form of the Lease.  Except as
otherwise set forth in the Loan Agreement, all Leases and subleases and any
amendments, modifications, replacements, extensions, renewals or terminations
thereof executed after the date hereof must be submitted to Mortgagee for prior
written approval.  Notwithstanding the foregoing, (i) Mortgagee’s consent to the
above matters shall be required only to the extent provided for in the Loan
Agreement, and (ii) whenever such consent is required, the standards and
procedures for the giving (or deemed giving) or withholding of such consent
shall be as set forth in the Loan Agreement.

 

Mortgagor shall promptly deliver to Mortgagee a fully-executed copy (certified
by Mortgagor to be true, complete and correct) of each approved Lease, together
with a Lease estoppel certificate and subordination, non-disturbance and
attornment agreement (an “SNDA”), each in form reasonably acceptable to
Mortgagee.

 

All Leases must be subordinate to the lien of this Mortgage unless Mortgagee
otherwise specifies.  Unless otherwise approved by Mortgagee, each Lease must
contain a provision that, upon notice to tenant by Mortgagee, the Lease shall
become superior, in whole or in part, to the lien of the Mortgage.  Without
limiting the foregoing, Mortgagee hereby reserves the right to subordinate this
Mortgage to any Lease subsequently made by recording with the
                                 [INSERT RECORDING OFFICE] in which this
Mortgage is recorded, a declaration to that effect, executed by Mortgagee, which
declaration once so recorded shall be binding upon the tenant under such Lease
and such tenant’s successors and assigns.

 

Mortgagor will from time to time upon reasonable demand of Mortgagee, confirm in
writing the assignment to Mortgagee of any or all Leases of the Land and space
in the Improvements, and such written confirmation shall be in such form as
Mortgagee shall reasonably require and as shall be necessary to make the same
recordable.

 

Nothing in this Mortgage shall be construed to obligate Mortgagee, expressly or
by implication, to perform any of the covenants of Mortgagor as landlord under
any of the Leases hereinabove assigned or to pay any sum of money or damages
therein provided to be paid by the landlord.

 

9.                                       Mortgagor’s Obligations as Landlord. 
(a) Mortgagor shall, at Mortgagor’s cost and expense, promptly and fully perform
in all material respects each and every covenant, condition, promise and
obligation on the part of the landlord to be performed pursuant to the terms of
each and every Lease or letting, written or oral, now or hereafter made with
respect to the Security or any part or parts thereof, and shall not suffer or
permit there to exist any default

 

J-8

--------------------------------------------------------------------------------


 

in such performance on the part of such landlord or permit any event to occur
which would give the tenant under any such Lease the right to terminate the same
or to offset Rent.

 

(b)                               Mortgagor shall give Mortgagee prompt notice
of any default under any Lease upon Mortgagor becoming aware of such matter, and
immediate notice of the receipt by Mortgagor of any notice of default from the
tenant or its successors or assigns under a Lease, and Mortgagor shall furnish
to Mortgagee promptly any and all information which Mortgagee may reasonably
request concerning the performance and observance of all covenants, agreements
and conditions contained in the Leases by the landlord thereunder to be kept,
observed and performed and concerning the compliance with all terms and
conditions of the Leases.  Mortgagor hereby authorizes Mortgagee and its
representatives to make reasonable investigations and examinations concerning
such performance, observance and compliance, and Mortgagor, upon reasonable
request, shall promptly deposit with Mortgagee any and all documentary evidence
relating to such performance, observance and compliance and copies of any and
all notices, communications, plans, specifications or other instruments or
documents received or given by Mortgagor in any way relating to or affecting the
Leases which may concern or affect the estate of the landlord or the tenant in
or under the Leases or in the premises thereby demised.

 

(c)                                In the event of any failure by Mortgagor to
keep, observe or perform any covenant, agreement or condition contained in the
Leases or to comply with the terms and conditions of the Leases, any
performance, observance or compliance by Mortgagee pursuant to this Mortgage on
behalf of Mortgagor shall not remove or waive, as between Mortgagor and
Mortgagee the corresponding Event of Default under the terms of this Mortgage.

 

10.                                 Leases; Foreclosure.  Any proceedings or
other steps taken by Mortgagee to foreclose this Mortgage, or otherwise to
protect the interests of Mortgagee hereunder, shall not operate to terminate the
rights of any present or future tenant of space in the Improvements,
notwithstanding that said rights may be subject and subordinate to the lien of
this Mortgage, unless Mortgagee specifically elects otherwise in the case of any
particular tenant.  The failure to make any such tenant a defendant in any such
foreclosure proceeding and to foreclose such tenant’s rights will not be
asserted by Mortgagor or any other defendant in such foreclosure proceeding as a
defense to any proceeding instituted by Mortgagee to foreclose this Mortgage or
otherwise protect the interests of Mortgagee hereunder.

 

11.                                 Events of Default.  Each of the following
shall constitute an “Event of Default” hereunder and shall entitle the Mortgagee
to exercise its remedies hereunder and under any of the other Loan Documents
and/or under any STAG IV Loan Document or as otherwise provided by law:

 

(a)                                  An Event of Default occurs under the Loan
Agreement;

 

(b)                                 An Event of Default occurs under any other
Loan Document or under any STAG IV Loan Document, including, without limitation,
any other Portfolio Mortgage;

 

J-9

--------------------------------------------------------------------------------


 

(c)                                  Breach of the provisions of Section 5 or 6
of this Mortgage; provided, however, that if such breach was the result of an
involuntary transfer or lien, such breach shall constitute an Event of Default
only if such breach remains uncured for more than thirty (30) days following
notice from Mortgagee to Mortgagor with respect thereto.

 

12.                                 Remedies Upon Default.  Immediately upon the
occurrence of any Event of Default, Mortgagee shall have the option, in addition
to and not in lieu of or substitution for all other rights and remedies provided
in this Mortgage, any other Loan Document and/or any STAG IV Loan Document or
provided by law or in equity, and is hereby authorized and empowered by
Mortgagor, to do any or all of the following, to the extent permitted by
applicable law:

 

(a)                                                  Declare without notice the
entire unpaid amount of the Indebtedness and the STAG IV Indebtedness
immediately due and payable and, at Mortgagee’s option, (i) to bring suit
therefor, or (ii) to bring suit for any delinquent payment of or upon the
Indebtedness and/or the STAG IV Indebtedness, or (iii) to take any and all steps
and institute any and all other proceedings in law or in equity that Mortgagee
deems necessary to enforce payment of the Indebtedness and the STAG IV
Indebtedness and performance of other obligations secured hereunder and to
protect the lien of this Mortgage.

 

(b)                                                 Commence foreclosure
proceedings against the Security, in a single parcel or in several parcels,
through judicial proceedings, by advertisement or as otherwise provided by law,
at the option of Mortgagee, pursuant to the statutes in such case made and
provided, and to sell the Security or to cause the same to be sold at public
sale, and to convey the same to the purchaser, in accordance with said statutes
in a single parcel or in several parcels at the option of Mortgagee.

 

(c)                                                  Proceed against the
Personal Property in accordance with Mortgagee’s rights and remedies with
respect to the Personal Property including the right to sell the Personal
Property together with the Real Property separately and without regard to the
remainder of the Security in accordance with Mortgagee’s rights and remedies
provided by the                                          [INSERT STATE] Uniform
Commercial Code as well as other rights and remedies available at law or in
equity.

 

(d)                                                 Cause to be brought down to
date a title examination and tax histories of the Security, procure title
insurance or title reports or, if necessary, procure new abstracts and tax
histories.

 

(e)                                                  Procure an updated or
entirely new environmental audit of the Security including building, soil,
ground water and subsurface investigations; have the Improvements inspected by
an engineer or other qualified inspector and procure a building inspection
report; procure an MAI or other appraisal of the Security or any portion
thereof; enter upon the Security at any time and from time to time to accomplish
the foregoing and to show the Security to potential purchasers and potential

 

J-10

--------------------------------------------------------------------------------


 

bidders at foreclosure sale; make available to potential purchasers and
potential bidders all information obtained pursuant to the foregoing and any
other information in the possession of Mortgagee regarding the Security.

 

(f)                                                    Either by itself or by
its agent to be appointed by it for that purpose or by a receiver appointed by a
court of competent jurisdiction, as a matter of strict right, without notice and
without regard to the adequacy or value of any security for the Indebtedness and
the STAG IV Indebtedness or the solvency of any party bound for its payment, to
take possession of and to operate the Security, Mortgagor hereby waiving any
right Mortgagor might have to object to or oppose any such possession, and
whether or not Mortgagee has taken possession of the Security, to collect and
apply the Rents, including those past due and unpaid, after payment of all
necessary charges and expenses, in reduction of the Indebtedness and the STAG IV
Indebtedness.  The receiver shall have all of the rights and powers permitted
under the laws of the State/Commonwealth of
                                        [INSERT STATE].  Except for damage
caused by Mortgagee’s willful misconduct, Mortgagor hereby waives any claim
Mortgagor may have against Mortgagee for mismanagement of the Security during
Mortgagee’s operation of the Security under this subparagraph or as mortgagee in
actual possession under applicable statutes.

 

(g)                                                 Mortgagee may, at its
option, without waiving any Event of Default, pay, perform or observe the same,
and all payments made or costs or expenses incurred by Mortgagee in connection
therewith shall be secured hereby and shall be, without demand, immediately
repaid by Mortgagor to Mortgagee with interest thereon at the Default Rate
hereunder.  Mortgagee shall be the sole judge of the necessity for any such
actions and of the amounts to be paid.  Mortgagee is hereby empowered to enter
and to authorize others to enter upon the Security or any part thereof for the
purpose of performing or observing any such defaulted term, covenant or
condition without thereby becoming liable to Mortgagor or any person in
possession holding under Mortgagor.

 

(h)                                                 Apply against the
Indebtedness and/or the STAG IV Indebtedness in such order as Mortgagee shall
determine any funds held for the benefit of Mortgagor in escrow by Mortgagee or
by any third-party escrow agent under any of the Loan Documents, including
without limitation, any funds held under the Tax Escrow Agreement and/or the
General Reserve Escrow Agreement (as each are defined in the Loan Agreement).

 

(i)                                                     Upon any foreclosure
sale, Mortgagee may bid for and purchase the Security and shall be entitled to
apply all or any part of the Indebtedness and/or the STAG IV Indebtedness as a
credit to the purchase price.  In the event of any sale of the Security by
foreclosure, through judicial proceedings, by advertisement or otherwise, the
proceeds of any such sale which are applied in accordance with this Mortgage
shall be applied in the following order to:  (i) all expenses incurred for the
collection of the Indebtedness and the STAG IV Indebtedness and the foreclosure
of this Mortgage, including reasonable attorneys’ fees, or such attorneys’ fees
as are permitted by law; (ii) all sums expended or incurred by Mortgagee
directly or indirectly in carrying out the terms, covenants and agreements of
the Notes evidencing the Indebtedness, and/or the STAG IV Indebtedness, of this
Mortgage, any other Loan Documents and/or the STAG IV Loan Documents, together
with interest thereon as therein provided; (iii) all late payment charges,
prepayment fees, advances and other amounts due under any of the Loan Documents
and the STAG IV Loan Documents; (iv) all accrued and unpaid interest upon the

 

J-11

--------------------------------------------------------------------------------


 

Indebtedness; (v) the unpaid principal amount of the Indebtedness and the STAG
IV Indebtedness; and (vi) the surplus, if any, to the person or persons legally
entitled thereto.

 

Mortgagor will pay to Mortgagee upon demand all costs and expenses incurred by
Mortgagee in the exercise of Mortgagee’s rights and remedies under this
Mortgage, the other Loan Documents and the STAG IV Loan Documents for collection
of the Indebtedness and the STAG IV Indebtedness, foreclosure on the Security or
otherwise, including without limitation title insurance fees and premiums,
environmental consultant’s charges and appraisal, engineering and inspection
fees, receiver’s fees, costs and agent’s compensation, auctioneer’s fees and
foreclosure sale advertising costs, any deed excise tax stamps required to be
affixed to the foreclosure deed and court filing fees, together with attorneys’
fees and costs which shall include without limitation all attorneys’ fees and
costs incurred in connection with (A) the exercise of Mortgagee’s rights and
remedies as aforesaid, (B) any negotiations, other services and advice rendered
regarding restructuring of the Indebtedness and/or the STAG IV Indebtedness
prior to any foreclosure sale, whether or not any such restructuring is actually
accomplished, and (C) any petition filed by or against Mortgagor under Title 11
of the Bankruptcy Code.  Any such amounts incurred by Mortgagee shall be secured
hereby and shall be immediately repaid by Mortgagor to Mortgagee upon demand
with interest thereon at the Default Rate.

 

To the maximum extent permitted under applicable law, Mortgagor hereby waives
any right Mortgagor may have to interfere with any foreclosure auction sale held
upon the Security and agrees that after such sale, Mortgagor will have no right
to possess or remain upon the Security, Mortgagor acknowledging Mortgagor’s
status as a trespasser in such circumstances.

 

In the event of any acceleration of the Indebtedness and/or the STAG IV
Indebtedness pursuant to the first paragraph of this Section, Mortgagor shall
pay to Mortgagee together with the principal indebtedness and interest thereon,
an amount equal to the Prepayment Fee provided for in the Notes and any
promissory notes evidencing the STAG IV Indebtedness and such fee shall be
included as part of the Indebtedness.

 

Failure to exercise any option to accelerate in the event of a default or other
circumstance permitting the exercise of such option, shall not constitute a
waiver of the default or of the right to exercise such option at a later time,
or a waiver of the right to exercise such option in the event of any other
default or circumstance specified above.

 

13.                                 Waiver of Statutory Rights.  Mortgagor
agrees, to the full extent permitted by law, that in an Event of Default on the
part of Mortgagor hereunder, neither Mortgagor nor anyone claiming through or
under Mortgagor will set up, claim, or seek to take advantage of any moratorium,
reinstatement, forbearance, appraisement, valuation, stay, homestead, extension,
exemption or redemption laws now or hereafter in force, in order to prevent or
hinder the enforcement or foreclosure of this Mortgage, or the sale of the
Security or the delivery of possession thereof immediately after such sale to
the purchaser at such sale, and Mortgagor, for itself and all who may at any
time claim through or under it, hereby waives to the full extent that it may
lawfully do so, the benefit of all such laws, and any and all rights to have the
assets subject to the security interest of this Mortgage marshaled upon any
foreclosure or sale under the power granted herein.

 

J-12

--------------------------------------------------------------------------------


 

14.                                 Security Interest.  This Mortgage shall, as
to any equipment and other Personal Property covered hereby, be deemed to
constitute a security agreement, and Mortgagor, as debtor, hereby grants to
Mortgagee, as secured party, a security interest therein pursuant to the
                               [INSERT STATE] Uniform Commercial Code (the
“UCC”).  Mortgagor agrees, upon reasonable request of Mortgagee, to furnish an
inventory of Personal Property owned by Mortgagor and subject to this Mortgage
and, upon request by Mortgagee, to execute any supplements to this Mortgage, any
separate security agreement and any financing statements and continuation
statements in order to include specifically said inventory of Personal Property
or otherwise to perfect the security interest granted hereby, provided that the
same are consistent with and do not materially increase the obligations of
Mortgagor under the Loan Documents.  Upon any Event of Default, Mortgagee shall
have all of the rights and remedies provided in the UCC or otherwise provided by
law or by this Mortgage, including but not limited to the right to require
Mortgagor to assemble such Personal Property and make it available to Mortgagee
at a place to be designated by Mortgagee which is reasonably convenient to both
parties, the right to take possession of such Personal Property with or without
demand and with or without process of law and the right to sell and dispose of
the same and distribute the proceeds according to law.  The parties hereto agree
that any requirement of reasonable notice shall be met if Mortgagee sends such
notice to Mortgagor at least five (5) days prior to the date of sale,
disposition or other event giving rise to the required notice, and that the
proceeds of any disposition of any such Personal Property may be applied by
Mortgagee first to the reasonable expenses in connection therewith, including
reasonable attorneys’ fees and legal expenses incurred, and then to payment of
the Indebtedness and/or the STAG IV Indebtedness in such order as the Mortgagee
in its sole discretion shall determine.  With respect to the Personal Property
that has become so attached to the Real Property that an interest therein arises
under the real property law of the State of                               
[INSERT STATE], this Mortgage shall also constitute a financing statement and a
fixture filing under the UCC.

 

15.                                 Right of Entry.  Mortgagee and Mortgagee’s
representatives may at all reasonable times and upon reasonable prior notice to
Mortgagor enter upon the Security and inspect the same, or cause it to be
inspected by agents, employees or independent contractors of Mortgagee, and show
the same to others, provided that (a) Mortgagee shall not be obligated to make
any such entry or inspection, (b) any entry, inspection or other activities
shall be subject to the rights of tenants under Leases and shall not
unreasonably interfere with any activities of any tenant at the Real Property,
and (c) upon any Event of Default, Mortgagee and Mortgagee’s representatives may
make such entry and carry on such activities at all times and without notice to
Mortgagor, but subject to the rights of any tenant of the Real Property.

 

16.                                 Rights Cumulative.  Each right and remedy of
Mortgagee under this Mortgage, the Notes, any other Loan Documents and the STAG
IV Loan Documents shall be in addition to every other right and remedy of
Mortgagee and such rights and remedies may be enforced separately or in any
combination.

 

17.                                 Subrogation.  To the extent that proceeds of
the Indebtedness and/or the STAG IV Indebtedness are used to pay any outstanding
lien, charge or encumbrance affecting the Security, such proceeds have been
advanced by Mortgagee at Mortgagor’s request, and Mortgagee shall be subrogated
to all rights, interest and liens owned or held by any owner or holder of such
outstanding liens, charges and encumbrances, irrespective of whether such liens,
charges or

 

J-13

--------------------------------------------------------------------------------


 

encumbrances are released of record; provided, however, that the terms and
provisions hereof shall govern the rights and remedies of Mortgagee and shall
supersede the terms, provisions, rights, and remedies under the lien or liens to
which Mortgagee is subrogated hereunder.

 

18.                                 No Waiver.  Any failure by Mortgagee to
insist upon the strict performance by Mortgagor of any of the terms and
provisions hereof shall not be deemed to be a waiver of any of the terms and
provisions hereof, and Mortgagee, notwithstanding any such failure, shall have
the right thereafter to insist upon the strict performance by Mortgagor of any
and all of the terms and provisions hereof to be performed by Mortgagor.

 

19.                                 Mortgage Extension.  The lien hereof shall
remain in full force and effect during any postponement or extension of the time
of payment of the Indebtedness, or of any part thereof, and any number of
extensions or modifications hereof, or any additional notes taken by Mortgagee,
shall not affect the lien hereof or the liability of Mortgagor or of any
subsequent obligor to pay the Indebtedness unless and until such lien or
liability be expressly released in writing by Mortgagee.

 

20.                                 Indemnification.  Mortgagor shall indemnify
and hold Mortgagee harmless from and against all obligations, liabilities,
losses, costs, expenses, fines, penalties or damages (including attorneys’ fees)
which Mortgagee may incur by reason of this Mortgage or with regard to the
Security prior to the exercise of any remedies under this Mortgage; provided,
however, that such indemnity shall not apply to (i) any liabilities, losses,
costs, expenses, fines, penalties or damages arising on account of the gross
negligence or willful misconduct of Mortgagee, or (ii) any income or franchise
taxes imposed on Mortgagee.  Mortgagor shall defend Mortgagee against any claim
or litigation involving Mortgagee for the same, and should Mortgagee incur such
obligation, liability, loss, cost, expense, fine, penalty or damage, then
Mortgagor shall reimburse Mortgagee upon demand.  Any amount owed Mortgagee
under this provision shall bear interest at the Default Rate and shall be
secured hereby.

 

21.                                 Nonrecourse.  The provisions set forth in
Section 14 of the Notes are hereby incorporated herein by reference, mutatis
mutandis, and shall be applicable to this Mortgage as if set forth in full
herein.

 

22.                                 Attorneys’ Fees.  Any reference to “attorney
fees”, “attorneys’ fees”, or “attorney’s fees” in this document includes but is
not limited to the fees, charges and costs incurred by Mortgagee through its
retention of outside legal counsel and the reasonably allocated fees, costs and
charges for services rendered by Mortgagee’s in-house counsel.  Any reference to
“attorney fees”, “attorneys’ fees”, or “attorney’s fees” shall also include but
not be limited to those attorneys or legal fees, costs and charges incurred by
Mortgagee following an Event of Default in the collection of the Indebtedness
(or any portion thereof) or the STAG IV Indebtedness (or any portion thereof),
the enforcement of any obligations hereunder or under any of the Loan Documents
or the STAG IV Loan Documents, the protection of the Security, the foreclosure
of (or exercise of power under) this Mortgage, the sale of the Security, the
defense of actions arising hereunder and the collection, protection or set off
of any claim the Mortgagee may have in a proceeding under Title 11 of the
Bankruptcy Code.  Attorneys fees provided for hereunder shall accrue whether or
not Mortgagee has provided notice of an Event of Default or of an intention to
exercise its remedies for such Event of Default.

 

J-14

--------------------------------------------------------------------------------


 

23.                                 Administrative Fees.  Mortgagee shall have
the right to charge administrative fees during the term of the Notes as
Mortgagee may determine, in its sole reasonable discretion, in connection with
any servicing requests made by Mortgagor requiring Mortgagee’s evaluation,
preparation and processing of any such requests.  Administrative fees shall not
be charged for routine servicing matters contemplated by the Loan Documents
including, without limitation:  processing payments; processing insurance and
UCC continuation documentation; processing escrow draws; review of tenant
leases, SNDAs and tenant estoppels on standard forms approved by Mortgagee
without material modifications.  Such administrative fees shall apply without
limitation to requests for matters not permitted or contemplated by the Loan
Documents (including, without limitation, requests for transfers or assignments,
and requests for partial releases; requests for review of new easements), and to
requests, which, while contemplated by the Loan Documents, because of the nature
of the request, will require significantly more time than an institutional
lender, acting reasonably, would contemplate for such request (including without
limitation, requests for the approval of tenant leases, tenant estoppels and
SNDAs which contain material differences from Mortgagee’s standard forms and
approvals for transfers or assignments or partial releases requiring the review
of substantial materials by Mortgagee).  Mortgagee shall also be entitled to
reimbursement for professional fees it incurs for such administration, including
without limitation, those of architects, engineers and attorneys (whether
(i) employed by Mortgagee or its affiliate, or (ii) engaged by Mortgagee or its
affiliates as independent contractors).

 

24.                                 Protection of Security; Costs and Expenses. 
Mortgagor shall appear in and defend any action or proceeding purporting to
affect the security hereof or the rights or powers of the Mortgagee, and shall
pay all costs and expenses, including without limitation cost of evidence of
title and reasonable attorneys’ fees, in any such action or proceeding in which
Mortgagee may appear, and in any suit brought by Mortgagee to foreclose this
Mortgage or to enforce or establish any other rights or remedies of Mortgagee
hereunder.  If Mortgagor fails to perform any of the covenants or agreements
contained in this Mortgage, or if any action or proceeding is commenced which
affects Mortgagee’s interest in the Security or any part thereof, including, but
not limited to, eminent domain, code enforcement, or proceedings of any nature
whatsoever under any federal or state law, whether now existing or hereafter
enacted or amended, relating to bankruptcy, insolvency, arrangement,
reorganization or other form of debtor relief, or to a decedent, then Mortgagee
may, but without obligation to do so and without notice to or demand upon
Mortgagor and without releasing Mortgagor from any obligation hereunder, make
such appearances, disburse such sums and take such action as Mortgagee deems
necessary or appropriate to protect Mortgagee’s interest, including, but not
limited to, disbursement of attorneys’ fees, entry upon the Security to make
repairs or take other action to protect the security hereof, and payment,
purchase, contest or compromise of any encumbrance, charge or lien which in the
judgment of Mortgagee appears to be prior or superior hereto.  Mortgagor further
agrees to pay all expenses of Mortgagee incurred upon an Event of Default
(including without limitation fees and disbursements of counsel) incident to the
protection of the rights of Mortgagee hereunder, or to enforcement or collection
of payment of the Indebtedness and/or the STAG IV Indebtedness, whether by
judicial or non-judicial proceedings, or in connection with any bankruptcy,
insolvency, arrangement, reorganization or other debtor relief proceeding of
Mortgagor, or otherwise.  Any amounts disbursed by Mortgagee pursuant to this
Section shall be additional indebtedness of Mortgagor secured by the Loan
Documents and the STAG IV Loan Documents as of the date of disbursement and
shall bear interest at the Default

 

J-15

--------------------------------------------------------------------------------


 

Rate (as defined in the Loan Agreement).  All such amounts shall be payable by
Mortgagor immediately without demand.  Nothing contained in this Section shall
be construed to require Mortgagee to incur any expense, make any appearance, or
take any other action.

 

25.                                 Notices.  Any notice, demand, request,
statement or consent made hereunder shall be in writing, signed by the party
giving such notice, request, demand, statement, or consent, and shall be deemed
to have been properly given when delivered in accordance with the terms of the
Loan Agreement.

 

26.                                 Release.  As provided in Section 3 and
Section 20 of the Loan Agreement, upon the satisfaction in full of the Allocated
Loan Amount (as defined in the Loan Agreement), or upon the satisfaction of the
applicable conditions in the Loan Agreement relating to the substitution or
partial release of the Security, Mortgagee shall release of record the Security
from the lien hereof and shall surrender this Mortgage and all notes evidencing
indebtedness secured by this Mortgage to Mortgagor.  Mortgagor shall pay all
costs of recordation.

 

27.                                 Applicable Law.  Except as may be otherwise
expressly provided in this Mortgage or in any other Loan Document, all claims
relating, in any way, to the negotiation and/or consummation of the Portfolio
Loan, Mortgagee’s relationship with the Borrowers in connection with the
Portfolio Loan and/or the performance of any obligation under any of the Loan
Documents shall in all respects be governed, construed, applied and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts (the
“State”) without regard to principles of conflicts of law.  Notwithstanding the
foregoing choice of law:

 

(a)                                  the procedures governing the creation,
perfection and priority of the liens pertaining to the Security and the
enforcement by Mortgagee of its rights and remedies under this Mortgage and the
other Loan Documents with respect to the Security, including without limitation,
actions for foreclosure, for injunctive relief or for appointment of a receiver,
shall be governed by the laws of the state where the Security is located; and

 

(b)                                 Mortgagee shall comply with applicable law
in the state where the Security is located to the extent required by the law of
such jurisdiction in connection with the foreclosure of the liens created by the
Mortgage and the other Loan Documents with respect to the Security.

 

Nothing contained herein or in any provisions of the other Loan Documents shall
be construed to provide that the substantive law of the state where the Security
is located shall apply to any parties’ rights and obligations under any of the
Loan Documents, which, except as expressly provided above, are and shall
continue to be governed by the substantive law of the State.  In addition, the
fact that portions of the Loan Documents may include provisions drafted to
conform to the law of the state where the Security is located is not intended,
nor shall it be deemed, in any way, to derogate the parties’ choice of law as
set forth or referred to in this Mortgage or in the other Loan Documents.  The
parties further agree that Mortgagee may enforce its rights under the Loan
Documents, including, without limitation, its rights to sue Mortgagor or to
collect any outstanding indebtedness in accordance with the State law, subject
to clauses (a) and (b) above.

 

J-16

--------------------------------------------------------------------------------


 

Mortgagor hereby consents to personal jurisdiction in any state or federal court
located within the State, as well as to the jurisdiction of all courts from
which an appeal may be taken from the courts within the State, for the purposes
of any suit, action or other proceeding arising out of, or with respect to, any
of the Loan Documents, the negotiation and/or consummation of the Portfolio
Loan, Mortgagee’s relationship with Mortgagor or any other Borrower in
connection with the Portfolio Loan and/or the performance of any obligation or
the exercise of any remedy under any of the Loan Documents, and expressly waives
any and all objections it may have as to venue in any of such courts.

 

28.                                 Invalidity.  If any provision of this
Mortgage shall be held invalid or unenforceable, the same shall not affect in
any respect whatsoever the validity of the remainder of this Mortgage, except
that if such provision relates to the payment of a monetary sum, then the
Mortgagee may, at its option, declare the Indebtedness and/or the STAG IV
Indebtedness due and payable upon sixty (60) days prior written notice to
Mortgagor and, provided there exists no Event of Default hereunder, without
prepayment fee or premium.

 

29.                                 Captions; Counterparts.  The captions in
this instrument are inserted only as a matter of convenience and for reference,
and are not and shall not be deemed to be any part hereof.  This Mortgage and
all of the Loan Documents may be signed in any number of counterparts, each of
which may be signed by any one or more of the parties hereto, but all of which
shall constitute one and the same instrument and shall be binding and effective
when all parties have signed at least one counterpart.

 

30.                                 Modifications.  This Mortgage may not be
changed or terminated except in writing signed by both parties.  The provisions
of this Mortgage shall extend and be applicable to all renewals, amendments,
extensions, consolidations, and modifications of the other Loan Documents and/or
the STAG IV Loan Documents, and any and all references herein to the Loan
Documents and/or the STAG IV Loan Documents shall be deemed to include any such
renewals, amendments, extensions, consolidations or modifications thereof.

 

31.                                 Bind and Inure.  The provisions of this
Mortgage shall be binding on the Mortgagor and its heirs, successors and
assigns, and any subsequent owners of the Security.  The covenants of Mortgagor
herein shall run with the land, and this Mortgage and all of the covenants
herein contained shall inure to the benefit of the Mortgagee, and its
affiliates, nominees, subsidiaries, investors, participants, successors and
assigns.

 

32.                                 Replacement of Notes.  Upon receipt of
evidence reasonably satisfactory to Mortgagor of the loss, theft, destruction or
mutilation of any Note, and in the case of any such loss, theft or destruction,
upon delivery of an indemnity agreement reasonably satisfactory to Mortgagor or,
in the case of any such mutilation, upon surrender and cancellation of any Note,
Mortgagor will execute and deliver, in lieu thereof, a replacement Note,
identical in form and substance to such Note and dated as of the date of such
Note and upon such execution and delivery all references in this Mortgage to the
Notes shall be deemed to refer to such replacement Note or Notes.

 

33.                                 Time of the Essence.  Time is of the essence
with respect to each and every covenant, agreement and obligation of Mortgagor
under this Mortgage, the Notes, any other

 

J-17

--------------------------------------------------------------------------------


 

Loan Document, any STAG IV Loan Document and any and all other instruments now
or hereafter evidencing, securing or otherwise relating to the Indebtedness
and/or the STAG IV Indebtedness.

 

34.                                 Waiver of Trial by Jury.  Mortgagor and
Mortgagee hereby waive their respective rights to a trial by jury as to any
matter arising out of or concerning the subject matter of this Mortgage.

 

35.                                 Statutory Condition; Statutory Power of
Sale.  This Mortgage is upon the STATUTORY CONDITION for any breach of which, or
upon the breach of any other of Mortgagor’s covenants and undertakings
hereunder, Mortgagee shall have the STATUTORY POWER OF SALE.

 

[SIGNATURE ON FOLLOWING PAGE]

 

J-18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Mortgagor has duly executed this Mortgage as a sealed
instrument as of the date first above written.

 

 

 

MORTGAGOR:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF SUFFOLK

 

On this                    day of                            , 20       , before
me, the undersigned notary public, personally appeared
                         , proved to me through satisfactory evidence of
identification, which was personal knowledge of identity, to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that he signed it voluntarily for its stated purpose as the                     
of                                               .

 

 

 

 

Notary Public

 

My commission expires:

 

J-19

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

MORTGAGE AND SECURITY AGREEMENT

 

Description of Real Property

 

J-20

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF OMNIBUS AMENDMENT TO LOAN DOCUMENTS

 

OMNIBUS AMENDMENT AND AGREEMENT

 

THIS OMNIBUS AMENDMENT AGREEMENT (this “Agreement”) is executed and delivered as
of                                  , 20         by and between STAG GI
INVESTMENTS HOLDINGS, LLC, a Delaware limited liability company (the “Prime
Borrower”);                              , a Delaware limited liability company
(“                   Borrower”) [INSERT ANY EXISTING SITE BORROWERS]
(                               Borrower also known as a “Site Borrower,” and
together with Prime Borrower collectively and individually referred to as the
“Borrower” or “Borrowers”);                                                 
[INSERT NEW BORROWER NAME] (“                                 Borrower”);
CONNECTICUT GENERAL LIFE INSURANCE COMPANY, a Connecticut corporation (together
with its successors, affiliates, nominees, subsidiaries, investors, participants
and assignees, “Lender”); and MIDLAND LOAN SERVICES, INC., a Delaware
corporation (the “Escrow Holder”).

 

Recitals

 

A.                                   Lender and Prime Borrower are parties to
that certain Master Loan Agreement (as amended, modified, substituted or
supplemented from time to time, the “Loan Agreement”), dated as of
October [         ], 2010, pursuant to which, inter alia, Lender has agreed,
subject to the terms of the Loan Agreement, to make a mortgage loan to Prime
Borrower and Site Borrowers in the maximum aggregate original principal amount
of Sixty-Five Million and No/100 Dollars ($65,000,000) (the “Loan” or the
“Portfolio Loan”), as more particularly provided in the Loan Agreement.

 

B.                                     [FOR ADDITIONAL ADVANCES ONLY]  [Pursuant
to the terms of the Loan Agreement, Lender advanced to Prime Borrower and
                         Borrower an advance of the Loan proceeds in the
original principal amount of $                         (the “Initial Advance”).

 

C.                                     Pursuant to the terms of the Loan
Agreement, Prime Borrower, together with each Site Borrower, may elect to obtain
one or more additional advances of the Loan proceeds prior to the expiration of
the Advancement Period (as defined in the Loan Agreement) in the maximum
aggregate original principal amount as of the date hereof of up to
                                             and No/100 Dollars
($                      ) (individually and collectively, the “Additional
Advances”), as evidenced by one or more Notes.]

 

D.                                    The Portfolio Loan is evidenced and
secured by (i)  one or more promissory notes by Prime Borrower and Affiliates of
Prime Borrower (the “Site Borrowers,” and together with Prime Borrower, also
part of the “Borrowers”) (collectively and individually referred to as the
“Notes” or the “Portfolio Notes,” as the same may be amended, modified,
substituted or supplemented from time to time), (ii) the Portfolio Mortgages (as
defined in the Loan Agreement), and (iii) the other Loan Documents (as defined
in the Loan Agreement).

 

E.                                      In connection with the Loan, Lender,
Borrowers and Escrow Holder are parties to (i) a General Reserve Escrow and
Security Agreement (the “General Reserve Escrow

 

--------------------------------------------------------------------------------


 

Agreement,” as the same may be amended, modified, substituted or supplemented
from time to time), dated as of                               , 2010, pursuant
to which Borrowers and Lender appointed Escrow Holder to act as holder of the
Escrow Funds thereunder on the terms and conditions set forth therein, and
(ii) a Real Estate Tax Escrow and Security Agreement (the “Tax Escrow
Agreement,” as the same may be amended, modified, substituted or supplemented
from time to time), dated as of                                  , 2010,
pursuant to which Borrowers and Lender appointed Escrow Holder to act as holder
of the Escrow Funds thereunder on the terms and conditions set forth therein.

 

F.                                      In connection with the Loan, Borrowers
have executed and delivered to Lender an Environmental Indemnification Agreement
(the “Environmental Indemnification Agreement,” as the same may be amended,
modified, substituted or supplemented from time to time), dated as of
                                        , 2010.

 

G.                                     Pursuant to the terms of the Loan
Agreement, Lender will make an [Initial Advance, as defined in the Loan
Agreement,/Additional Advance] to Prime Borrower and
                                      [INSERT NAME OF SITE BORROWER], a Delaware
limited liability company (“                     Borrower”), an Affiliate of
Prime Borrower, in the original principal amount of
                                      and No/100 Dollars
($                          ) together with interest thereon (the
“                       Advance”), as evidenced by a Mortgage Note           
(as the same may be amended, modified, substituted or supplemented from time to
time, “Note          “) of even date herewith, by Prime Borrower and
                                  Borrower payable to the order of Lender.

 

H.                                                                        
Borrower is or will be the owner of the parcels of real property and all
improvements thereon and all rights and appurtenances thereto located in the
State/Commonwealth of                                    , and more particularly
described in Exhibit A attached hereto (the “                       Site”).

 

I.                                         The
                                     Advance is secured by, among other
documents, a mortgage, assignment of leases, rents and contracts, security
agreement and fixture filing of even date herewith that encumbers the
                                     Site (the
“                            Portfolio Mortgage”).

 

J.                                        Lender, Borrowers and
                                     Borrower desire to amend the Loan Agreement
to reflect the approval and grant of the                                     
Advance to Prime Borrower and                                      Borrower as
[the Initial Advance/an Additional Advance] under the Loan Agreement.

 

K.                                    Lender, Borrowers, Escrow Holder and
                                     Borrower desire to amend the General
Reserve Escrow Agreement and the Tax Escrow Agreement to reflect the approval
and grant of the                                      Advance to Prime Borrower
and                                      Borrower as [the Initial Advance/an
Additional Advance] under the Loan Agreement.

 

L.                                      Lender and Borrowers desire to amend the
Environmental Indemnification Agreement to reflect the approval and grant of the
                                     Advance to Prime

 

K-2

--------------------------------------------------------------------------------


 

Borrower and                                      Borrower as [the Initial
Advance/an Additional Advance] under the Loan Agreement and the addition of the
                                     Site as an additional Portfolio Property.

 

M.                                 Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings given to them in the Loan
Agreement.

 

Agreements

 

NOW THEREFORE, for and in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender, Borrowers and                                     
Borrower, and Lender, Borrowers, Escrow Holder and
                                     Borrower, hereby amend the Loan Agreement,
and the General Reserve Escrow Agreement and the Tax Escrow Agreement,
respectively, and agree as follows:

 

1.                                                                           
Borrower shall constitute a Site Borrower under the Loan Agreement, the General
Reserve Escrow Agreement and the Tax Escrow Agreement.

 

2.                                       The
                                     Advance shall constitute [the Initial
Advance/an Additional Advance] under the Loan Agreement.

 

3.                                       Note                shall constitute
[the Initial Note/an Additional Note] under the Loan Agreement.

 

4.                                       The
                                      Portfolio Mortgage shall constitute [the
Initial Portfolio Mortgage/an Additional Portfolio Mortgage] under the Loan
Agreement.

 

5.                                       The
                                     Site shall constitute (i) [the Initial
Site/an Additional Portfolio Property] under the Loan Agreement, (ii) a
Portfolio Property under the General Reserve Escrow Agreement and the Tax Escrow
Agreement, and (iii) a part of the Security under the Portfolio Mortgages and
the Environmental Indemnity Agreement.

 

6.                                       [FOR THE INITIAL ADVANCE ONLY] 
Section 21 of the Loan Agreement is amended by adding the following new
subsections (h)-(w):

 

“(h)                           Except as disclosed in writing to Lender, no
actions, suits, investigations, litigation, bankruptcy, reorganization or other
proceedings are pending at law or in equity before any Governmental Authority,
or to its actual knowledge, are threatened by any Governmental Authority,
against or affecting the operations of any of the Portfolio Properties, nor has
any Borrower received written notice of any such matter with respect to any
tenant of any of the Portfolio Properties which: (i) would, as of the date
hereof, affect the validity or priority of the lien of any of the Portfolio
Mortgages, (ii) could reasonably be expected to materially and adversely affect
the ability of any Borrower to perform its obligations pursuant to and as
contemplated by the terms and provisions of this Loan Agreement or the Loan
Documents, or (iii) could reasonably be expected to materially and adversely
affect the operations or financial condition of any Borrower, any Constituent
Owner or any Portfolio Property.

 

K-3

--------------------------------------------------------------------------------


 

(i)                                     The execution, delivery and performance
of this Agreement, the Notes, any of the Portfolio Mortgages, or any of the
other Loan Documents will not constitute a breach or default under any other
agreement to which any Borrower or any other party thereto (other than Lender or
Escrow Holder) is or may be bound or affected, or a violation of any law or
court order which may affect any of the Portfolio Properties, any part thereof,
any interest therein, or the use thereof.

 

(j)                                     To the actual knowledge of Borrower, no
Borrower is in violation of or in default with respect to any term or provision
of any other loan commitment, mortgage, deed of trust, indenture, contract, or
instrument applicable to such Borrower or any of the Portfolio Properties or by
which such Borrower is bound or with respect to any order, writ, injunction,
decree or demand of any court or any governmental agency or authority.

 

(k)                                  The rent roll attached as Exhibit N
accurately reflects in all material respects the Leases and income from the
Portfolio Properties as of the date indicated thereon.

 

(l)                                     No Borrower has entered into any Leases
nor, to the actual knowledge of Borrower, are there any unrecorded Leases or
other arrangements for occupancy of space within any of the Portfolio Properties
other than the Leases reflected in the rent roll attached as Exhibit N.

 

(m)                               No Borrower has received written notice of any
condemnation of any portion of any of the Portfolio Properties nor, to any
Borrower’s actual knowledge, is any such action contemplated by any governmental
authority.

 

(n)                                 To Borrower’s actual knowledge, all factual
information set forth in the Commitment and its exhibits, all financial
statements, operating statements, Leases and rent rolls previously furnished by
or on behalf of any Borrower to Lender in connection with the Portfolio Loan and
all other submissions referred to herein or required by the Commitment are true,
complete and correct in all material respects as of the date indicated thereon,
are not misleading in any material respect as of their respective dates and do
not omit any information required to prevent such statements, loan submissions
or materials from being materially misleading under the circumstances; provided
that as to any third party reports provided to Lender by or on behalf of
Borrower, the foregoing representation of Borrower is limited to having provided
true and complete copies of such reports, and does not constitute a
representation of Borrower that all statements and conclusions therein are
accurate (although Borrower is not aware of any inaccuracy).

 

(o)                                 Except as disclosed to Lender in writing, to
the actual knowledge of Borrower, no material adverse change in the operations
of any of the Portfolio Properties or in the financial condition of any Borrower
has occurred since the date of preparation of the most recent financial
statements and operating statements delivered to Lender.

 

(p)                                 Except as otherwise disclosed in writing to
Lender, to Borrower’s actual knowledge, the operation of the Portfolio
Properties complies in all material respects with all applicable zoning,
environmental protection or control codes and fire, electrical and

 

K-4

--------------------------------------------------------------------------------


 

building codes, rules and regulations.  Except as otherwise disclosed in writing
to Lender, to Borrower’s actual knowledge, there is no license, approval or
permit, necessary for either the lawful operation of any of the Portfolio
Properties or the lawful occupancy thereof, including, without limitation,
utility, building, zoning, subdivision control, land and water use,
environmental protection and flood hazard permits, which has not been obtained.

 

(q)                                 To Borrower’s actual knowledge, and except
as otherwise disclosed in any estoppel certificate provided to Lender, in the
Leases or rent roll delivered by any Borrower to Lender or as otherwise
disclosed to Lender in writing, (1) no Borrower is in default in any material
respect under any Lease; (2) no tenant of any of the Portfolio Properties has
committed an uncured monetary default under its Lease; (3) all conditions
precedent to any tenant’s obligation to pay rent have been satisfied and no
tenant of any of the Portfolio Properties has committed a non-monetary default
under its Lease; and (4) no tenant Lease contains any option or right of first
refusal to purchase any interest in any of the Portfolio Properties.

 

(r)                                    To Borrower’s actual knowledge, there are
no unrecorded contracts to purchase any of the Portfolio Properties or any
interest therein.

 

(s)                                  Except as otherwise disclosed to Lender in
writing prior to the date hereof, each Site consists of a separate tax lot or
lots assessed separately and apart from any other property owned by any Borrower
or any other owner.

 

(t)                                    Except as otherwise disclosed on the
respective surveys of the Portfolio Properties delivered to Lender in connection
with the Portfolio Loan, to Borrower’s actual knowledge, no Portfolio Property
lies in a 100 year flood plain that has been identified by the Secretary of
Housing and Urban Development or any other governmental authority.

 

(u)                                 Attached hereto as Exhibit H is a true and
accurate list of each of the Sites and the purchase price paid by the applicable
Borrower for each Site as of the date hereof.

 

(v)                                 Borrower represents, warrants and covenants
as of the date hereof and until such time as the Indebtedness is paid in full
that, unless otherwise agreed to in writing by Lender, each Site Borrower shall
be a single-purpose entity, and in furtherance thereof:

 

(i)                                     No Site Borrower shall dissolve or
liquidate (or suffer any liquidation or dissolution).

 

(ii)                                  No Site Borrower will enter into any
transaction of merger or consolidation, or acquire by purchase or otherwise all
or substantially all the business or assets of, or any stock or other evidence
of beneficial ownership of, any entity, except as expressly contemplated by this
Loan Agreement.

 

K-5

--------------------------------------------------------------------------------


 

(iii)                               Except as otherwise provided in this Loan
Agreement, no Site Borrower will guarantee or otherwise hold out its credit as
being available to satisfy obligations of any other person or entity.

 

(iv)                              Each Site Borrower was organized for the sole
purpose of acquiring leasing, managing and operating its respective Portfolio
Property and activities ancillary thereto.

 

(v)                                 No Site Borrower has engaged or shall engage
in any business unrelated to the acquisition, ownership, leasing, management and
operation of the Portfolio Properties and activities ancillary thereto; and the
same shall conduct and operate its business as presently conducted and operated
at all times relevant hereto.

 

(vi)                              No Site Borrower has made or shall make any
loans or advances to any third party and will not pledge such Borrower’s assets
for the benefit of any third party.

 

(vii)                           Each Site Borrower shall be, and at all times
shall hold itself out to the public as, a legal entity separate and distinct
from any other entity (including any Affiliate thereof) and shall otherwise
conduct its business and own its assets in its own name and shall correct any
known misunderstanding regarding its separate identity.

 

(viii)                        The sole assets of each Site Borrower are, and for
the entire Term of the Loan shall be, its respective Portfolio Property(ies).

 

(ix)                                Each Site Borrower shall observe all in all
material respects the formalities applicable to its form of organization.”

 

7.                                       Section 21 of the Loan Agreement is
amended by adding the following new subsection (     ):

 

“(    )                                                           Borrower has
good and marketable fee simple title to the                                     
Site, and good title to the Security described in the
                                     Portfolio Mortgage, free and clear of all
liens or encumbrances other than the Permitted Exceptions set forth in the
                                     Portfolio Mortgage and those which shall be
released or removed on or prior to the date hereof.”

 

8.                                       Exhibit A of the Loan Agreement is
hereby amended by incorporating the legal description of the
                             Site attached as Exhibit A hereto.

 

9.                                       Exhibit B of the Loan Agreement is
hereby deleted in its entirety and replaced with Exhibit B attached hereto.

 

10.                                 Exhibit H of the Loan Agreement is hereby
deleted in its entirety and replaced with Exhibit H attached hereto.

 

K-6

--------------------------------------------------------------------------------


 

11.                                 Exhibit L of the Loan Agreement is hereby
deleted in its entirety and replaced with Exhibit L attached hereto.

 

12.                                 Exhibit M of the Loan Agreement is hereby
deleted in its entirety and replaced with Exhibit M attached hereto.

 

13.                                 Exhibit N of the Loan Agreement is hereby
amended by incorporating the rent roll for the                      Site
attached as Exhibit N hereto.

 

14.                                 The third paragraph of Section 3(a) of the
General Reserve Escrow Agreement is amended by deleting the words
“                                                 and No/100 Dollars
($           )” and replacing it with the following: 
“                                              and No/100 Dollars
($          )”.  [increase by 8 basis points of new advance]

 

15.                                 [On the date hereof and pursuant to the Tax
Escrow Agreement, Prime Borrower and                             Borrower have
deposited with Escrow Holder the sum of $              .  The deposit shall be
deposited by Escrow Holder into the Escrow Account and shall be governed by the
applicable terms of the Tax Escrow Agreement.]  [No deposit is required from
Prime Borrower and                     Borrower pursuant to the Tax Escrow
Agreement.]

 

16.                                 [FOR INITIAL DEPOSIT INTO TAX ESCROW ONLY: 
The third paragraph of Section 3(a) of the Tax Escrow Agreement is amended by
deleting the first sentence thereof and substituting the following two sentences
in its place:

 

“Lender hereby informs Borrowers and Escrow Holder that the monthly deposit to
the Escrow Account shall be in the amount of                               and
       /100 Dollars ($                 ).  Hereafter, if Lender reasonably
determines that the amount of such monthly deposit must increase or decrease,
Lender shall notify Borrower and Escrow Holder in writing at least ten
(10) Business Days (as defined in the Portfolio Mortgages) prior to the next
monthly deposit date of the new amount of such monthly deposit and provide
Borrowers with information substantiating the redetermination of the
calculation.”] [FOR ADVANCES FOLLOWING SUCH INITIAL DEPOSIT][The third paragraph
of Section 3(a) of the Tax Escrow Agreement is amended by deleting the figure
“$                ” and replacing it with the figure “$             ”.]  [The
third paragraph of Section 3(a) of the Tax Escrow Agreement is unamended by this
Agreement.]

 

17.                                 [FOR THE INITIAL ADVANCE ONLY]  Section 6 of
the Environmental Indemnification Agreement is amended by adding the following
new subsections (b)-(f):

 

“(b)                           Indemnitors have identified and made available to
Beneficiary all environmental investigations, studies, audits, tests and other
technical analyses conducted by, for, or in the possession or control of
Indemnitors in relation to the Security (the “Environmental Reports”) as of the
date of this Agreement, and all such Environmental Reports are identified in
Exhibit B attached hereto and made a part hereof.  Except to the extent
disclosed in any of the Environmental Reports, (i) Indemnitors have not used and
are not using, and to the Indemnitors’ actual knowledge, no prior owner or
current or prior tenant, subtenant, or other occupant of all or any part of the
Security has used or is using Hazardous Materials at, on, or from the Security
which constitutes a Violation, (ii) to the best of Indemnitors’ knowledge, there
has been no

 

K-7

--------------------------------------------------------------------------------


 

Disposal with respect to the Security that could reasonably be expected to give
rise to a liability under any Hazardous Materials Law, (iii) to the best of
Indemnitors’ knowledge, no Disposal or threatened Disposal has occurred or is
occurring at, on, under, in, or from the Security for which any Hazardous
Materials Law requires notice to any person, further investigation, or any form
of response action, and (iv) to any Indemnitor’s actual knowledge, no
underground storage tanks or underground deposits of Hazardous Materials are or
were located on any of the Security and subsequently removed or filled;

 

(c)                                  Except to the extent disclosed in any of
the Environmental Reports, Indemnitors have not received, and to the
Indemnitors’ actual knowledge, no prior owner or current or prior tenant,
subtenant, or other occupant of all or any part of the Security have received,
any notice from any person or entity, public or private, alleging any Violation
of or potential liability or obligation to perform any investigation or
remediation activity under any Hazardous Materials Law with regard to the
Security.  Nor have Indemnitors, nor to the best of Indemnitors’ knowledge has
any of the third parties described above, received any administrative order or
entered into any administrative consent order with any governmental agency with
respect to Hazardous Materials on or at the Security;

 

(d)                                 To the Indemnitors’ actual knowledge, except
to the extent disclosed in any of the Environmental Reports, the Security does
not contain, and has not in the past contained, any asbestos containing material
in friable form, and to the best of Indemnitors’  knowledge there is no current
or potential airborne contamination of the Security by asbestos fiber at
concentrations exceeding those allowed by the Hazardous Materials Laws,
including any potential contamination that would be caused by maintenance or
tenant finish activities in the Security;

 

(e)                                  All Indemnitors have received adequate
consideration for the execution, delivery and performance of obligations under
this Agreement, Indemnitors acknowledging that Beneficiary’s making the Loan to
Borrower has provided substantial benefit to Indemnitors and Beneficiary would
not have made the Loan to Borrower if Indemnitors had not executed and delivered
this Agreement to Beneficiary; and

 

(f)                                    Indemnitors represent and warrant that
prior to its acquisition of the Security, Borrower performed “all appropriate
inquiry” as defined under CERCLA.”

 

18.                                 All references in the Loan Documents,
including, without limitation, the Loan Agreement, to the General Reserve Escrow
Agreement, the Tax Escrow Agreement and the Environmental Indemnification
Agreement shall be deemed to refer to the General Reserve Escrow Agreement, the
Tax Escrow Agreement and the Environmental Indemnification Agreement as amended
by this Agreement.

 

19.                                 All references in the Loan Documents,
including, without limitation, the General Reserve Escrow Agreement, the Tax
Escrow Agreement and the Environmental Indemnification Agreement, to the Loan
Agreement shall be deemed to refer to the Loan Agreement as amended by this
Agreement.

 

20.                                 As an inducement to Lender to execute this
Agreement, Borrowers hereby represent and warrant to and for the benefit of
Lender, taking effect of this Agreement, that each

 

K-8

--------------------------------------------------------------------------------


 

of the representations and warranties of the Borrowers contained in the Loan
Agreement, the General Reserve Escrow Agreement, the Tax Escrow Agreement and
the Environmental Indemnification Agreement were true as of the date on which
they were made and are also true as of the date hereof.

 

21.                                                                     
Borrower (i) hereby agrees to be bound by all of the terms of the Loan
Agreement, the General Reserve Escrow Agreement, the Tax Escrow Agreement and
the Environmental Indemnification Agreement, as amended by this Agreement,
applicable to Site Borrowers and to perform the express and/or implied
obligations of Site Borrowers set forth therein, and (ii) hereby represents and
warrants to and for the benefit of Lender that each of the representations and
warranties contained in the Loan Agreement, the General Reserve Escrow
Agreement, the Tax Escrow Agreement and the Environmental Indemnification
Agreement relative to the undersigned as a Site Borrower and the
                                     Site as an Additional Portfolio Property or
a Portfolio Property are true as of the date hereof.

 

22.                                 Except as expressly set forth herein, the
Loan Agreement, the General Reserve Escrow Agreement, the Tax Escrow Agreement
and the Environmental Indemnification Agreement remain unchanged and are hereby
ratified and confirmed to be and remain in full force and effect.

 

*                                        
*                                        
*                                        
*                                         *

 

[Signature Page Follows]

 

K-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed under seal as of the date
first above written.

 

 

WITNESS:

 

PRIME BORROWER:

 

 

 

 

 

 

 

 

STAG GI INVESTMENTS HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

SITE BORROWERS:

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

K-10

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY, a Connecticut Corporation

 

 

 

 

By:

CIGNA INVESTMENTS, INC.,

 

 

Its Authorized Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

K-11

--------------------------------------------------------------------------------


 

 

ESCROW AGENT:

 

 

 

 

MIDLAND LOAN SERVICES, INC., a Delaware Corporation

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

K-12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

K-13

--------------------------------------------------------------------------------


 

EXHIBIT B

SCHEDULE OF LOAN DOCUMENTS

 

GENERAL

 

Master Loan Agreement

Real Estate Tax Escrow Account

General Reserve Escrow Account

Environmental Indemnification Agreement

Omnibus Amendment and Agreement

 

PORTFOLIO PROPERTIES

 

(CITY, STATE)

 

Mortgage Note A

Mortgage, Security Agreement and Fixture Filing

Assignment of Rents and Leases

UCC Financing Statement

Subordination, Non-Disturbance and Attornment Agreement

Agreement to Perform Closing Obligations

 

ADDITIONAL PORTFOLIO PROPERTIES

 

K-14

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PURCHASE PRICES

 

K-15

--------------------------------------------------------------------------------


 

EXHIBIT L

 

ALLOCATED LOAN AMOUNTS

 

K-16

--------------------------------------------------------------------------------


 

EXHIBIT M

 

ORGANIZATIONAL CHARTS

 

K-17

--------------------------------------------------------------------------------


 

EXHIBIT N

 

RENT ROLL

 

K-18

--------------------------------------------------------------------------------


 

EXHIBIT L

 

ALLOCATED LOAN AMOUNTS

 

 

Site

 

Allocated Loan Amount

 

 

 

 

 

(CITY, STATE)

 

$

 

 

 

 

 

 

 

Total Advanced

 

$

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

ORGANIZATIONAL CHARTS

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

RENT ROLL

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF ADDITIONAL ASSIGNMENT

 

ASSIGNMENT OF RENTS AND LEASES

 

This ASSIGNMENT OF RENTS AND LEASES (this “Assignment”) is made as of the      
day of                            , 20    , by
                                           [INSERT NAME OF NEW SITE BORROWER], a
Delaware limited liability company, having its principal place of business at
c/o STAG Capital Partners, LLC, 99 Chauncy Street, Boston, Massachusetts 02111
(“Assignor”), for the benefit of CONNECTICUT GENERAL LIFE INSURANCE COMPANY, a
Connecticut corporation, having its principal place of business at Wilde
Building, A4-CRI, 900 Cottage Grove Road, Hartford, Connecticut 06152, together
with its successors, affiliates, nominees, subsidiaries, investors, participants
or assignees (collectively, “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Lender has entered into a Master Loan Agreement with STAG GI
INVESTMENTS HOLDINGS, LLC, a Delaware limited liability company (the “Prime
Borrower”), dated as of October [       ], 2010, as amended by an Omnibus
Amendment and Agreement by and among Prime Borrower and Assignor, among others,
of even date herewith (as amended, modified, substituted or supplemented from
time to time, the “Loan Agreement”), pursuant to which, inter alia, Lender has
agreed, subject to the terms of the Loan Agreement, to make a mortgage loan to
Prime Borrower and Site Borrowers (as defined below) in the maximum aggregate
original principal amount of Sixty-Five Million and No/100 Dollars ($65,000,000)
(the “Loan” or the “Portfolio Loan”);

 

WHEREAS, Prime Borrower intends to own all of the membership interests in one or
more special purpose entities (each, a “Site Borrower” and, collectively, the
“Site Borrowers” and, together with the Prime Borrower, collectively and
individually, the “Borrower” or “Borrowers”) created to acquire various parcels
of real property and all improvements thereon and all rights and appurtenances
thereto (each, a “Site” and, collectively, the “Portfolio Properties”);

 

WHEREAS, the Portfolio Loan is evidenced and secured by (i) one or more
promissory notes by Prime Borrowers and one or more Site Borrowers (collectively
and individually referred to as the “Notes” or the “Portfolio Notes,” as the
same may be amended, modified, substituted or supplemented from time to time),
(ii) a mortgage, deed of trust, or indemnity deed of trust, assignment of
leases, rents and contracts, security agreement and fixture filing that
encumbers a Site (one from the applicable Site Borrower for each Site, each a
“Portfolio Mortgage,” and collectively the “Portfolio Mortgages,” as the same
may be amended, modified, substituted or supplemented from time to time) and
other items of collateral, and (iii) such other security agreements, loan
agreements, disbursement agreements, supplemental agreements, environmental
indemnity agreements, guaranties, assignments (both present and collateral) and

 

--------------------------------------------------------------------------------


 

other instruments of indebtedness or security, including, without limitation,
those referenced in the Loan Agreement (including the Notes, the Portfolio
Mortgages, the Loan Agreement and this Assignment, as the same may be amended,
modified, substituted or supplemented from time to time, the “Loan Documents”)
(all of the indebtedness and obligations under the Loan Documents being herein
called, the “Indebtedness”);

 

WHEREAS, pursuant to the terms of the Loan Agreement, Lender will make an
advance of the Loan proceeds to Prime Borrower and Assignor, in the original
principal amount of                                       and No/100 Dollars
($                           ) (the “                        Advance”) together
with interest thereon, as evidenced by a Mortgage Note          
(“Note        “) of even date herewith, by Prime Borrower and Assignor payable
to the order of Lender (“Note               constituting one of the “Notes” as
defined above);

 

WHEREAS, the                                  Advance is secured by, in addition
to the other Loan Documents, a Mortgage Security Agreement and Fixture Filing,
of even date and record herewith, by Assignor to Lender (the
“                                        Mortgage”);

 

WHEREAS, Assignor constitutes a Site Borrower, the
                                       Advance constitutes [the Initial
Advance/an Additional Advance] (as defined in the Loan Agreement), Note
            constitutes [the Initial Note/an Additional Note] (as defined in the
Loan Agreement), and the                                     Mortgage
constitutes [the Initial Portfolio Mortgage/a Portfolio Mortgage];

 

WHEREAS, Lender made a loan (the “STAG IV Loan”) to Prime Borrower and certain
affiliates of the Prime Borrower (the “STAG IV Site Borrowers”) in the maximum
aggregate original principal amount of Sixty-Three Million and No/100 Dollars
($63,000,000) (together with all other obligations under the STAG IV Loan,
collectively referred to as the “STAG IV Indebtedness”), pursuant to a Master
Loan Agreement dated as of July 9, 2010, by and between Prime Borrower and
Lender, among others (as the same may be amended, modified, substituted or
supplemented from time to time, the “STAG IV Loan Agreement”) and evidenced by
all of the other security agreements, loan agreements, disbursement agreements,
supplemental agreements, environmental indemnity agreements, guaranties,
assignments (both present and collateral) and other instruments of indebtedness
or security related to the STAG IV Loan (including, without limitation, the
STAG IV Loan Agreement, as the same may be amended, modified or supplemented
from time to time, the “STAG IV Loan Documents”).  Pursuant to the Loan
Agreement, Assignor agreed that Assignor would also be responsible for the
STAG IV Indebtedness and that this Assignment shall provide additional security
for the payment of the STAG IV Indebtedness; and

 

WHEREAS Lender has required an assignment of rents and leases affecting the real
property and all of the improvements thereon in the City/Town of
                                , County of                               , and
State/Commonwealth of                                 described in Exhibit A
hereto (as more particularly described in the
                                           , the “Real Property”) as additional
security for the Indebtedness and the STAG IV Indebtedness.

 

O-2

--------------------------------------------------------------------------------


 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Assignor, in consideration of the
foregoing, hereby agree as follows:

 

I.  ASSIGNMENT

 

1.1.                                       Assignment of Leases.  Assignor
hereby presently, irrevocably, absolutely and unconditionally transfers, assigns
and sets over unto Lender all of Assignor’s right, title, and interest in and to
all present and future leases, subleases, license agreements, concession
agreements, lease termination agreements, and other occupancy agreements of any
nature, oral or written, encumbering or affecting all or any part of the Real
Property (collectively, the “Leases”), including but not limited to the leases
listed on Exhibit B attached hereto (the “Schedule of Leases”), together with
all extensions, modifications, supplements, renewals, and replacements thereof,
now existing or hereafter made, and together with any and all guarantees of the
obligations of the tenants, licensees, concessionaires and occupants thereunder
(collectively, the “Tenants”), and also together with the rights of Assignor to
receive, hold and apply all bonds and security in all of the Leases provided to
be furnished to the lessor thereunder, and also together with the rights of
Assignor to enforce any and all of the agreements, terms, covenants and
conditions in all of the Leases provided and to give notices thereunder.

 

1.2.                                       Assignment of Rents.  Assignor hereby
presently, irrevocably, absolutely and unconditionally transfers, assigns and
sets over unto Lender all of Assignor’s right, title, and interest in and to all
present and future rents (including, without limitation, prepaid rents and
additional rents), parking revenues, income, profits, royalties, issues,
security and other deposits, refunds, rebates, receipts, fees (including,
without limitation, license fees, concession fees, lease termination fees,
option payments, reimbursements, and lease modification and extension fees),
damages, charges, and all other income and revenue of every kind and nature now
existing or hereafter arising out of, related to, or generated by the Leases,
including all proceeds and products thereof (collectively, the “Rents”).

 

1.3.                                       Assignment of Security Deposit.  If
any of the Leases provide for a security deposit paid by any Tenant to Assignor
(the “Security Deposits”), Assignor hereby assigns its right, title and interest
in and to the Security Deposits to Lender.  Assignor, however, shall have the
right to retain the Security Deposits so long as no Event of Default exists
hereunder, provided Lender shall not be obligated to any Tenant for any Security
Deposit until Lender obtains possession or control of the Security Deposit after
an Event of Default.

 

1.4.                                       Assignment Absolute.  This Assignment
shall be a present, irrevocable, absolute and unconditional assignment, and
shall, immediately upon execution, give Lender the right to sue for, collect and
receive all Rents and Security Deposits and to deal with the Leases as the
lessor thereunder.  Lender shall have the right to notify the Tenants of the
existence of this Assignment, but Lender will not exercise its right to collect
Rents or any other rights under this Article I unless an Event of Default (as
hereinafter defined) occurs hereunder, under any of the other Loan Documents or
under any STAG IV Loan Document.  So long as there is no Event of Default, the
assignment in this Article I shall be subject to the limited license set forth
in Article II.

 

O-3

--------------------------------------------------------------------------------


 

II.  LICENSE TO COLLECT

 

Lender grants to Assignor a revocable license to hold and administer the
Security Deposits and to collect the Rents as they respectively become due and
to enforce the Leases and to exercise the rights of lessor thereunder, so long
as there is no Event of Default by Assignor hereunder.  Assignor hereby
irrevocably authorizes and directs that upon the occurrence of any Event of
Default, each of the Tenants under the Leases, upon receipt of a written notice
from Lender so demanding, are to pay all Rent and Security Deposits due or which
becomes due under its Lease to Lender.

 

III.  WARRANTIES AND COVENANTS

 

3.1.                                       Warranties of Assignor.  Assignor
hereby warrants and represents the following:

 

(a)                                           Assignor is the sole holder of the
landlord’s or owner’s interest under the Leases and has good right to sell,
assign, transfer and set over the Leases and the Rents to Lender;

 

(b)                                          Assignor has made no assignment
other than this Assignment of any of Assignor’s rights in any of the Leases or
the Rents (and other than any assignment with respect to any loan being repaid
in full with the proceeds of the Loan);

 

(c)                                           Except as otherwise disclosed in
writing to Lender, all of the Leases provide for Rent to be paid monthly in
advance, all Rent due to date has been collected and no Rent has been collected
more than one month in advance;

 

(d)                                          To the best of Assignor’s actual
knowledge, and except as otherwise disclosed in writing to Lender, no Tenant
under any of the Leases has any defense, set off or counterclaim against
Assignor;

 

(e)                                           The Schedule of Leases attached as
Exhibit B lists all of the Leases currently in effect for the Real Property;

 

(f)                                             Each of the Leases and any
amendments thereto submitted by Assignor to Lender constitutes the entire
agreement between the parties thereto, and to Assignor’s actual knowledge there
are no agreements, undertakings, representations, or warranties, either oral or
written, which have not been submitted to Lender;

 

(g)                                          To the best of Assignor’s actual
knowledge, each of the Leases is valid, in full force and effect, and
enforceable in accordance with its terms; and

 

(h)                                          Except as otherwise disclosed in
writing to Lender, no rental concession in the form of any period of free rent
or any other waiver, release, reduction, discount or other alteration of the
Rent due or to become due has been granted by Assignor or, to the best of
Assignor’s actual knowledge, any prior landlord to any Tenant under the Leases
for any period subsequent to the effective date of this Assignment.

 

O-4

--------------------------------------------------------------------------------


 

3.2.                                       Covenants of Assignor.  Assignor
hereby covenants and agrees that Assignor shall:

 

(a)                                           Fulfill, perform and observe in
all material respects all of the obligations of landlord under the Leases;

 

(b)                                          Give prompt written notice to
Lender of any default or claim of default by Assignor or by any Tenant under any
of the Leases, of which Assignor has notice, along with a complete copy of any
written notice of such default or claim of default;

 

(c)                                           Enforce, short of termination, the
performance in all material respects of the Leases by the Tenants;

 

(d)                                          Except as otherwise provided in the
Loan Agreement, not alter, modify, amend, terminate or cancel any of the Leases,
nor accept a surrender of any of the Leases, nor waive any term or condition of
any of the Leases without the prior written consent of Lender;

 

(e)                                           Not collect or accept Rent more
than one (1) month in advance of the time any such Rent becomes due;

 

(f)                                             Except as otherwise provided in
the Loan Agreement, not execute any future Leases (or any amendments,
modifications, extensions or renewals thereof), nor consent to the assignment of
Tenant’s interest under any of the Leases, nor consent to the subletting
thereunder without the prior written consent of Lender;

 

(g)                                          Not execute any further assignment
of the landlord’s interest under any of the Leases or of the Rents or any
interest therein or suffer or permit such to occur by operation of law;

 

(h)                                          Not permit any of the Leases to
become subordinate to any lien other than the lien of the
                        Mortgage;

 

(i)                                              Except as otherwise provided in
the Loan Agreement, not alter, modify, change, release, waive, cancel, nor
terminate the terms of any guarantee of any of Tenant’s obligations under any of
the Leases in whole or in part without the prior written consent of Lender; and

 

(j)                                              Not take any action which will
cause or permit the estate of any Tenants under the Leases to merge with
Assignor’s interest in the Real Property.

 

3.3.                              Covenant of Lender.  Upon the payment in full
of the Indebtedness, or upon the satisfaction of the applicable conditions in
the Loan Agreement relating to substitution or partial release of the Property,
this Assignment shall be terminated and released by Lender without further
action and shall thereupon be of no further force or effect.

 

O-5

--------------------------------------------------------------------------------


 

ARTICLE IV.  DEFAULTS; LENDER’S REMEDIES

 

4.1.                              Events of Default.  The occurrence of an
“Event of Default” under, and as defined and described in, the Loan Agreement,
the Notes, the Portfolio Mortgages, any other of the Loan Documents or any STAG
IV Loan Document shall constitute an “Event of Default” hereunder.

 

4.2.                                       Remedies.  Upon an Event of Default,
Lender may at any time thereafter, at its option and without notice or demand of
any kind, and without regard to the adequacy of security for payment of the
Indebtedness or the STAG IV Indebtedness, exercise any or all of the following
remedies to the extent permitted by applicable law and subject to the Loan
Agreement:

 

(a)                                           Declare all of the Indebtedness
and the STAG IV Indebtedness immediately due and payable;

 

(b)                                          Take physical possession of the
Real Property and of all books, records, documents and accounts relating to the
Real Property and the Assignor’s business thereon, and manage and operate the
Real Property and the Assignor’s business thereon without interference from
Assignor, at Assignor’s expense, including, without limitation, the right to
rent and lease the Real Property and to hire a manager for the Real Property;

 

(c)                                           With or without taking possession
of the Real Property, collect the Rents and any other sums owing under any of
the Leases, either by itself or through a receiver, the license to collect Rents
given to Assignor by Lender pursuant to Article II hereof being deemed
automatically revoked upon an Event of Default, and Assignor hereby consenting
to the appointment of a receiver upon the occurrence of an Event of Default;

 

(d)                                          In Assignor’s or Lender’s name,
institute any legal or equitable action which Lender, in its sole discretion,
deems desirable to collect any or all of the Rents;

 

(e)                                           Perform any or all obligations of
Assignor under any of the Leases or this Assignment and take such actions as
Lender deems appropriate to protect its security, including, without
limitation:  (i) appearing in any action or proceeding affecting any of the
Leases or the Real Property; (ii) executing new leases and modifying,
terminating or canceling existing Leases; (iii) collecting, modifying and
compromising any Rents payable under the Leases; and (iv) enforcing any of the
Leases, including, if necessary, evicting tenants; and

 

(f)                                             Any other remedies permitted to
Lender under applicable law.

 

The foregoing remedies are in addition to any remedies afforded Lender under any
other of the Loan Documents, the STAG IV Loan Documents or in law or equity, by
statute or otherwise, all of which rights and remedies are reserved by Lender. 
All of the remedies of Lender shall be cumulative and may be exercised at
Lender’s option concurrently or successively and the exercise or beginning of
exercise by Lender of any such remedies shall not preclude the simultaneous or
subsequent exercise of the same remedy or any other remedy available to Lender. 
No failure or delay on the part of Lender to exercise any remedy shall operate
as a waiver thereof.

 

4.3.                                       Application of Proceeds.  Any amounts
collected by Lender hereunder shall be applied by Lender, to pay, in such order
as Lender shall elect, the Indebtedness and/or the STAG IV Indebtedness,
including all principal; accrued, unpaid interest; prepayment fees; late

 

O-6

--------------------------------------------------------------------------------


 

charges; advances; and all costs and expenses, including attorneys’ fees,
incurred by Lender in operating, protecting, preserving and realizing on
Lender’s interest in the Real Property including any fees incurred in the
representation of Lender in any proceeding under Title 11, United States Code;
and any other amount due under the Loan Agreement, the Notes, the Portfolio
Mortgages, any other of the other Loan Documents or any of the STAG IV Loan
Documents.

 

It is understood and agreed that neither the assignment of the Rents to Lender
nor the exercise by Lender of any of its rights or remedies under this
Assignment shall be deemed to make Lender a “mortgagee-in-possession” or
otherwise responsible or liable in any manner with respect to the Real Property
or the use, occupancy, enjoyment or operation of all or any portion thereof,
unless and until Lender, in person or through its authorized agent, assumes
actual possession thereof and executes and records a Certificate of Entry under
M.G.L. Chapter 244, Sections 1 and 2 [confirm whether any local law provision],
nor shall appointment of a receiver by any court at the request of Lender or by
agreement with Assignor or the entering into possession of the Real Property or
any part thereof by such receiver be deemed to make Lender a
“mortgagee-in-possession” or otherwise responsible or liable in any manner with
respect to the Real Property or the use, occupancy, enjoyment or operation of
all or any portion thereof.

 

ARTICLE V.  NO LIABILITY, INDEMNIFICATION

 

5.1.                                       No Liability.  Nothing in this
Assignment shall be construed to impose upon Lender any obligation or
responsibility to any Tenant under any of the Leases or to any other third party
for the control, care, management or repair of the Real Property, the
performance of any of the landlord’s obligations under the Leases, or for any
dangerous or defective condition on the Real Property.

 

5.2.                                       Indemnification.  Assignor shall
indemnify and hold Lender harmless from and against all obligations,
liabilities, losses, costs, expenses, civil fines, penalties or damages
(including attorneys’ fees) which Lender may incur by reason of this Assignment
or in connection with any of the Leases or with regard to the Real Property
prior to such time as Lender takes actual physical possession (to the exclusion
of Assignor) of the Real Property after an Event of Default, provided that such
indemnity shall not apply to (i) any liabilities, losses, costs, expenses,
fines, penalties or damages, etc., arising on account of the gross negligence or
willful misconduct of Lender or (ii) any income or franchise taxes imposed on
Lender.  Assignor shall, with counsel reasonably satisfactory to Lender, defend
Lender against any claim or litigation involving Lender for the same.  Should
Lender incur such obligation, liability, loss, cost, expense, civil fine,
penalty or damage, Assignor shall reimburse Lender upon demand.  Any amount owed
Lender under this provision shall bear interest at the “Default Rate” defined
and described in the Loan Agreement and shall be secured by the Loan Documents.

 

ARTICLE VI.  MISCELLANEOUS

 

6.1.                                       Modifications, Etc.  Assignor hereby
consents and agrees that Lender may at any time and from time to time, without
notice to or further consent from Assignor, either with or without
consideration, surrender any property or other security of any kind or nature
whatsoever held by Lender or by any person, firm or corporation on Lender’s
behalf or for its account,

 

O-7

--------------------------------------------------------------------------------


 

securing the Indebtedness and/or the STAG IV Indebtedness; substitute for any
collateral so held by Lender, other collateral of like kind, or of any kind;
agree to modification of the terms of the Loan Agreement, the Notes, the
Portfolio Mortgages or any of the other Loan Documents; extend or renew the Loan
Agreement, the Notes, the Portfolio Mortgages, any of the other Loan Documents
or the STAG IV Loan Documents for any period; grant releases, compromises and
indulgences with respect to the Loan Agreement, the Notes, the Portfolio
Mortgages, any of the other Loan Documents or the STAG IV Loan Documents to any
person or entities now or hereafter liable thereunder or hereunder; release any
guarantor or endorser of the Loan Agreement, the Notes, the Portfolio Mortgages,
any of the other Loan Documents or the STAG IV Loan Documents; or take or fail
to take any action of any type whatsoever; and no such action which Lender shall
take or fail to take in connection with the Loan Documents or the STAG IV Loan
Documents, or any of them, or any security for the payment of the Indebtedness
and/or the STAG IV Indebtedness or for the performance of any obligations or
undertakings of Assignor, nor any course of dealing with Assignor or any other
person, shall release Assignor’s obligations hereunder, affect this Assignment
in any way or afford Assignor any recourse against Lender, other than for
Lender’s gross negligence or willful misconduct.  The provisions of this
Assignment shall extend and be applicable to all renewals, amendments,
extensions, consolidations and modifications of the Loan Documents and/or the
STAG IV Loan Documents and the Leases, and any and all references herein to the
Loan Documents, the STAG IV Loan Documents or the Leases shall be deemed to
include any such renewals, amendments, extensions, consolidations or
modifications thereof.

 

6.2.                                       Further Assurance.  At any time and
from time to time, upon reasonable request by Lender, Assignor will make,
execute and deliver, or cause to be made, executed and delivered, to Lender and,
where appropriate, cause to be recorded and/or filed and from time to time
thereafter to be re-recorded and/or refiled at such time and in such offices and
places as shall be deemed desirable by Lender, any and all such other and
further assignments, deeds to secure debt, mortgages, deeds of trust, security
agreements, financing statements, continuation statements, instruments of
further assurance, certificates and other documents as may, in the reasonable
opinion of Lender, be necessary or desirable in order to effectuate, complete,
or perfect, or to continue and preserve (a) the obligations of Assignor under
this Assignment and (b) the security interest created by this Assignment as a
first and prior security interest upon the Leases and the Rents, provided that
the same are consistent with and do not materially increase the obligations of
Assignor under the Loan Documents.  Upon any failure by Assignor so to do,
Lender may make, execute, record, file, re-record and/or refile any and all such
assignments, deeds to secure debt, mortgages, deeds of trust, security
agreements, financing statements, continuation statements, instruments,
certificates, and documents for and in the name of Assignor, and Assignor hereby
irrevocably appoints Lender the agent and attorney in fact of Assignor so to do.

 

6.3.                                       Successors and Assigns.  All of the
terms and conditions of this Assignment are hereby made binding upon the
executors, heirs, administrators, successors and permitted assigns of both
Lender and Assignor, including any trustee or debtor-in-possession appointed in
any proceeding under Title 11, United States Code.

 

6.4.                                       Notices.  Any notice, demand,
request, statement, consent or other communication made hereunder shall be in
writing, signed by the party giving such notice,

 

O-8

--------------------------------------------------------------------------------


 

request, demand, statement, consent or other communication, and shall be deemed
to have been properly given when delivered in accordance with the terms of the
Loan Agreement.

 

6.5.                                       Governing Law.  Except as may be
otherwise expressly provided in this Assignment or in any other Loan Document,
all claims relating, in any way, to the negotiation and/or consummation of the
Portfolio Loan, Lender’s relationship with the Borrowers in connection with the
Portfolio Loan and/or the performance of any obligation under any of the Loan
Documents shall in all respects be governed, construed, applied and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts (the
“State”) without regard to principles of conflicts of law.  Notwithstanding the
foregoing choice of law:

 

(a)                                  the procedures governing the creation,
perfection and priority of the liens pertaining to the Real Property and the
enforcement by Lender of its rights and remedies under this Assignment and the
other Loan Documents with respect to the Real Property, including without
limitation, actions for foreclosure, for injunctive relief or for appointment of
a receiver, shall be governed by the laws of the state where the Real Property
is located; and

 

(b)                                 Lender shall comply with applicable law in
the state where the Real Property is located to the extent required by the law
of such jurisdiction in connection with the foreclosure of the liens created by
this Assignment and the other Loan Documents with respect to the Real Property.

 

Nothing contained herein or in any provisions of the other Loan Documents shall
be construed to provide that the substantive law of the state where the Real
Property is located shall apply to any parties’ rights and obligations under any
of the Loan Documents, which, except as expressly provided above, are and shall
continue to be governed by the substantive law of the State.  In addition, the
fact that portions of the Loan Documents may include provisions drafted to
conform to the law of the state where the Real Property is located is not
intended, nor shall it be deemed, in any way, to derogate the parties’ choice of
law as set forth or referred to in this Assignment or in the other Loan
Documents.  The parties further agree that Lender may enforce its rights under
the Loan Documents, including, without limitation, its rights to sue Assignor or
to collect any outstanding indebtedness in accordance with the State law,
subject to clauses (a) and (b) above.

 

Assignor hereby consents to personal jurisdiction in any state or federal court
located within the State, as well as to the jurisdiction of all courts from
which an appeal may be taken from the courts within the State, for the purposes
of any suit, action or other proceeding arising out of, or with respect to, any
of the Loan Documents, the negotiation and/or consummation of the Portfolio
Loan, Lender’s relationship with Assignor or any other Borrower in connection
with the Portfolio Loan and/or the performance of any obligation or the exercise
of any remedy under any of the Loan Documents, and expressly waives any and all
objections it may have as to venue in any of such courts.

 

6.6.                                       Captions; Counterparts.  The captions
of this Assignment are inserted only as a matter of convenience and for
reference, and are not and shall not be deemed to be any part hereof.  This
Assignment and all of the other Loan Documents may be signed in any number of

 

O-9

--------------------------------------------------------------------------------


 

counterparts, each of which shall be an original and all of which, together,
shall constitute one and the same instrument.

 

6.7.                                       Exhibits.  All Exhibits referred to
herein and attached hereto are hereby incorporated and made a part of this
Assignment.

 

6.8.                                       No Oral Modifications; Amendments. 
No oral amendment to this Assignment shall be binding on the parties hereto. 
Any modification of or amendment to this Assignment must be in writing signed by
both parties.

 

6.9.                                       Terms.  Common nouns and pronouns
shall be deemed to refer to the masculine, feminine, neuter, singular and
plural, as the identity of the person or persons, firm or corporation may in the
context require.

 

6.10.                                 Invalidity.  If any provision of this
Assignment shall be held invalid, the same shall not affect in any respect
whatsoever the validity of the remainder of this Assignment.

 

6.11.                                 Attorneys’ Fees.  Any reference to
“attorney fees,” “attorney’s fees” or “attorneys’ fees” in this document
includes but is not limited to the fees, charges and costs incurred by Lender
through its retention of outside legal counsel and the reasonably allocated
fees, costs and charges for services rendered by Lender’s in-house counsel.  Any
reference to “attorney fees”, “attorney’s fees,” or “attorneys’ fees” shall also
include but not be limited to those attorneys or legal fees, costs and charges
incurred by Lender following an Event of Default in the collection of any
Indebtedness or the STAG IV Indebtedness (or any portion thereof), the
enforcement of any obligations hereunder, the protection of the Real Property,
the foreclosure of (or exercise of power under) the Portfolio Mortgages, the
sale of the Real Property, the defense of actions arising hereunder and the
collection, protection or set off of any claim the Lender may have in a
proceeding under Title 11, United States Code.  Attorney’s fees provided for
hereunder shall accrue whether or not Lender has provided notice of an Event of
Default or of an intention to exercise its remedies for such Event of Default.

 

6.12.                                 WAIVER OF TRIAL BY JURY.  ASSIGNOR AND
LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY AS TO ANY MATTER
ARISING OUT OF OR CONCERNING THE SUBJECT MATTER OF THIS ASSIGNMENT.

 

6.13.                                 Joint and Several Liability.  If more than
one person, corporation, partnership or other entity shall execute this
Assignment, then each person and entity shall be fully liable for all
obligations of Assignor hereunder, and such obligations shall be joint and
several.

 

6.14                                    Nonrecourse.  The provisions set forth
in Section 14 of the Notes are hereby incorporated herein by reference, mutatis
mutandis, and shall be applicable to this Assignment as if set forth in full
herein.

 

6.15.                                 Definitions.  All capitalized terms not
otherwise defined herein shall have the meanings ascribed to those terms in the
Loan Agreement.

 

O-10

--------------------------------------------------------------------------------


 

[SIGNATURES ON NEXT PAGE]

 

O-11

--------------------------------------------------------------------------------


 

In Witness whereof, Assignor has duly executed this Assignment as a sealed
instrument on the day and year first above written.

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF SUFFOLK

 

On this                    day of                   , 20  , before me, the
undersigned notary public, personally appeared                             ,
proved to me through satisfactory evidence of identification, which was personal
knowledge of identity, to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its
stated purpose as the           of                  .

 

 

 

 

Notary Public

 

My commission expires:

 

O-12

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

ASSIGNMENT OF RENTS AND LEASES

Description of Real Property

 

O-13

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

ASSIGNMENT OF RENTS AND LEASES

Schedule of Leases

 

Lease dated                , by and between                              
[predecessor in interest to [INSERT NAME OF SITE BORROWER]], as Landlord, and
                             , as tenant, as amended by First Amendment to Lease
dated                              .

 

O-14

--------------------------------------------------------------------------------


 

MASTER LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

Incorporation of Recitals; Defined Terms

 

2

2.

Initial Advance and Additional Advances

 

2

3.

Allocation of Loan Amount

 

13

4.

Payment of Indebtedness

 

13

5.

Usury

 

14

6.

Impositions

 

14

7.

Tax Deposits

 

15

8.

Change in Taxes

 

17

9.

Sidewalks, Municipal Charges

 

18

10.

Insurance

 

18

11.

Insurance/Condemnation Proceeds

 

20

12.

Restoration Following Fire and Other Casualty or Condemnation

 

21

13.

Disposition of Condemnation or Insurance Proceeds

 

21

14.

Fire and Other Casualty; Self-Help

 

23

15.

Rent Insurance Proceeds

 

24

16.

Transfers; Encumbrances

 

24

17.

Right to Transfer Portfolio Properties

 

24

18.

Right to Change Ownership Interests in Borrower

 

26

19.

Substitution of Collateral

 

27

20.

Prepayment Limitations; Release of a Site

 

28

21.

Representations and Warranties

 

29

22.

OFAC and Patriot Act Provisions

 

31

23.

Leases; Property Management

 

33

24.

Financial Reporting

 

36

25.

Plans and Specifications

 

37

26.

Repair; Alterations; Waste; ADA

 

37

27.

[Intentionally deleted]

 

38

28.

General Reserve Escrow Agreement

 

38

29.

Event of Default

 

38

30.

Remedies

 

40

31.

Acceleration Interest

 

40

32.

Late Charge

 

41

33.

Estoppel Certificate

 

41

34.

Nonrecourse

 

41

35.

Notices

 

43

36.

Participation

 

45

37.

Cross-Collateralization and Cross-Default

 

45

38.

Lender Costs and Expenses

 

45

39.

Further Assurances

 

45

40.

Continued Existence

 

46

41.

Rights Personal to Borrowers

 

46

42.

Master Loan Agreement Governs

 

46

43.

Miscellaneous

 

46

 

i

--------------------------------------------------------------------------------


 

EXHIBIT A

Legal Description of Portfolio Properties

 

EXHIBIT B

Schedule of Loan Documents

 

EXHIBIT C

Tenant Estoppel Certificate

 

EXHIBIT D

Subordination, Non-Disturbance and Attornment Agreement

 

EXHIBIT E

Survey Requirements

 

EXHIBIT F

Surveyor’s Certificate

 

EXHIBIT G

Form of Opinions

 

EXHIBIT H

Purchase Prices

 

EXHIBIT I

Form of Note

 

EXHIBIT J

Form of Additional Portfolio Mortgage

 

EXHIBIT K

Form of Omnibus Amendment to Loan Documents

 

EXHIBIT L

Allocated Loan Amounts

 

EXHIBIT M

Organizational Charts

 

EXHIBIT N

Rent Roll

 

EXHIBIT O

Form of Additional Assignment

 

 

ii

--------------------------------------------------------------------------------